Exhibit 10.1

 

Execution Version

 

CREDIT AND SECURITY AGREEMENT

 

by and between

 

MVC CAPITAL, INC.,

 

as Borrower,

 

and

 

MVC FINANCIAL SERVICES, INC.,

MVC CAYMAN,

MVC GP II, LLC

and

 

MVC PARTNERS LLC

 

As Guarantors

 

and

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

as Lenders,

 

and

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION

 

as Agent

 

Dated: January 29, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE 1

 

DEFINITIONS

1

 

 

 

 

1.1

 

Defined Terms

1

1.2

 

Interpretative Provisions

47

1.3

 

Accounting Terms

48

1.4

 

Rounding

49

 

 

 

 

ARTICLE 2

 

CREDIT FACILITY

49

 

 

 

 

2.1

 

Revolving Loans

49

2.2

 

Requests for Borrowings

50

2.3

 

Incremental Facility

51

2.4

 

Letters of Credit

52

 

 

 

 

ARTICLE 3

 

INTEREST AND FEES

58

 

 

 

 

3.1

 

Rates and Payment of Interest

58

3.2

 

Computation of Interest and Fees

58

3.3

 

Unused Line Fee

59

3.4

 

Termination Fee

59

3.5

 

Commitment Fee

59

3.6

 

Agency Fee

60

3.7

 

Inability to Determine Applicable Interest Rate

60

3.8

 

Illegality

60

3.9

 

Increased Costs

60

3.10

 

Capital Requirements

61

3.11

 

Certificates for Reimbursement

61

3.12

 

Delay in Requests

61

3.13

 

Maximum Interest

61

3.14

 

Letter of Credit Fees

62

 

 

 

 

ARTICLE 4

 

PAYMENTS AND ADMINISTRATION

62

 

 

 

 

4.1

 

Payments Generally, Allocation of Proceeds

62

4.2

 

Indemnity for Returned Payments

64

4.3

 

Repayments

64

4.4

 

Prepayments

64

4.5

 

Statements

65

4.6

 

Borrower’s Loan Account; Evidence of Debt

65

4.7

 

Taxes

65

 

 

 

 

ARTICLE 5

 

SECURITY INTEREST

67

 

 

 

 

5.1

 

Grant of Security Interest

67

5.2

 

Financing Statement Filings

67

 

i

--------------------------------------------------------------------------------



 

ARTICLE 6

 

CONDITIONS PRECEDENT

68

 

 

 

 

6.1

 

Conditions Precedent to Effectiveness of Agreement to Make Initial Revolving
Loans

68

6.2

 

Conditions Precedent to All Revolving Loans

68

 

 

 

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES

69

 

 

 

 

7.1

 

Organization; Powers

69

7.2

 

Authorization; Enforceability

69

7.3

 

No Conflicts

70

7.4

 

Governmental Approvals

70

7.5

 

Financial Statements; No Material Adverse Effect; Solvent

70

7.6

 

Assets; No Liens

71

7.7

 

Litigation

71

7.8

 

Compliance with Laws

71

7.9

 

Environmental Condition

71

7.10

 

No Defaults

72

7.11

 

Material Contracts

72

7.12

 

Restrictive Agreements

72

7.13

 

Taxes

72

7.14

 

ERISA

72

7.15

 

Insurance

73

7.16

 

Capitalization and Subsidiaries

73

7.17

 

Security Interest in Collateral

73

7.18

 

Brokers

73

7.19

 

Intellectual Property

73

7.20

 

[Reserved

74

7.21

 

Labor Relations

74

7.22

 

Payable Practices

74

7.23

 

Margin Stock

74

7.24

 

Investment Company Act; Regulated Investment Company

74

7.25

 

Anti-Terrorism Laws; Anti-Money Laundering Laws

75

7.26

 

Equity Investments and Debt Investments

75

7.27

 

Credit and Compliance Policies

77

7.28

 

Pledge Agreement

77

7.29

 

Complete Disclosure

77

 

 

 

 

ARTICLE 8

 

AFFIRMATIVE COVENANTS

78

 

 

 

 

8.1

 

Financial Statements, Borrowing Base Certificate and Other Information

78

8.2

 

Notices of Material Events

78

8.3

 

Existence; Business Development Company; Regulated Investment Company

79

8.4

 

Payment of Obligations

79

8.5

 

Maintenance of Properties

79

8.6

 

Compliance with Laws

79

8.7

 

Insurance

79

8.8

 

Inspection Rights; Field Examinations; Valuations

80

8.9

 

Use of Proceeds

80

8.10

 

Cash Management; Collection of Proceeds of Collateral

80

8.11

 

Additional Collateral; Further Assurances

82

 

ii

--------------------------------------------------------------------------------



 

8.12

 

End of Fiscal Years; Fiscal Quarters

82

8.13

 

Required Pledged Cash Amount

83

8.14

 

Investment Documents

83

8.15

 

Maintenance of Current Administrative Procedures

83

8.16

 

Credit Policy

83

8.17

 

Investments

83

8.18

 

Subordination

83

8.19

 

Costs and Expenses

84

 

 

 

 

ARTICLE 9

 

NEGATIVE COVENANTS

84

 

 

 

 

9.1

 

Indebtedness

84

9.2

 

Liens

85

9.3

 

Fundamental Changes

85

9.4

 

Asset Sales

85

9.5

 

Loans, Advances, Investments, Etc.

85

9.6

 

Investments

85

9.7

 

Transactions with Affiliates

86

9.8

 

Change in Business

86

9.9

 

Restricted Payments

86

9.10

 

Restrictive Agreements

86

9.11

 

Certain Payments of Indebtedness, Etc.

86

9.12

 

Amendment of Material Documents

87

9.13

 

Sale and Leasebacks

87

 

 

 

 

ARTICLE 10

 

FINANCIAL COVENANTS

87

 

 

 

 

10.1

 

Maximum Balance Sheet Leverage

87

10.2

 

[Reserved

87

 

 

 

 

ARTICLE 11

 

EVENTS OF DEFAULT AND REMEDIES

89

 

 

 

 

11.1

 

Events of Default

89

11.2

 

Remedies

91

 

 

 

 

ARTICLE 12

 

ASSIGNMENTS AND PARTICIPATIONS; APPOINTMENT OF AGENT

92

 

 

 

 

12.1

 

Assignment and Participations

92

12.2

 

Appointment of Agent

94

12.3

 

Agent’s Reliance, Etc.

96

12.4

 

Agent and Affiliates

96

12.5

 

Lender Credit Decision

96

12.6

 

Indemnification

97

12.7

 

Successor Agent

97

12.8

 

Setoff and Sharing of Payments

98

12.9

 

Revolving Loans; Payments; Non-Funding Lenders; Defaulting Lenders; Information;
Actions in Concert

99

12.10

 

Amendments and Waivers

101

 

iii

--------------------------------------------------------------------------------



 

ARTICLE 13

 

JURY TRIAL WAIVER; OTHER WAIVERS; CONSENTS; GOVERNING LAW

102

 

 

 

 

13.1

 

Obligations and Liabilities of Lender

102

13.2

 

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

102

13.3

 

Waiver of Notices

104

13.4

 

Amendments and Waivers

104

13.5

 

Waiver of Counterclaims

105

13.6

 

Indemnification

105

 

 

 

 

ARTICLE 14

 

NOTICES; MISCELLANEOUS

105

 

 

 

 

14.1

 

Notices

105

14.2

 

Partial Invalidity

107

14.3

 

Successors

108

14.4

 

Entire Agreement

108

14.5

 

USA Patriot Act

108

14.6

 

Counterparts, Etc.

108

 

iv

--------------------------------------------------------------------------------



 

INDEX
TO
EXHIBITS AND SCHEDULES

 

Exhibit A

 

Form of Borrowing Base Certificate

 

 

 

Exhibit B

 

Form of Compliance Certificate

 

 

 

Exhibit C

 

Form of Assignment and Acceptance Agreement

 

 

 

Exhibit D

 

Wire Instructions

 

 

 

Exhibit E

 

Supplemental Agreement

 

 

 

Exhibit F

 

Form of Revolving Note

 

 

 

Exhibit G

 

MVC Capital Debt Investing Guidelines

 

 

 

 

 

 

Schedule 1.1

 

Lenders’ Commitment Amounts

 

 

 

Schedule 5.1(b)

 

Excluded Collateral

 

 

 

Schedule 6.1

 

Conditions Precedent to Initial Loans

 

 

 

Schedule 7.7

 

Litigation

 

 

 

Schedule 7.9

 

Environmental Matters

 

 

 

Schedule 7.12

 

Restrictive Agreements

 

 

 

Schedule 7.15

 

Insurance

 

 

 

Schedule 7.16

 

Subsidiaries

 

 

 

Schedule 7.19

 

Intellectual Property

 

 

 

Schedule 7.21

 

Collective Bargaining Agreements

 

 

 

Schedule 7.26(a)

 

Equity Investments

 

 

 

Schedule 7.26(b)

 

Debt Investments

 

 

 

Schedule 7.26(c)

 

Remaining Equity Interests

 

 

 

Schedule 8.1

 

Financial and Collateral Reporting

 

1

--------------------------------------------------------------------------------



 

Schedule 8.5

 

Permitted Investments

 

 

 

Schedule 8.10

 

Bank Accounts

 

 

 

Schedule 9.1

 

Permitted Indebtedness

 

 

 

Schedule 9.2

 

Permitted Liens

 

 

 

Schedule 12.1(b)

 

Disqualified Lenders

 

2

--------------------------------------------------------------------------------



 

CREDIT AND SECURITY AGREEMENT

 

This Credit and Security Agreement (“Agreement”) dated as of January 29, 2019 is
entered into by and between MVC CAPITAL, INC., a corporation formed under the
laws of the State of Delaware (the “Borrower”), MVC FINANCIAL SERVICES, INC., a
corporation formed under the laws of the State of Delaware, MVC CAYMAN, an
exempted company incorporated under the laws of the Cayman Islands, MVC GP II,
LLC, a limited liability company formed under the laws of the State of Delaware,
and MVC PARTNERS LLC, a limited liability company formed under the laws of the
State of Delaware, (collectively and individually, the “Guarantors”), the
financial institutions or entities from time to time parties to this Agreement
(collectively and individually, the “Lenders”) and PEOPLE’S UNITED BANK,
NATIONAL ASSOCIATION, as agent (“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower has requested that Agent and Lenders provide a credit facility
to Borrower and Agent and Lenders are willing to provide such credit facility on
the terms and conditions set forth herein and in the other Loan Documents (as
defined below);

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1                           DEFINITIONS

 

1.1                               Defined Terms.  For purposes of this
Agreement, the following terms shall have the respective meanings given to them
below:

 

“Additional Disqualified Lender” has the meaning set forth in the definition of
Disqualified Lenders.

 

“Additional Disqualified Lender Notice” has the meaning set forth in the
definition of Disqualified Lenders.

 

“Affiliate” means, with respect to a specified Person, any other Person
(excluding any Subsidiary) which directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
such Person.  For the purposes of this definition, the term “control” (including
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power either (a) to vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) to direct or cause the direction of the management and policies,
whether through the ownership of Equity Interests, by agreement or otherwise. 
Notwithstanding the foregoing, the term “Affiliate” shall not include any Person
that is an “Affiliate” solely by reason of Borrower’s or any Subsidiary’s
investment therein in connection with an Equity Interest owned by the Borrower
or Debt Investment made in the ordinary course of business and consistent with
the Credit Policy.

 

--------------------------------------------------------------------------------



 

“Agent” has the meaning set forth hereinabove, in its capacity as the arranger
of the Commitments and as the administrative and collateral agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors and assigns.

 

“Agent’s Bailee” shall mean any Person at any time designated by Agent as bailee
for Agent with respect to any of the Equity Documents or Debt Investment Loan
Documents; provided, that, (a) from and after the Closing Date, Agent’s Bailee
shall be U.S. Bank National Association for the Equity Documents and the Debt
Investment Loan Documents pursuant to the U.S. Bank Securities Control
Agreement, subject to the right of Agent to designate at any time, in its sole
discretion, a successor Agent’s Bailee to replace U.S. Bank National
Association, as provided for in the Bailment Agreement and (b) in the event that
Agent exercises such right, Agent shall give the Borrower ten (10) days’ prior
written notice of any replacement Agent’s Bailee.

 

“Agreement” means, this Credit and Security Agreement, as it may be amended,
modified or restated hereafter.

 

“Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including 18 U.S.C. Section 1956 and 1957, and the BSA.

 

“Anti-Terrorism Laws” means the OFAC Laws and Regulations and the Executive
Orders as each of such terms is defined in Section 5.32 and the USA Patriot Act.

 

“Applicable Margin” means, with respect to LIBOR Loans, two and eighty-five
hundredths percent (2.85%) and with respect to Prime Rate Loans, one-half of one
percent (0.5%).

 

“Asset Sale” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
conveys, leases or subleases, licenses or otherwise disposes of any property or
assets (whether now owned or hereafter acquired) to any other Person, in each
case, whether or not the consideration therefor consists of cash, securities or
other assets owned by the acquiring Person.

 

“Assignment Agreement” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit C.

 

“Availability Block” means Five Million and 00/100 Dollars ($5,000,000);
provided, however, any time after the occurrence and during the continuance of a
Required Pledged Cash Trigger Event and the increase in the Required Pledged
Cash Amount, Availability Block shall mean Zero Dollars ($0).

 

2

--------------------------------------------------------------------------------



 

“Balance Sheet Leverage Ratio” means (a) (i) Total Liabilities less (ii) any
Subordinated Debt (including the BB&T Credit Facility), less (iii) unsecured
obligations of the Borrower evidenced by a written note, divided by (b) Tangible
Capital Base.

 

“Bank Product Agreement” means an agreement entered into at any time by any
Credit Party with Agent, a Lender or an Affiliate of Agent or a Lender,
governing the terms and conditions with respect to a Bank Product provided by
Agent, a Lender or an Affiliate of Agent or a Lender to any Credit Party.

 

“Bank Product Obligations” means any obligation of Credit Parties on account of
any Bank Product.

 

“Bank Products” means any one or more of the following types of services or
facilities provided to Credit Parties by Agent or a Lender (or an Affiliate of
Agent or a Lender): (a) credit cards, debit cards or stored value cards or the
processing of payments and other administrative services with respect to credit
cards, debit cards or stored value cards or (b) cash management or related
services, including (i) the automated clearinghouse transfer of funds for the
account of Borrower pursuant to agreement or overdraft for any accounts of
Credit Parties maintained at Agent or at a Lender, (ii) controlled disbursement
services and (iii) Hedge Agreements, to the extent permitted hereunder.

 

“BB&T” means Branch Banking and Trust Company, a North Carolina banking
corporation.

 

“BB&T Intercreditor Agreement” means the intercreditor agreement by and between
the Agent and BB&T.

 

“Book Net Worth” means, as at any date of determination, the aggregate stated
balance sheet amount of all net worth of the Borrower as determined in
accordance with GAAP.

 

“Borrower” has the meaning set forth hereinabove.

 

“Borrowing Availability” means as of any date of determination the lesser of
(a) the Revolving Loan Commitment Amount and (b) the Borrowing Base, in each
case, less the sum of the aggregate Revolving Loans and Letter of Credit
Obligations.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)                                 Sixty-five percent (65%) multiplied by the
lower of (i) the outstanding principal balance or (ii) the Fair Market Value, of
all Eligible Senior Debt Investments; plus

 

3

--------------------------------------------------------------------------------



 

(b)                                 Fifty percent (50%) multiplied by the lower
of (i) the outstanding principal balance or (ii) the Fair Market Value, of all
Eligible Subordinate Debt Investments; plus

 

(c)                                  the Discretionary Advance Amount; minus

 

(d)                                 Reserves; minus

 

(e)                                  the Availability Block.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit A hereto, as such form, subject to the terms hereof, may from time to
time be modified by Agent, which is duly completed (including all schedules
thereto) and executed by a Responsible Officer of the Borrower and delivered to
Agent.

 

“BSA” means the Bank Secrecy Act (31 U.S.C. Section 5311 et. seq.), and it’s
implementing regulations, Title 31 Part 103 of the U.S. Code of Federal
Regulations.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of the
State of New York, and a day on which Agent is open for the transaction of
business, except that if a determination of a Business Day shall relate to any
LIBOR Loans, the term Business Day shall also exclude any day on which banks are
closed for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means with respect to any Person for any period the
aggregate of all expenditures by such Person and its Subsidiaries made during
such period that in accordance with GAAP are or should be included in “property,
plant and equipment” or in a similar fixed asset account on its balance sheet,
whether such expenditures are paid in cash or financed and including all Capital
Lease Obligations paid or payable during such period, other than the interest
component of any Capital Lease Obligation (without duplication as to any
period).

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date on a balance sheet prepared in accordance with GAAP.

 

“Cash Collateral Account” shall have the meaning set forth in Section 1.1(a)(i).

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within six (6) months from the date of acquisition thereof;
(b) commercial paper maturing no more than six (6) months from the date

 

4

--------------------------------------------------------------------------------



 

issued and, at the time of acquisition, having a rating of at least A-1 from
Standard & Poor’s Corporation or at least P-1 from Moody’s Investors
Service, Inc.; and (c) certificates of deposit or bankers’ acceptances maturing
within six (6) months from the date of issuance thereof issued by, or overnight
reverse repurchase agreements from, any commercial bank organized under the laws
of the United States, or any state thereof or the District of Columbia, having
combined capital and surplus of not less than Two Hundred Fifty Million Dollars
and 00/100 ($250,000,000.00) and not subject to setoff rights in favor of such
bank.

 

“Cash Management Bank” shall have the meaning set forth in Section 8.10.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” shall mean the liquidation or dissolution of Borrower or the
adoption of a plan by the stockholders of Borrower relating to the dissolution
or liquidation of Borrower;  the acquisition by any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) of beneficial ownership,
directly or indirectly, of thirty (30%) percent or more of the voting power of
the total outstanding voting stock of Borrower, except as otherwise consented to
in writing by Agent;  during any period of two (2) years, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose nomination for election was approved by a
vote of at least a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Borrower then still in office;  the
failure of Borrower to own, directly or indirectly, one hundred (100%) percent
of the voting power of the total outstanding voting stock of the Guarantors; or
termination of the Investment Agreement.

 

“Closing Date” means the date on which the conditions specified in Section 6.1
are satisfied or waived in writing by Agent.

 

5

--------------------------------------------------------------------------------



 

“Code” means the Internal Revenue Code of 1986, as the same now exists or may
from time to time hereafter be amended, modified, recodified or supplemented,
together with all rules, regulations and interpretations thereunder or related
thereto.

 

“Collateral” means any and all of the following property owned, leased, or
operated by Credit Parties and any and all other property of Credit Parties, now
existing or hereafter acquired, that may at any time be, become or be intended
to be, subject to a security interest or Lien in favor of Agent, for the benefit
of Agent, the Lenders and providers of Bank Products, to secure the Obligations:

 

(a)                                 all Accounts;

 

(b)                                 all Goods, including Equipment, Inventory
and Fixtures;

 

(c)                                  all Documents, Instruments and Chattel
Paper, including without limitation, all Debt Investments and Debt Investment
Loan Documents;

 

(d)                                 all Letters of Credit and Letter-of-Credit
Rights;

 

(e)                                  all Securities Collateral;

 

(f)                                   all Investment Property, including,
without limitation, the Equity Investments listed on Schedule 7.26(a) and the
Equity Interests owned by the Borrower in the Remaining Equity Interests listed
on Schedule 7.26(c);

 

(g)                                  all Intellectual Property Collateral;

 

(h)                                 all Commercial Tort Claims;

 

(i)                                     all General Intangibles, including,
without limitation, all Payment Intangibles;

 

(j)                                    all Money and all Deposit Accounts;

 

(k)                                 all Supporting Obligations;

 

(l)                                     all books and records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records relating to the Collateral; and

 

(m)                             to the extent not covered by clauses (a) through
(l) of this sentence, all other personal property of the Credit Parties, whether
tangible or intangible and all Proceeds and products of each of the foregoing
and all accessions to, substitutions and replacements for, and rents, profits
and products of, each of the foregoing, any and all proceeds of any insurance,

 

6

--------------------------------------------------------------------------------



 

indemnity, warranty or guaranty payable to the Credit Parties from time to time
with respect to any of the foregoing.

 

Notwithstanding anything to the contrary set forth herein, “Collateral” shall
not include any of the Excluded Collateral.

 

“Collateral Access Agreement” means an agreement in writing, in form and
substance satisfactory to Agent, from any lessor of premises to Borrower or any
other person to whom any Collateral is consigned or who has custody, control or
possession of any such Collateral or is otherwise the owner or operator of any
premises on which any of such Collateral is located, in favor of Agent.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and, subject to, and in accordance with the terms
hereof, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 2.3 and 12.1. 
The initial amount of each Lender’s Commitment is set forth on Schedule 1.1, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable.  The initial aggregate principal amount
of the Lenders’ Commitments on the Closing Date is equal to the Maximum Credit.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Consenting Lenders” shall have the meaning set forth in
Section 12.10(b) hereof.

 

“Consent Rights Trigger Events” means the occurrence of one of the following
events:

 

(a)                                 the Borrower’s receipt of a Notice of
Acceleration;

 

(b)                                 the Agent and/or the Lenders commence
exercising their remedies pursuant to Section 11.2; or

 

(c)                                  the occurrence of an Event of Default
described in Sections 11.1(e) and 11.1(f).

 

“Control Agreements” means, collectively and individually, a control agreement,
in form and substance reasonably satisfactory to Agent, executed and delivered
by Credit Parties, Agent, Agent’s Bailee and/or the applicable securities
intermediary (with respect to a securities account) or bank (with respect to a
Deposit Account) with respect to a securities account or Deposit Account, or
bailee (with respect to the Debt Investment Loan Documents and Equity
Investments), as the case may be, that is sufficient to perfect the security
interests of Agent for the ratable benefit of Agent and the Lenders therein and
provides such other rights with respect thereto as Agent, for the ratable
benefit of Agent and the Lenders, requires.

 

7

--------------------------------------------------------------------------------



 

“Credit Facility” means the Revolving Loans provided to or for the benefit of
Borrower pursuant to Sections 2.1 and 2.3 hereof.

 

“Credit Parties” means, collectively, Borrower and Guarantors, and “Credit
Party” means Borrower or any Guarantor, individually.

 

“Credit Policy” means the MVC Capital Debt Investing Guidelines and MVC
Investment Limits/Guidelines of Borrower and all other documents listed on
Exhibit G hereto by which Borrower from time to time originates, manages,
services and collects Debt Investments as in effect on the Closing Date, as such
Credit Policy may be amended or supplemented from time to time in accordance
with the provisions of Section 9.12 of this Agreement.

 

“Cure Contribution” shall have the meaning as defined in Section 10.3.

 

“Cure Notice” shall have the meaning as defined in Section 10.3.

 

“Cure Period” shall have the meaning as defined in Section 10.3.

 

“Cure Right” shall have the meaning as defined in Section 10.3.

 

“Debt Investment” means any Investment in the form of a loan or advance to a
Debt Investment Obligor, making of a time deposit with a Debt Investment
Obligor, or guarantee or assumption of any obligations of a Debt Investment
Obligor or otherwise.

 

“Debt Investment Collateral” means any and all property of a Debt Investment
Obligor that secures its obligations under the applicable Debt Investment Loan
Documents.

 

“Debt Investment Loan Documents” means collectively and individually, the Senior
Debt Investment Loan Documents and the Subordinate Debt Investment Loan
Documents.

 

“Debt Investment Obligor EBITDA” means for any Debt Investment Obligor for any
period, “EBITDA” (or, if applicable, “Consolidated EBITDA” or such other
equivalent term used to describe earnings before income, taxes, depreciation and
amortization plus any applicable addbacks) of such Debt Investment Obligor and,
if applicable, its Subsidiaries, as defined in the applicable Debt Investment
Loan Documents. In the event “EBITDA” (or, if applicable, “Consolidated EBITDA”
or such other equivalent term used to describe earnings before income, taxes,
depreciation and amortization plus any applicable addbacks) is not defined in
the Debt Investment Loan Documents for a particular Debt Investment, then
“EBITDA” (or, if applicable, “Consolidated EBITDA” or such other equivalent term
used to describe earnings before income, taxes, depreciation and amortization
plus any applicable addbacks) shall mean the calculation resulting from applying
the definition of “EBITDA” in this Agreement to the applicable Debt Investment
Obligor for the applicable period.

 

8

--------------------------------------------------------------------------------



 

“Debt Investment Obligors” means, collectively and individually, the Senior Debt
Investment Obligors and the Subordinate Debt Investment Obligors.

 

“Debt Investment Obligor Material Adverse Effect” means, as to any Debt
Investment Obligor, a material adverse effect on any of (a) the operations,
business, assets, properties or condition (financial or otherwise) of such Debt
Investment Obligor, (b) the ability of such Debt Investment Obligor to perform
its material obligations under the Debt Investment Loan Documents to which it is
a party, (c) the legality, validity or enforceability of the Debt Investment of
Borrower in such Debt Investment Obligor or any of the Debt Investment Loan
Documents related thereto, (d) the rights and remedies of Borrower in respect of
its Debt Investment in such Debt Investment Obligor or under any of the Debt
Investment Loan Documents related thereto or the ability of Borrower to realize
on its Debt Investment in such Debt Investment Obligor.

 

“Default” means an act, condition or event which with notice or passage of time
or both would constitute an Event of Default.

 

“Default Rate” means, for any Obligation (including, to the extent permitted by
law, interest not paid when due), two percent (2%) plus the interest rate
otherwise applicable thereto.

 

“Defaulting Lender” means any Lender, as determined by Agent in its Permitted
Discretion, that has (a) become a Non-Funding Lender, (b) notified the Borrower,
the Agent or any other Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed to fund, and not cured, loans, participations,
advances, or reimbursement obligations under one or more other syndicated credit
facilities, unless subject to a good faith dispute, (d) failed, within two
(2) Business Days after written request by the Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
Revolving Loans and participations in then outstanding Letters of Credit,
(e) otherwise failed to pay over to the Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, unless the subject of a good faith dispute, (f) become or is
insolvent or any Person that directly or indirectly controls such Lender has
become or is insolvent, (g) has become the subject of a bankruptcy or insolvency
proceeding or any Person that directly or indirectly controls such Lender has
become the subject of a bankruptcy or insolvency proceeding, (h) has had a
receiver, conservator, trustee, custodian or similar official appointed for it
or any substantial part of its assets or any Person that directly or indirectly
controls such Lender has had a receiver, conservator, trustee, custodian or
similar official appointed for it or any substantial part of its assets,
(i) made a general assignment for the benefit of creditors, been liquidated, or
otherwise been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Person or its assets to be, insolvent or
bankrupt, or (j) has, or any Person that directly or indirectly controls such
Lender has, taken any action in furtherance of, or indicating its consent to,
approval of or

 

9

--------------------------------------------------------------------------------



 

acquiescence in any proceeding or appointment described in the foregoing
paragraphs (e), (f), (g), (h) or (i).

 

“Deposit Accounts” means, collectively and individually (a) all deposit accounts
as such term is defined in the UCC and all accounts and sub-accounts relating to
any of the foregoing accounts and (b) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (a) of this definition.

 

“Designated Person” shall have the meaning as defined in Section 7.25(a).

 

“Discretionary Advance Amount” means an amount determined by the Required
Lenders, in their sole discretion.

 

“Disqualified Lenders” means any of the following, which shall be subject to the
Agent’s agreement (in consultation with Lenders) in its Permitted Discretion,
(a) each bank, financial institution, business development company or fund,
which are competitors of Borrower, (including all Affiliates of and funds
managed or advised by each such Person to the extent reasonably identifiable, on
the basis of such Person’s name, as an Affiliate or fund managed or advised by
such Person) and in each case identified to Agent by Borrower in writing as a
“Disqualified Lender” as set forth on Schedule 12.1(b) and (b) each additional
Person who shall become a competitor of Borrower specified by Borrower from time
to time after the Closing Date (including all Affiliates of and funds managed or
advised by each such Person to the extent reasonably identifiable, on the basis
of such Person’s name, as an Affiliate or fund managed or advised by such
Person) (“Additional Disqualified Lender”) in a written notice to Agent and
Lenders by Borrower (each such notice, an “Additional Disqualified Lender
Notice”). Each Additional Disqualified Lender Notice shall become effective two
(2) Business Days after the date approved by the Agent (in consultation with
Lenders) or all Lenders in their Permitted Discretion, but which shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation interests in the Loans and/or Commitments as
permitted herein.

 

“EBITDA” means, for any period for any Person, Net Income for such period plus
(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period and (v) any other non-cash charges for such
period (but excluding any non-cash charge in respect of an item that was
included in Net Income in a prior period and any non-cash charge that relates to
the write-down or write-off of Debt Investments and Equity Interests owned by
such Person) , minus (b) without duplication and to the extent included in Net
Income, (i) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) taken in a prior period and (ii) any
extraordinary gains and any non-cash items of income for such period, all
calculated for such Person on a consolidated basis in accordance with GAAP.

 

10

--------------------------------------------------------------------------------



 

“Eligible Debt Investments” shall mean Debt Investments that have been
originated, purchased or otherwise acquired by Borrower in the ordinary course
of business, net of purchase discount, to the extent funded by Borrower but not
yet collected, that in each case at the time of creation and at all times
thereafter no such Debt Investment shall be an Eligible Debt Investment unless:

 

(a)                                 such Debt Investment is owned by the
Borrower and is subject to a perfected first priority security interest in favor
of Agent for the ratable benefit of Agent, Lenders and Bank Product providers;

 

(b)                                 such Debt Investment is evidenced by Debt
Investment Loan Documents that has been duly authorized, executed and delivered
and are enforceable against the Debt Investment Obligor thereof (subject to
customary exceptions for (i) general principals of equity and (ii) applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally);

 

(c)                                  such Debt Investment is denominated and
payable in either United States or Canadian Dollars;

 

(d)                                 such Debt Investment is owed by a Debt
Investment Obligor that has not sold all or substantially all its assets (unless
such Debt Investment has been assumed by a Person that shall have acquired such
assets and otherwise satisfies the requirements set forth in this definition);

 

(e)                                  such Debt Investment and the Debt
Investment Loan Documents evidencing Borrower’s security interest in the Debt
Investment Collateral is not subject to any Lien (other than Liens arising under
the Loan Documents);

 

(f)                                   no right of rescission, set-off,
counterclaim, defense or other material dispute has been asserted with respect
to such Debt Investment or any instrument or agreement evidencing Borrower’s
security interest in any Debt Investment Collateral (but only to the extent of
such asserted right of rescission, set-off, counterclaim, defense or dispute);

 

(g)                                  the Debt Investment Obligor in respect of
such Debt Investment is not (i) an individual, (ii) organized or incorporated
under the laws of a jurisdiction other than the United States of America or
Canada (including any state, territory or insular area thereof, but excluding
the Province of Quebec), (iii) the subject of an Insolvency Proceeding or
(iv) sixty (60) days (or such shorter number of days as may be applicable for
determining when an Investment is to be considered as a default Debt Investment
under any debt instrument to which Borrower or any of their Subsidiaries is a
party, but in no event less than forty-five (45) days) or more past due with
respect to any interest or principal payments or that is or otherwise should be
considered a non-accrual or charged-off loan by Borrower in accordance with the
Credit Policy;

 

11

--------------------------------------------------------------------------------



 

(h)                                 such Debt Investment is not owed by the
government (or any department, agency, public corporation, or instrumentality
thereof) of any country;

 

(i)                                     such Debt Investment is not owed,
directly or indirectly, by a Credit Party or any of their Affiliates, or any
employee, officer, director or agent of a Credit Party or their Affiliates
(provided, however, that for purposes of this clause (i), Affiliates shall not
include any Portfolio Companies);

 

(j)                                    Borrower and its Subsidiaries are not
indebted to the Debt Investment Obligor or any Affiliate of such Debt Investment
Obligor, but only to the extent of such indebtedness;

 

(k)                                 such Debt Investment is not subject to any
counterclaim, deduction, defense, setoff or dispute (but only to the extent of
such counterclaim, deduction, defense, set-off or dispute);

 

(l)                                     such Debt Investment shall not be
evidenced by or arise under any promissory note, lease, chattel paper, or
instrument, other than the Debt Investment Loan Documents;

 

(m)                             such Debt Investment complies in all material
respects with the requirements of all applicable laws and regulations, whether
Federal, State or local;

 

(n)                                 such Debt Investment has an internal rating
of at least one (1) and not more than five (5) under the Investment Rating
Policy;

 

(o)                                 there are no material covenant defaults
under the Debt Investment Loan Documents;

 

(p)                                 such Debt Investment has a valuation of not
less than ninety percent (90%) of par value from an external valuation prepared
by a valuation agency acceptable to the Agent (the Borrower’s current valuation
agency, Murray Devine & Company is acceptable to the Agent);

 

(q)                                 to the extent the aggregate amount of
Eligible Debt Investments owing by any Industry Class exceeds twenty percent
(20%) of the aggregate amount of Debt Investments, the amount in excess of
twenty percent (20%) shall not be Eligible Debt Investments;

 

(r)                                    to the extent the aggregate amount of
Eligible Debt Investments owing by any one Debt Instrument Obligor and its
Subsidiaries and Affiliates exceeds fifteen percent (15%) of the aggregate
amount of Debt Investments, the amount in excess of such limits shall not be
Eligible Debt Investments;

 

(s)                                   [Reserved];

 

12

--------------------------------------------------------------------------------



 

(t)                                    the amount of Eligible Debt Investment
for each Senior Debt Investment shall be limited to (i) four and one-half (4.5)
multiplied by (ii) the Senior Debt Investment Obligor’s trailing twelve (12)
month Debt Investment Obligor EBITDA for the period being measured;

 

(u)                                 the amount of Eligible Debt Investment for
each Subordinate Debt Investment shall be limited to (i) four and one-half (4.5)
multiplied by (ii) the Subordinate Debt Investment Obligor’s trailing twelve
(12) month Debt Investment Obligor EBITDA for the period being measured;

 

(v)                                 the Debt Investment Obligor shall have a
Fixed Charge Coverage Ratio, as such term is defined in the applicable Debt
Investment Loan Document, of not less than 1.0 to 1 computed on a trailing
twelve (12) month basis;

 

(w)                               notwithstanding anything herein to the
contrary, Debt Investments that do not comply with the eligibility criteria for
Eligible Debt Investments can be deemed to be Eligible Debt Investments by
consent of the Agent and the Required Lenders;

 

(x)                                 at the time the Debt Investment was made, it
was in substantial compliance with the Credit Policy;

 

(y)                                 (i) the Debt Investment Loan Documents do
not restrict (A) the Borrower’s ability to grant the Agent a security interest
in the Debt Investment and the Debt Investment Loan Documents, (B) if required
hereunder, the Borrower’s ability to assign or transfer all of its right, title
and interest in the Debt Investment and the Debt Investment Loan Documents to
the Agent, for the benefit of the Agent and the Lenders and (C) the Agent’s
ability to foreclose on and take ownership of the Borrower’s interest in the
Debt Investment and the Debt Investment Loan Documents, or (ii) the Debt
Investment Obligor, its lenders and the Agent have executed a Joinder Agreement,
in form and substance satisfactory to the Agent in its Permitted Discretion; and

 

(z)                                  which Agent otherwise determines is
unacceptable in its Permitted Discretion and provides the Borrower with 10 days
prior written notice before it is no longer an Eligible Debt Investment.

 

Upon 10 days prior written notice to the Borrower, the criteria for Eligible
Debt Investments set forth above may be changed and any new criteria for
Eligible Debt Investments may be established by Agent in the exercise of its
Permitted Discretion solely based on either: (i) an event, condition or other
circumstance arising after the Closing Date, or (ii) an event, condition or
other circumstance existing on the Closing Date to the extent that such event,
condition or circumstance has not been identified by Borrower to the field
examiners of Agent prior to the Closing Date (except to the extent that it may
have been identified but Agent has elected not to establish eligibility criteria
with respect thereto as of the Closing Date), in either case under clause

 

13

--------------------------------------------------------------------------------



 

(i) or (ii) which adversely affects or would reasonably be expected to adversely
affect the Debt Investments or Agent’s ability to realize upon the Debt
Investments as determined by Agent in its Permitted Discretion.  Any Debt
Investments that are not Eligible Debt Investments shall nevertheless be part of
the Collateral.  In determining the amount of the Debt Investments to be
included in the Borrowing Base, the face amount of a Debt Investments shall be
reduced, to the extent not reflected in such face amount, by (i) the amount of
all accrued and actual set off, discounts, claims, credits or credits pending,
or other reductions (including any amount that Borrower may be obligated to
reduce the Debt Investments pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received or being held by Borrower as cash collateral in respect of such Debt
Investments but not yet applied by Borrower to reduce the amount of such
Eligible Debt Investments.

 

“Eligible Senior Debt Investments” means Eligible Debt Investments consisting of
Senior Debt Investments.

 

“Eligible Subordinate Debt Investments” means Eligible Debt Investments
consisting of Subordinate Debt Investments.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Equipment” means now owned and hereafter acquired equipment of the Credit
Parties, wherever located, including machinery, data processing and computer
equipment (whether owned or leased and including embedded software that is
licensed as part of such computer equipment), vehicles, rolling stock, tools,
furniture, fixtures, all attachments, accessions and property now or hereafter
affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.

 

“Equity Documents” means all shareholder agreements, limited liability operating
agreements and any agreements, instruments and documents executed in connection
therewith or pursuant thereto and related to Portfolio Company, and including
any registration rights agreement, any proxy, voting rights agreements,
operating agreement, certificate of incorporation or formation, articles of
incorporation, certificate of formation, member agreement, by-laws, and any
similar agreements or documents) and certificates, documents or other tangible
evidence or representation of the Equity Interests in such Portfolio Company.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other
equity, ownership or profit interests at any time

 

14

--------------------------------------------------------------------------------



 

outstanding, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other interests
in) such Person, all of the securities convertible into or exchangeable for
shares of capital stock of (or other interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), but excluding any interests in phantom equity
plans and any debt security that is convertible into or exchangeable for such
shares, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“Equity Investments” means (i) all Equity Interests in any Portfolio Company
directly and beneficially owned by Borrower consisting of common stock or
preferred stock, membership interests, limited partnership interests or similar
non-contingent equity ownership interests, (ii) which are listed on Schedule
7.26(a) and (iii) are subject to a first priority Lien in favor of the Lender.

 

“Equity Issuance” means (a) any issuance or sale by Borrower or any other Credit
Party on or after the Closing Date of (i) any of such Person’s Equity Interests
(including, without limitation, any Equity Interests issued upon the exercise of
any warrants or options referred to in clause (ii)), (ii) any warrants or
options exercisable in respect of such person’s Equity Interests (other than any
Equity Interests, warrants or options issued to directors, officers or employees
of the Credit Parties and Tokarz Group pursuant to employee benefit plans,
equity compensation plan, restricted stock plan, employee stock ownership plan
and/or employment agreement established in the ordinary course of business and
any Equity Interests issued upon the exercise of such warrants or options) or
(iii) any other security or instrument representing a membership or other equity
interest (or the right to obtain a membership or other equity interest) in such
person or (b) the receipt by the Credit Parties of any capital contribution
(whether or not evidenced by an membership interest or other equity security
issued by such person upon such contribution).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Credit Parties, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Credit Parties or

 

15

--------------------------------------------------------------------------------



 

any of their ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Credit Parties or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Credit Parties or any of their
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Credit Parties or any of their ERISA Affiliates from any Plan
or Multiemployer Plan; or (g) the receipt by the Credit Parties or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Credit Parties or any ERISA Affiliate of any notice, concerning the imposition
upon the Credit Parties or any of their ERISA Affiliates of withdrawal liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” shall have the meaning set forth in Section 11.1 hereof.

 

“Excess Availability” means the amount, as determined by Agent, calculated at
any date, equal to: (a) the Borrowing Base (after giving effect to any
applicable Reserves), minus (b) the aggregate outstanding and unpaid principal
balance of all Revolving Loans.

 

“Excluded Collateral” means:

 

(a)                                 motor vehicles covered by a certificate of
title law of any state or other Equipment subject to a certificate of title
statute;

 

(b)                                 Excluded Deposit Accounts;

 

(c)                                  any securities, cash or Cash Equivalents
held as collateral by BB&T and subject to the BB&T Intercreditor Agreement;

 

(d)                                 any leasehold interests in Real Property;

 

(e)                                  any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable Federal law;
provided, that, upon submission and acceptance by the United States Patent and
Trademark Office of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a), such intent-to-use trademark application shall cease to be
Excluded Collateral and shall be considered Collateral;

 

(f)                                   any leases, licenses, contracts, permits
and agreements which under the terms of such lease, license, contract, permit or
agreement, or applicable law with respect thereto, the grant of a Lien therein
or in such assets to Agent is prohibited and such prohibition is enforceable
under applicable law and has not been or is not waived or the consent of the
other

 

16

--------------------------------------------------------------------------------



 

party to such lease, license, contract, permit or agreement has not been or is
not otherwise obtained or under applicable law such prohibition cannot be
waived;

 

(g)                                  Equity Interests in any Portfolio Companies
not formed in the United States of America;

 

(h)                                 the Third Party Pledged Equity Interests;

 

(i)                                     any asset with respect to which Agent
shall have determined in consultation with Borrower that the cost of obtaining a
security interest in such asset is excessive in relation to the value of the
security to be afforded thereby;

 

(j)                                    Equity Interests listed on Schedule
5.1(b); and

 

(k)                                 that certain Subordinated Promissory Note
dated July 5, 2017 in the original principal amount of Forty Million Five
Hundred Twenty Six Thousand Seven Hundred Forty-Five and 40/100 Dollars
($40,526,745.40) made by U.S. Gas & Electric, Inc. to the Borrower, as may be
amended, restated, extended or otherwise modified from time to time.

 

“Excluded Deposit Account” shall mean (a) any Deposit Account that is
specifically and exclusively used for payroll, payroll taxes, employee wages and
benefits, withholding tax payments, earnest money and escrow deposits, (b) any
Deposit Account in which BB&T holds a perfected first priority security interest
as provided for in the BB&T Intercreditor Agreement,  (c) [Reserved], (d) other
Deposit Accounts so long as the aggregate amount on deposit in all such other
Deposit Accounts under this clause (d) does not exceed One Million Dollars
($1,000,000) for any period of three or more consecutive Business Days, (e) each
of the Santander Letters of Credit Deposit Account, until promptly after the
expiration of the corresponding Santander Letter of Credit and (f) the Wintrust
Letter of Credit Deposit Account, until promptly after the expiration of the
Wintrust Letter of Credit.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent or Lenders or required to be withheld or deducted from a payment to Agent
or Lenders: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed
as a result of the Agent or Lenders being organized under the laws of, or having
its principal office or its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), and
(b) any U.S. Federal withholding Taxes imposed under Sections 1471 through 1474
of the Code.

 

“Executive Orders” shall have the meaning as defined in Section 7.25(a).

 

“Existing Letters of Credit” means collectively the Santander Letters of Credit
and the Wintrust Letter of Credit.

 

17

--------------------------------------------------------------------------------



 

“Fair Market Value” means, with respect to any Investment of Borrower, at any
time, the fair market value of such Investment as required by, and determined in
accordance with, the Investment Company Act and any orders of the SEC issued to
Borrower or its Subsidiaries (other than MVC PE Fund), all as determined by the
Board of Directors of Borrower and their independent accountants in a manner
consistent with the current Investment Ratings Policy and Credit Policy;
provided, that, if such Investment has been subject to a Third Party Valuation,
the Fair Market Value as to such Investment shall be the lesser of the fair
market value determined as described above and the most recent value thereof
pursuant to the most recent Third Party Valuation with respect thereto.

 

“Fee Letter” means that certain Fee Letter dated November 20, 2018 between the
Borrower and the Agent.

 

“Financial Covenant” shall have the meaning as defined in Section 10.3.

 

“Financial Covenant Default” shall have the meaning as defined in Section 10.3.

 

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of the Credit Parties
delivered in accordance with Sections 7.5 and 8.1.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, applied on a consistent basis (other than
such changes, with respect to Borrower, as are appropriate to reflect Borrower’s
election to become a business development company under the Investment Company
Act); provided, that, (a) for the purpose of Section 10.1 hereof and the
definitions used therein, “GAAP” shall mean generally accepted accounting
principles in effect on the date hereof and (b) in the event of any change in
GAAP after the date hereof that affects the covenants in Section 10.1 hereof,
Borrower may by notice to Agent, or Agent may, and at the request of Required
Lenders shall, by notice to Borrower require that such covenants be calculated
in accordance with GAAP as in effect, and as applied by Borrower, immediately
before the applicable change in GAAP became effective, until either the notice
from the applicable party is withdrawn or such covenant is amended in a manner
satisfactory to Borrower and Agent.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such function, such as the European Union or
the European Central Bank).

 

18

--------------------------------------------------------------------------------



 

“Guarantors” means, collectively and individually, the “Guarantors” defined in
the preamble hereto and any other Person guaranteeing the Obligations of
Borrower to the Agent and Lenders from time to time.

 

“Guaranty Agreements” collectively and individually, each guaranty agreement
executed by a Guarantor in favor of the Agent, for the benefit of itself and the
Lenders, as the same may be modified, amended, supplemented or restated from
time to time.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including, without limitation, any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including, without limitation, keep-well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.

 

“Increased Amount Date” shall have the meaning set forth in
Section 2.3(a) hereof.

 

“Increasing Lender” shall have the meaning set forth in Section 2.3(a) hereof.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase

 

19

--------------------------------------------------------------------------------



 

price of property or services (excluding (i) compensation of employees and
consultants in the ordinary course of business, (ii) trade payables and
(iii) other accounts payable incurred in the ordinary course of such Person’s
business and not outstanding for more than ninety (90) days after the date such
payable was due under its original terms nor such trade payables if outstanding
longer that are being contested or disputed by such Person in good faith in the
ordinary course of business shall be deemed to constitute Indebtedness) and
including any earn-outs or similar arrangements in connection with any
acquisition of businesses by such Person, whether contingent or otherwise
subject to any conditions or limitations; (c) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments or upon which
interest payments are customarily made; (d) all reimbursement, payment or other
obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder may be limited to repossession or sale
of such property and all obligations and liabilities arising in connection with
factoring arrangements or other arrangements with respect to the sale of
receivables; (e) that portion of Capitalized Lease Obligations of such Person
that is (or is required to be) classified as a liability on its balance sheet in
conformity with GAAP, but excluding landlord financing of leasehold
improvements; (f) all obligations and liabilities, contingent or otherwise, of
such Person, in respect of letters of credit, acceptances and similar
facilities; (g) all net obligations and liabilities, calculated on a basis
satisfactory to Agent and in accordance with accepted practice, of such Person
under Hedging Agreements; (h) all Contingent Obligations; (i) liabilities
incurred under Title IV of ERISA with respect to any plan (other than a
Multiemployer Plan) covered by Title IV of ERISA and maintained for employees of
such Person or any of its ERISA Affiliates; (j) withdrawal liability incurred
under ERISA by such Person or any of its ERISA Affiliates with respect to any
Multiemployer Plan; and (k) all obligations referred to in clauses (a) through
(j) of this definition of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) a Lien upon property owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.  The Indebtedness
of any Person shall include the Indebtedness of any partnership of or joint
venture in which such Person is a general partner or a joint venturer to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in such entity, except to the extent the terms of such Indebtedness
expressly provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in
subsection (a), Other Taxes.

 

“Industry Class” means the following industries: Transportation, Consumer
Services, Distribution, Energy Services, Environmental Services, Food Services,
Pipe Fitting, Renewable Energy, Software, Specialty Chemical, Agriculture,
Forestry, Fishing and Hunting, Automotive, Business Process Outsourcing,
Consumer Goods Manufacturing, Financial Services, Food

 

20

--------------------------------------------------------------------------------



 

Manufacturing, Healthcare, Hospitality, Industrial Manufacturing, Professional
Scientific and Technical Services and Retail.

 

“Insolvency Proceeding” means (a) any proceeding by or against any Person
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
liquidation, winding up, reorganization, administration, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors
(including, but not limited to, any case with respect to any such Person under
any provision of the Bankruptcy Code), or seeking the entry of an order for
relief or the appointment of a receiver, administrative receiver, administrator,
manager, examiner, trustee, custodian, liquidator, sequestrator or other similar
official for any such Person or for any substantial part of its property under
any provision of the Bankruptcy Code or under any other Federal, State or other
foreign bankruptcy, insolvency, receivership, liquidation or similar law now or
hereafter in effect, or (b) the appointment of a receiver, administrative
receiver, administrator, manager, examiner, trustee, liquidator, custodian,
sequestrator or similar official for such Person or a substantial part of its
assets shall occur under any Federal, State or foreign bankruptcy, insolvency,
receivership, liquidation or similar law now or hereafter in effect.

 

“Intangible Assets” means for any Person, as of the date of determination
thereof, assets that in accordance with GAAP are properly classifiable as
intangible assets, including, but not limited to, goodwill, franchises,
licenses, patents, trademarks, trade names and copyrights.

 

“Intellectual Property” means Borrower’s now owned and hereafter arising or
acquired:  trademarks, servicemarks, trade names, trade styles, trademark and
service mark applications, and licenses and rights to use any of the foregoing
and all applications, registrations and recordings relating to any of the
foregoing as may be filed in the United States Patent and Trademark Office or in
any similar office or agency of the United States, any State thereof, any
political subdivision thereof or in any other country or jurisdiction, together
with all rights and privileges arising under applicable law with respect to
Borrower’s use of any of the foregoing; all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing; all
rights to sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship; software and contract rights relating to computer software programs,
in whatever form created or maintained.

 

“Intellectual Property Security Agreement” means any trademark security
agreement executed and delivered by Borrower and Agent, in each case, in such
form as is satisfactory to Agent.

 

21

--------------------------------------------------------------------------------



 

“Interest Expense” means, for any period, as to any Person, as determined in
accordance with GAAP, the amount equal to total interest expense of such Person
and its Subsidiaries on a consolidated basis for such period, whether paid or
accrued (including the interest component of any Capital Lease for such period),
and in any event, including, without limitation, (a) discounts in connection
with the sale of any Debt Investments, (b) bank fees, commissions, discounts and
other fees and charges owed with respect to letters of credit, banker’s
acceptances or similar instruments or any factoring, securitization or similar
arrangements, (c) interest payable by addition to principal or in the form of
property other than cash and any other interest expense not payable in cash, and
(d) the costs or fees for such period associated with Hedging Agreements to the
extent not otherwise included in such total interest expense (excluding breakage
costs incurred in connection with the termination of Hedging Agreements on or
about the date hereof, if any).

 

“Interest Payment Date” means (a) as to any Prime Rate Loan, the first Business
Day of each calendar month while such Loan is outstanding, (b) as to any LIBOR
Rate Loan, the first Business Day after the last Business Day of such LIBOR
Period, and (c) as to all Revolving Loans, the Termination Date.

 

“Interest Rate” means (a) subject to clause (b) of this definition below: (i) as
to Prime Rate Loans, a rate equal to the then Applicable Margin for Prime Rate
Loans on a per annum basis plus the Prime Rate, and (ii) as to LIBOR Loans, a
rate equal to the then Applicable Margin for LIBOR Loans on a per annum basis
plus LIBOR and (b) notwithstanding anything to the contrary contained herein, to
the extent provided for herein, the Default Rate.

 

“Investment” shall have the meaning set forth in Section 9.5 hereof.

 

“Investment Agreement” means that Amended and Restated Investment Advisory and
Management Agreement between Borrower and Tokarz Group dated April 14, 2009, as
same may be amended, modified or restated from time to time.

 

“Investment Books” means, in respect of an Investment, all books and records in
respect thereof.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and all rules, regulations, judgments, decrees and orders arising thereunder.

 

“Investment Ratings Policy” means the written policy of Borrower by which it
from time to time assigns an investment rating to each Debt Investment of
Borrower; as such investment rating policy may be amended or supplemented from
time to time in accordance with the provision of Section 9.11 of this Agreement.

 

22

--------------------------------------------------------------------------------



 

“Joinder Agreements” collectively and individually, each joinder agreement
executed by a Debt Investment Obligor’s lenders, the Borrower and the Agent, for
the benefit of itself and the Lenders, as the same may be modified, amended,
supplemented or restated from time to time.

 

“L/C Issuer” means as defined in Section 2.4(a).

 

“Lenders” means the parties from time to time hereto as lenders, whether by
execution of this Agreement or an Assignment and Acceptance, and their
respective successors and assigns; each sometimes being referred to herein
individually as a “Lender”.

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent, or the purchase of participations with respect to
any Letter of Credit. The amount of such Letter of Credit Obligations shall
equal the maximum amount that may be payable at such time or at any time
thereafter by Agent or Lenders thereupon or pursuant thereto.

 

“Letters of Credit” means commercial or standby letters of credit issued for the
account of Borrower by Agent, for which the Lenders have incurred Letter of
Credit Obligations.

 

“LIBOR Loans” means any Revolving Loans or portion thereof on which interest is
payable based on LIBOR in accordance with the terms hereof.

 

“LIBOR Period” means, with respect to any LIBOR Loan, (a) initially, the period
commencing on (and including) the date on which such LIBOR Rate Loan is made,
continued or converted, as the case may be, and ending on (but excluding) the
day which numerically corresponds to such date one (1), two (2) or three
(3) months thereafter (or, if such month has no numerically corresponding day,
on the last Business Day of such month); and (b) thereafter, each period
commencing on the last day of the next preceding Libor Period applicable to such
LIBOR Rate Loan and ending one (1), two (2) or three (3) months thereafter;
provided, that, all of the foregoing provisions relating to Libor Periods are
subject to the following:

 

(a)                                 if any LIBOR Period would otherwise end on a
day that is not a Business Day, such LIBOR Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such LIBOR Period into another calendar month in which event such LIBOR Period
shall end on the immediately preceding Business Day;

 

(b)                                 the Borrower may not select a LIBOR Period
that would extend beyond the Termination Date; and

 

23

--------------------------------------------------------------------------------



 

(c)                                  any LIBOR Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such LIBOR Period) shall
end on the last Business Day of a calendar month.

 

“LIBOR Rate” for each LIBOR Period, a rate of interest determined by Agent equal
to:

 

(a)                                 the offered rate for deposits in United
States Dollars for the applicable LIBOR Period that appears on ICE Benchmark
Administration Official Libor Fixings as of 10:00 a.m. London time on the day
which is two (2) full LIBOR Banking Days prior to the beginning of such Libor
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by

 

(b)                                 a number equal to 1.0 minus the LIBOR
Reserve Percentage.

 

(c)                                  If such interest rates shall cease to be
available from ICE Benchmark Administration Official Libor Fixings, the LIBOR
Rate shall be determined from such financial reporting service or other
information as shall be mutually acceptable to Agent and Borrower.

 

“LIBOR Reserve Percentage” means, relative to any day of any LIBOR Period for
LIBOR Rate Loans, the aggregate (without duplication) of the rates (expressed as
a decimal fraction) of reserve requirements in effect on the day that is two
(2) LIBOR Banking Days prior to the beginning of such LIBOR Period (including
all basic, emergency, supplemental, marginal and other reserves and taking into
account any transitional adjustments or other scheduled changes in reserve
requirements) under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto as issued from time to time and then
applicable to assets or liabilities consisting of “Eurocurrency Liabilities”, as
currently defined in Regulation D of the Board, having a term approximately
equal or comparable to such LIBOR Period.

 

“Lien” means any security interest, security title, mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, conditional sale or other title
retention agreement, or other encumbrance of any kind in respect of any
property, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.

 

“Line Usage Amount” means the amount by which the Maximum Credit exceeds the
average daily principal balance of the outstanding Revolving Loans and Letters
of Credit outstanding during the immediately preceding calendar month (or part
thereof).

 

“Liquidity” means, at any time, the sum of (a) Excess Availability at such time
plus (b) the aggregate amount of Pledged Cash at such time minus (c) the
Required Pledged Cash Amount at such time.

 

24

--------------------------------------------------------------------------------



 

“Lists” shall have the meaning as defined in Section 7.25(a).

 

“Loan Documents” means, collectively, this Agreement and all notes, guarantees,
intercreditor agreements and all other agreements, documents and instruments now
or at any time hereafter executed and/or delivered by Borrower in connection
with this Agreement.

 

“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

 

“Material Adverse Effect” means a material adverse effect on (a) business,
assets, liabilities, results of operations, property or financial condition of
the Credit Parties, taken as a whole; (b) the ability of the Credit Parties to
perform their obligations, when such obligations are required to be performed
under this Agreement or any of the other Loan Documents; or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of Agent and Lenders hereunder or thereunder or the
perfection or priority of any security interest or Lien on any material portion
of the Collateral in favor of Agent for the ratable benefit of Agent and the
Lenders.

 

“Material Contract” means (a) any contract or other agreement (other than the
Loan Documents, Bank Product Agreements and Debt Investment Loan Documents),
written or oral, of Credit Parties involving monetary liability of or to any
Person in an amount in excess of One Million Dollars ($1,000,000) in any fiscal
year (but excluding for this purpose contracts or other agreements for the
purchase and sale of goods or services where the other party thereto has no
obligation to purchase or sell such goods or services under such contract or
other agreement) and (b) any other contract or other agreement (other than the
Loan Documents and Bank Product Agreements), whether written or oral, to which
any Credit Party is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto has or could reasonably be expected to
have a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Revolving Loans or
obligations in respect of one or more Bank Product Agreements), of Credit
Parties in an aggregate principal amount exceeding One Million Dollars
($1,000,000).  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Credit Parties in respect of any Hedge Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Credit Parties would be required to pay if such Hedge Agreement
were terminated at such time.

 

“Maturity Date” means January 29, 2022.

 

“Maximum Credit” means the initial amount of Thirty-Five Million Dollars
($35,000,000) as the same may be increased in accordance with Section 2.3 of
this Agreement.

 

25

--------------------------------------------------------------------------------



 

“Maximum Interest Rate” means the maximum non-usurious rate of interest under
applicable Federal or State law as in effect from time to time that may be
contracted for, taken, reserved, charged or received in respect of the
indebtedness of Borrower to Agent and Lenders, or to the extent that at any time
such applicable law may thereafter permit a higher maximum non-usurious rate of
interest, then such higher rate.

 

“Multiemployer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by Borrower or any
ERISA Affiliate or with respect to which Borrower or any ERISA Affiliate may
incur any liability.

 

“MVC PE Fund” means MVC Private Equity L.P., a Delaware limited partnership.

 

“Net Cash Proceeds” means the aggregate cash proceeds received by Credit Parties
in respect of any sale, lease, transfer or other disposition of any assets or
properties, or interest in assets and properties or as proceeds of any loans or
other financial accommodations provided to it or as proceeds from the issuance
and/or sale of any Equity Interests or Indebtedness, in each case net of the
reasonable and customary direct costs relating to such sale, lease, transfer or
other disposition or loans or other financial accommodation or issuance and/or
sale (including, without limitation, legal, accounting and investment banking
fees, and sales commissions) and taxes paid or payable as a result thereof and
in the case of a sale of any assets or properties or interest in assets and
properties, amounts applied to the repayment of Indebtedness secured by a valid
and enforceable Lien (other than a Lien created under the Loan Documents) on the
asset or assets that are the subject of such sale or other disposition required
to be repaid in connection with such transaction.

 

“Net Income” means, with respect to any Person for any period, the aggregate of
the Net Operating (Loss) Income Before Taxes of such Person and its
Subsidiaries, on a consolidated basis, for such period, all as determined in
accordance with GAAP.

 

“New Commitments” shall have the meaning set forth in Section 2.3(a) hereof.

 

“New Lender” shall have the meaning set forth in Section 2.3(a) hereof.

 

“Non-Consenting Lenders” shall have the meaning set forth in
Section 12.10(b) hereof.

 

“Non-Funding Lender” means the Lender defined in Section 12.9(d).

 

“Notice of Acceleration” means Agent has notified the Borrower in writing that
it has accelerated the payment of all Obligations and demanded immediate payment
thereof to Agent and Lenders (provided, that, upon the occurrence of any Event
of Default described in Sections 11.1(e) and 11.1(f), all Obligations shall
automatically become immediately due and payable).

 

26

--------------------------------------------------------------------------------



 

“Obligations” means any and all Revolving Loans, Bank Product Obligations,
Letter of Credit Obligations and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by Credit Parties to
Agent and Lenders (or in the case of Letter of Credit Obligations and Bank
Product Agreements, Affiliates of Agent and Lenders), including principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under any of the
Loan Documents, Letters of Credit or the Bank Product Agreements, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of this Agreement or after the commencement of any
case under the United States Bankruptcy Code or any similar statute (including
the payment of interest and other amounts which would accrue and become due but
for the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, or secured or unsecured.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“OFAC Laws and Regulations” shall have the meaning as defined in
Section 7.25(a).

 

“Organization Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Other Taxes” means present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies of the United States or any
political subdivision thereof or any applicable foreign jurisdiction, and all
liabilities with respect thereto, in each case arising from any payment made
hereunder or under any of the other Loan Documents or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
of the other Loan Documents.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which Borrower sponsors, maintains, or to which
Borrower or an ERISA Affiliate makes, is making, or is obligated to make
contributions, other than a Multiemployer Plan.

 

“Permitted Discretion” means as used in this Agreement with reference to Agent
or a Lender, as applicable, a determination made in good faith in the exercise
of its reasonable business judgment based on how an asset-based lender with
similar rights providing a credit facility of the type set forth herein would
act in similar circumstances at the time with the information then available to
it.

 

“Permitted Dispositions” means each of the following:

 

(a)                                 the sale or other disposition of property by
any Subsidiary of Borrower to Borrower or to any other Subsidiary of Borrower;

 

27

--------------------------------------------------------------------------------



 

(b)                                 the transfer of cash for the payment of
Indebtedness to the extent such payments are permitted hereunder and for the
payment of other payables in the ordinary course of the business of Credit
Parties;

 

(c)                                  sales or other dispositions of Debt
Investments not otherwise subject to the provisions set forth in this
definition, provided that, as to any such sale or other disposition, each of the
following conditions is satisfied:

 

(i)                                     in the case of any sale or other
disposition of Debt Investments by the Borrower the Net Cash Proceeds shall be
deposited by the Credit Parties into the operating Deposit Account the Borrower
maintains with the Agent;

 

(ii)                                  the consideration paid or payable in cash
and shall be in an amount not less than eighty-five percent (85%) of the Fair
Market Value of the Debt Investment disposed of;

 

(iii)                               such sale or other disposition, shall be to
a bona fide third party unaffiliated with the Credit Parties; and

 

(iv)                              as of the date of any such sale or other
disposition, and in each case after giving effect thereto, no Default or Event
of Default shall exist or have occurred and be continuing;

 

(d)                                 sales or other dispositions of assets of the
Credit Parties (other than Debt Investments) not otherwise subject to the
provisions set forth in this definition, provided that, as to any such sale or
other disposition, each of the following conditions is satisfied:

 

(i)                                     in the case of any sale or other
disposition of Equity Interests by the Credit Parties the Net Cash Proceeds
shall be deposited by the Credit Parties into the operating Deposit Account the
Borrower maintains with the Agent;

 

(ii)                                  the consideration paid or payable in cash
and shall be in an amount not less than eighty-five percent (85%) of the fair
market value of the property disposed of (and as to any Equity Investment of
Borrower, not less than eighty-five percent (85%) of the most recently
determined Fair Market Value);

 

(iii)                               such transaction shall not involve the sale
or other disposition of any Equity Interest in any of the Credit Parties, other
than the Borrower;

 

(iv)                              such sale or other disposition, shall be to a
bona fide third party unaffiliated with the Credit Parties; and

 

28

--------------------------------------------------------------------------------



 

(v)                                 as of the date of any such sale or other
disposition, and in each case after giving effect thereto, no Default or Event
of Default shall exist or have occurred and be continuing.

 

“Permitted Indebtedness” means:

 

(a)                                 the Obligations (excluding Obligations under
Hedge Agreements permitted pursuant to clause (c) below) and the Senior Notes;

 

(b)                                 Indebtedness (including Capital Lease
Obligations) arising after the date hereof to the extent secured by security
interests in Equipment and mortgages on Real Property acquired after the date
hereof in an aggregate outstanding principal amount not to exceed Two Hundred
Fifty Thousand Dollars ($250,000) at any time; provided, that, (i) such security
interests and mortgages do not apply to any property of Borrower other than
specific items of Equipment or Real Property and the proceeds thereof, (ii) the
Indebtedness secured thereby does not exceed the cost of the applicable
Equipment or Real Property, as the case may be and (iii) as of the date any such
Indebtedness is incurred and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing;

 

(c)                                  Indebtedness of Borrower entered into in
the ordinary course of business pursuant to a Hedge Agreement; provided, that,
(i) such arrangements are not for speculative purposes, and (ii) such
Indebtedness shall be unsecured, except to the extent such Indebtedness
constitutes part of the Obligations arising under or pursuant to Hedge
Agreements with Agent or Lenders (or their respective Affiliates) that are
secured under the terms hereof, provided, however, in the event the Borrower is
able to obtain a better offer for a Hedge Agreement than offered by the Agent or
any Lender and the Agent (or such Lender) fails to match the terms of such Hedge
Agreement within ten (10) Business Days of written notice of such better offer,
then the Borrower shall be permitted to enter into such Hedge Agreement on a
secured basis with another financial institution in an amount not to exceed Five
Million Dollars ($5,000,000) in the aggregate exposure at any one time;

 

(d)                                 Indebtedness in respect of netting services,
overdraft protections and otherwise in connection with Deposit Accounts and
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided, that, such Indebtedness is extinguished within five
(5) Business Days of incurrence;

 

(e)                                  Guaranty Obligations in respect of
Indebtedness of Credit Parties to the extent that such Indebtedness is otherwise
permitted pursuant to this definition of Permitted Indebtedness;

 

29

--------------------------------------------------------------------------------



 

(f)                                   Indebtedness of Credit Parties in respect
of bid, payment and performance bonds, workers’ compensation claims,
unemployment insurance, health, disability and other employee benefits or
property, casualty or liability insurance, or guarantees of the foregoing types
of Indebtedness, in the ordinary course of business and consistent with current
practices as of the date hereof;

 

(g)                                  Indebtedness to BB&T at the end of each of
Borrower’s fiscal quarters to be outstanding for a period not to exceed
forty-five (45) days in an amount not to exceed Twenty-Five Million Dollars
($25,000,000) to be used to purchase U.S. Treasury Bills which are held by BB&T
as collateral for such loan;

 

(h)                                 Refinancing Indebtedness;

 

(i)                                     the Indebtedness set forth in Schedule
9.1, which is not otherwise permitted by the other clauses of this definition;

 

(j)                                    (i) the unsecured guaranty by the
Borrower of the obligations of Ford Wien Autohaus to Erste Bank in an amount not
to exceed Six Million Five Hundred Thousand Euros (€6,500,000), (ii) the
unsecured guaranty by the Borrower of not more than One Million Dollars
($1,000,000) for the obligations of RuMe, Inc., (iii) the Santander Letters of
Credit and (iv) the Wintrust Letter of Credit;

 

(k)                                 unsecured Indebtedness and unsecured
Guaranty Obligations for Indebtedness of the Portfolio Companies not otherwise
permitted by the other clauses of this definition in an aggregate principal
amount not to exceed Ten Million Dollars ($10,000,000); and

 

(l)                                     the Existing Letters of Credit.

 

“Permitted Investments” means each of the following:

 

(a)                                 Investments consisting of Debt Investments
made by Borrower if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms and the Credit
Policy; provided, however, so long as Liquidity is equal to or in excess of
Fifteen Million Dollars ($15,000,000) prior to and immediately after making such
Debt Investment, the Borrower shall be permitted to make Debt Investments that
do not comply with customary terms and/or the Credit Policy in an aggregate
principal amount not to exceed Seven Million Five Hundred Thousand Dollars
($7,500,000);

 

(b)                                 Investments consisting of (i) the Debt
Investments listed on Schedule 7.26(b), (ii) the Equity Investments listed on
Schedules 7.26(a) and (c), (iii) “follow-on” Investments consisting of Debt
Investments or Equity Interests in Portfolio Companies currently owned by Credit
Parties and (iv) investments in MVC PE Fund (which investments under this

 

30

--------------------------------------------------------------------------------



 

clause (iv) shall not exceed Five Million Five Hundred Thousand and 00/100
Dollars ($5,500,000), in an aggregate amount for this clause (b) not to exceed
Seven Million Five Hundred Thousand and 00/100 Dollars ($7,500,000);

 

(c)                                  the endorsement of instruments for
collection or deposit in the ordinary course of business;

 

(d)                                 Investments in cash or Cash Equivalents;
provided, that, Borrower may make deposits of cash or other immediately
available funds (i) in Deposit Accounts maintained with the Agent; or (ii) in
Excluded Deposit Accounts subject to the applicable limitations set forth in the
definition of “Excluded Deposit Accounts”;

 

(e)                                  cash deposited in the Required Pledged
Deposit Accounts;

 

(f)                                   deposits of cash for leases, utilities,
worker’s compensation and similar matters in the ordinary course of business;

 

(g)                                  obligations under Hedge Agreements
permitted under clause (c) of the definition of Permitted Indebtedness hereof
which may be secured by cash or Cash Equivalents in an aggregate amount not to
exceed Five Million Dollars ($5,000,000);

 

(h)                                 payroll, travel, commission and similar
advances to cover matters that in good faith are expected at the time of such
advances to be treated as expenses for accounting purposes in accordance with
GAAP and that are made in the ordinary course of business consistent with
current practices as of the date hereof;

 

(i)                                     loans and advances by Credit Parties to
directors, officers and employees of Credit Parties and Tokarz Group in the
ordinary course of business for bona fide (including, without limitation, in
connection with the purchase of Equity Interests by such directors, officers and
employees) business purposes not in excess of Two Hundred Fifty Thousand Dollars
($250,000) at any time outstanding;

 

(j)                                    stock or obligations issued to Credit
Parties by any Person (or the representative of such Person) in respect of
Indebtedness of such Person owing to Borrower in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person;

 

(k)                                 investment in U.S. Treasury Bills, cash and
Cash Equivalents at the end of Borrower’s fiscal quarters for a period not to
exceed forty-five (45) days in an amount not to exceed Twenty-Five Million
Dollars ($25,000,000) purchased with proceeds of loans from BB&T plus an amount
not to exceed Two Million Five Hundred Thousand Dollars ($2,500,000) deposited
by the Borrower, which is all pledged to BB&T as collateral for such loan;

 

31

--------------------------------------------------------------------------------



 

(l)                                     obligations of Debt Investment Obligors
to Borrower arising from Debt Investments which are past due evidenced by a
promissory note made by such Debt Investment Obligors payable to Borrower;

 

(m)                             Investments consisting of loans and advances set
forth on Schedule 8.5 which are not otherwise permitted by the other clauses of
this definition;

 

(n)                                 [Reserved];

 

(o)                                 Investments consisting of cash or Cash
Equivalents in an amount not to exceed Five Million Dollars ($5,000,000) pledged
to secure Hedge Agreements permitted pursuant to Subsection (c) of the
definition of Permitted Indebtedness;

 

(p)                                 In addition to (and not in limitation of)
clause (q) below, provided Liquidity is equal to or in excess of Fifteen Million
Dollars ($15,000,000) prior to and immediately after making such Equity
Investment, Equity Investments in Debt Investment Obligors after the Closing
Date made simultaneously with the Debt Investment in an amount not to exceed
Three Million Dollars ($3,000,000) in the aggregate; and

 

(q)                                 In addition to (and not in limitation of)
clause (p) above, Equity Investments in Debt Investment Obligors after the
Closing Date made simultaneously with the Debt Investment in an amount per
Equity Investment not to exceed the lesser of: (i) One Million Dollars
($1,000,000) and (ii) ten percent (10%) of the aggregate commitment level of the
Debt Investment.

 

“Permitted Liens” means:

 

(a)                                 the security interests and Liens of Agent
for the ratable benefit of Agent and Lenders and the rights of setoff of Agent
and Lenders provided for herein or under applicable law;

 

(b)                                 Liens securing the payment of taxes,
assessments or other governmental charges or levies either not yet overdue or
the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to Credit Parties, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien and with respect to which adequate reserves have been set aside on their
books in accordance with GAAP;

 

(c)                                  non-consensual statutory Liens (other than
Liens arising under ERISA or securing the payment of taxes) arising in the
ordinary course of the Credit Parties’ businesses that do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s suppliers’, repairmen’s and mechanics’
Liens, to the extent: (i) such Liens do not in the aggregate materially detract
from the value of the property of Credit Parties and do not materially impair
the use thereof in the operation of Credit Parties, and (ii) such

 

32

--------------------------------------------------------------------------------



 

Liens secure Indebtedness which is not overdue or is fully insured and being
defended at the sole cost and expense and at the sole risk of the insurer or
being contested in good faith by appropriate proceedings diligently pursued and
available to Credit Parties, in each case prior to the commencement of
foreclosure or other similar proceedings, which proceedings (or orders entered
in connection with such proceeding) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien and with respect to which
adequate reserves have been set aside on their books in accordance with GAAP;

 

(d)                                 zoning restrictions, easements, licenses,
covenants and other restrictions affecting the use of Real Property which do not
interfere in any material respect with the use of such Real Property or ordinary
conduct of the business of Credit Parties as presently conducted thereon or
materially impair the value or marketability of the Real Property which may be
subject thereto;

 

(e)                                  security interests in Equipment and Real
Property arising after the date hereof to secure Indebtedness permitted under
clause (b) of the definition of Permitted Indebtedness, whether such
Indebtedness is assumed or incurred by Credit Parties;

 

(f)                                   pledges and deposits of cash by Credit
Parties after the date hereof in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits consistent with the current practices of Credit Parties as of
the date hereof;

 

(g)                                  pledges and deposits of cash by Credit
Parties after the date hereof to secure the performance of tenders, bids,
leases, trade contracts (other than for the repayment of Indebtedness),
statutory obligations and other similar obligations in each case in the ordinary
course of business consistent with the current practices of Credit Parties as of
the date hereof;

 

(h)                                 Liens arising from (i) operating leases and
the precautionary UCC financing statement filings in respect thereof and
(ii) equipment or other materials which are not owned by Credit Parties located
on the premises of Credit Parties (but not in connection with, or as part of,
the financing thereof) from time to time in the ordinary course of business and
consistent with current practices of Credit Parties and the precautionary UCC
financing statement filings in respect thereof;

 

(i)                                     statutory or common law Liens or rights
of setoff of depository banks with respect to funds of Credit Parties at such
banks to secure fees and charges in connection with returned items or the
standard fees and charges of such banks in connection with the Deposit Accounts
maintained by Credit Parties at such banks (but not any other Indebtedness or
obligations);

 

33

--------------------------------------------------------------------------------



 

(j)                                    judgments and other similar Liens arising
in connection with court proceedings that do not constitute an Event of Default,
provided, that, (i) such Liens are being contested in good faith and by
appropriate proceedings diligently pursued, (ii) adequate reserves or other
appropriate provision, if any, as are required by GAAP have been made therefor,
(iii) a stay of enforcement of any such Liens is in effect and (iv) Agent may
establish a Reserve with respect thereto;

 

(k)                                 leases or subleases of Real Property granted
by Credit Parties in the ordinary course of business and consistent with current
practices of Credit Parties to any Person so long as any such leases or
subleases do not interfere in any material respect with the ordinary conduct of
the business of Credit Parties as presently conducted thereon;

 

(l)                                     Liens on goods in favor of customs and
revenue authorities arising as a matter of law to secure custom duties in
connection with the importation of such goods;

 

(m)                             Liens on U.S. Treasury Bills, cash and Cash
Equivalents at the end of Borrower’s fiscal quarters for a period not to exceed
forty-five (45) days in an amount not to exceed Twenty-Five Million Dollars
($25,000,000) to secure Indebtedness permitted under clause (g) of the
definition of Permitted Indebtedness;

 

(n)                                 carriers’, warehousemen’s’, mechanics’ or
other like liens arising in the ordinary course of business and not overdue for
a period of more than thirty (30) days or which are being contested diligently
in good faith by appropriate proceedings with adequate reserves set aside, in a
manner which will not jeopardize or diminish in any material respect the
interest of the Agent in any of the Collateral for the Obligations;

 

(o)                                 the security interests and Liens set forth
on Schedule 9.2 which are not otherwise permitted under the other clauses of
this definition and any security interests and Liens to secure Refinancing
Indebtedness of the Indebtedness secured by such security interests and Liens to
the extent permitted under the definition of Refinancing Indebtedness;

 

(p)                                 Liens existing on the assets of a Debt
Investment Obligor at the time Borrower or any of its Subsidiaries acquires such
assets following a default under any Debt Investment Loan Documents;

 

(q)                                 Liens on Third Party Pledged Equity
Interests and Liens on additional equity purchased or contributed after the
Closing Date in such Portfolio Companies which are Third Party Pledged Equity
Interests as of the Closing Date and pledged to secure indebtedness of the
issuer of the Equity Interest;

 

(r)                                    Liens on cash collateral held in
Santander Letters of Credit Deposit Account and the Wintrust Letter of Credit
Deposit Account; and

 

34

--------------------------------------------------------------------------------



 

(s)                                   Liens not otherwise permitted under this
definition securing Indebtedness not in excess of Five Hundred Thousand Dollars
($500,000).

 

“Permitted Restricted Payment” means:

 

(a)                                 the payment by any Subsidiary of Borrower of
cash dividends or distributions to Borrower or to any Subsidiary of Borrower;

 

(b)                                 the making of any dividend or distribution
by Borrower to its stockholders in the form of additional Equity Interests,
warrants, options or other rights for the purchase or acquisition of shares of
any class of Equity Interests of Borrower, provided, that no such Equity
Interest, warrant, option or other purchase right shall require any payment of
cash by Borrower or any of its Subsidiaries (other than MVC PE Fund) prior to
the Maturity Date;

 

(c)                                  the payment by Borrower of dividends and
distributions to Borrower’s shareholders in cash in the Borrower’s discretion,
all at such times and solely in such amounts (i) as necessary to satisfy the
requirements for Borrower to remain qualified as a “regulated investment
company” under Subchapter M, Section 851 of the Code (as the same may be
amended, modified, supplemented or superseded from time to time) and (ii) to
avoid excise taxes that might otherwise be imposed on Borrower as a “regulated
investment company” under the Code;

 

(d)                                 Regular Quarterly Dividends shall be
permitted to be declared and paid quarterly in cash at the then applicable QDPS
Amount so long as (i) no Event of Default has occurred and is continuing at the
time of declaration or payment of such Regular Quarterly Dividends or (ii) if an
Event of Default has occurred and is continuing at the time of declaration or
payment, if, after giving effect to such payments, Liquidity is equal to or
greater than Ten Million Dollars ($10,000,000);

 

(e)                                  the payment by Borrower of special
dividends, debt repayments or payments for the repurchase by Borrower of its own
Equity Interests in an aggregate amount not to exceed Five Million Dollars
($5,000,000) during the term of this Agreement, so long as (i) no Event of
Default has occurred and is continuing at the time of declaration or payment of
any such special dividends, debt repayments or payments for the repurchase by
Borrower of its own Equity Interests and (ii) after giving effect to any such
special dividends, debt repayments or payments for the repurchase by Borrower of
its own Equity Interests, Liquidity is equal to or greater than Fifty Million
and 00/100 Dollars ($50,000,000);

 

(f)                                   the repurchase by Borrower of its own
Equity Interests in an aggregate amount not to exceed Five Million Dollars
($5,000,000) for the period commencing on the Closing Date and ending on
December 31, 2019, so long as (i) no Event of Default has occurred and is
continuing prior to or immediately after the making of any such repurchase and
(ii) after giving

 

35

--------------------------------------------------------------------------------



 

effect to any such repurchase, Liquidity is equal to or greater than Forty
Million and 00/100 Dollars ($40,000,000);

 

(g)                                  the regularly scheduled payment of the
interest when due and payable on the Senior Notes, so long as no Event of
Default shall have occurred and be continuing prior to or immediately after the
making of any such payment under Section 11.1(a)(i) or
Section 11.1(a)(ii) solely as a result of a breach of Section 10.1, after giving
effect to the Cure Right;

 

(h)                                 the repurchase by Borrower in cash of Equity
Interests of Borrower (including, warrants, options and other purchase rights)
issued to employees or directors of Tokarz Group or Borrower in connection with
the termination or resignation of such employees or directors, provided, that
(i) the aggregate amount of cash paid by Borrower for all repurchases under this
clause (h) during any calendar year shall not exceed Five Hundred Thousand
Dollars ($500,000) and (ii) no Default or Event of Default shall have occurred
or be continuing at the time of each such repurchase;

 

(i)                                     the payment by Borrower of incentive
compensation to employees of Tokarz Group in accordance with the Investment
Agreement; and

 

(j)                                    the payment by Borrower of the management
fees and other fees and expenses (including the reimbursement thereof by
Borrower) in the amounts and on the dates provided for in the Investment
Agreement as in effect on the date hereof.

 

“Person” or “person” means any individual, sole proprietorship, partnership,
corporation (including any corporation which elects subchapter S status under
the Code), limited liability company, limited liability partnership, business
trust, unincorporated association, joint stock corporation, trust, joint venture
or other entity or any government or any agency or instrumentality or political
subdivision thereof.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Credit Party sponsors, maintains, or to which it makes, is making, or
is obligated to make contributions, or in the case of a Multiemployer Plan have
made contributions at any time during the immediately preceding six (6) plan
years or with respect to which any Credit Party may incur liability.

 

“Pledge Agreement” collectively and individually, each pledge agreement executed
by Borrower, any Subsidiary, Affiliate or a Guarantor in favor of the Agent, for
the benefit of itself and the Lenders, as the same may be modified, amended,
supplemented or restated from time to time.

 

“Pledged Cash” means the aggregate amount of cash of Borrower held in Deposit
Accounts with the Agent.

 

36

--------------------------------------------------------------------------------



 

“Prime Rate” means, for any day, a fluctuating rate per annum equal to the rate
of interest in effect for such day as publicly announced from time to time by
Agent as its “prime rate,” whether or not such prime rate is the best rate
available at it.  The “prime lending rate” is a rate set by Agent based upon
various factors and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such rate
announced by Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Prime Rate Loans” means any Revolving Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms hereof.

 

“Pro Rata Share” means with respect to all matters relating to any Lender
(a) with respect to the Revolving Loans, the percentage obtained by dividing
(i) the Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving
Loan Commitments of all Lenders; and (b) with respect to Revolving Loans on and
after the Termination Date, the percentage obtained by dividing (i) the
aggregate outstanding principal balance of the Revolving Loans held by that
Lender, by (ii) the outstanding principal balance of the Revolving Loans held by
all Lenders.

 

“Portfolio Company” means a corporation, limited liability company or limited
partnership in which Borrower is the direct and beneficial owner of Equity
Interests issued by such corporation, limited liability company or limited
partnership in the ordinary of their business, that is a Person that is
accounted for under GAAP as a portfolio investment of Borrower.

 

“Portfolio Company Material Adverse Effect” means, as to any Portfolio Company,
a material adverse effect on any of (a) the operations, business, assets,
properties, condition (financial or otherwise) or prospects of such Portfolio
Company, (b) the ability of such Portfolio Company to perform any of its
obligations under the Equity Documents to which it is a party, (c) the legality,
validity or enforceability of the Equity Interest of Borrower in such Portfolio
Company or any of the Equity Documents related thereto, or (d) the rights and
remedies of Borrower in respect of their Equity Interest in such Portfolio
Company or under any of the Equity Documents related thereto or the ability of
Borrower to realize on its Equity Interest in such Portfolio Company.

 

“Provision for Taxes” means an amount equal to all taxes imposed on or measured
by net income, whether Federal, State, county or local, and whether foreign or
domestic, that are paid.

 

“QDPS Amount” means the amount of the quarterly dividend per share, which shall
initially be Fifteen Cents ($0.15) per share per quarter.  The QDPS Amount shall
be subject to increase from time to time by the Borrowers’ Board of Directors by
up to a maximum of fifteen percent (15%) per annum over the prior QDPS Amount
(by way of example, (x) for the first year the Borrower can increase the QDPS
Amount by a maximum of Two and Twenty-Five Hundredths Cents ($.0225) per share
per quarter based upon the initial QDPS Amount and (y) assuming the

 

37

--------------------------------------------------------------------------------



 

Borrower increases the QDPS Amount by the full fifteen percent (15%) for the
first year, then for the second year,  the Borrower can increase the QDPS Amount
by a maximum of Two and Five Thousand Eight Hundred Seventy-Five Ten-Thousandths
Cents ($.025875) per share per quarter), so long as (i) no Default or Event of
Default shall have occurred and be continuing and (ii) Liquidity, at the time
the Borrowers’ Board of Directors increases the QDPS Amount, after giving effect
to each such quarterly dividend payment, is equal to or greater than Ten Million
Dollars ($10,000,000).  Following any permitted increase by the Borrowers’ Board
of Directors, the QDPS Amount shall thereafter be fixed at the new QDPS Amount
until such time as the Borrowers’ Board of Directors elects to further change
the QDPS Amount.

 

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes; provided that prior
to the occurrence of a Default or an Event of Default (i) no Person determined
by Agent in its Permitted Discretion to be acting in the capacity of a vulture
fund or distressed debt purchaser shall be a Qualified Assignee and (ii) no
Person or Affiliate of such Person (other than a Person that is already a
Lender) holding Indebtedness subordinated to the Obligations of Borrower to the
Agent and Lenders or holding any Stock issued by Borrower shall be a “Qualified
Assignee”.  Prior to the occurrence of a Consent Rights Trigger Event, no
Disqualified Lender shall be a “Qualified Assignee”.  After the occurrence of a
Consent Rights Trigger Event, any Lender may make an assignment to a
non-Qualified Assignee with the consent of the Agent (not to be unreasonably
withheld or delayed).

 

“Real Property” means all now owned and hereafter acquired real property of
Credit Parties, including leasehold interests, together with all buildings,
structures, and other improvements located thereon and all licenses, easements
and appurtenances relating thereto, wherever located.

 

“Records” means all present and future books of account of the Credit Parties of
every kind or nature, purchase and sale agreements, ledger cards, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral, any Debt Investment or any Equity Interests of Portfolio Companies,
together with the tapes, disks, diskettes and other data and software storage
media and devices, file cabinets or containers in or on which the foregoing are
stored

 

38

--------------------------------------------------------------------------------



 

(including any rights of Credit Parties with respect to the foregoing maintained
with or by any other person).

 

“Refinancing Indebtedness” means Indebtedness of Credit Parties arising after
the Closing Date issued in exchange for, or the proceeds of which are used to
extend, refinance, replace or substitute for other Indebtedness (such extended,
refinanced, replaced or substituted Indebtedness, the “Refinanced Obligations”)
to the extent permitted hereunder; provided, that: (a) Agent shall have received
not less than ten (10) Business Days’ prior written notice of the intention to
incur such Indebtedness, which notice shall set forth in reasonable detail
reasonably satisfactory to Agent the amount of such Indebtedness, the schedule
of repayments and maturity date with respect thereto and such other information
with respect thereto as Agent may reasonably request; (b) the principal amount
of such Refinancing Indebtedness shall not exceed the principal amount of the
Refinanced Obligations (plus the amount of reasonable refinancing fees and
expenses incurred in connection therewith), any prepayment premiums and any
accrued interest on account thereof unless any such excess is otherwise
permitted hereby; (c) such Indebtedness shall have a final maturity that is no
earlier than the final maturity of the Refinanced Obligations unless such longer
maturity is otherwise not prohibited hereby; (d) such Indebtedness shall have a
Weighted Average Life to Maturity not less than the Weighted Average Life to
Maturity of the Refinanced Obligations unless such longer maturity is otherwise
not prohibited hereby; (e) such Indebtedness shall rank in right of payment no
more senior than, and be subordinated (if subordinated) to the Obligations on
terms no less favorable to Credit Parties than the Refinanced Obligations;
(f) if the Refinanced Obligations or any guarantees thereof are unsecured, such
Indebtedness and any guarantees thereof shall be unsecured unless the liens
granted to secure such Refinancing Indebtedness are Permitted Liens; (g) if the
Refinanced Obligations or any guarantees thereof are secured, such Indebtedness
and any guarantees thereof shall be secured in all material respects by
substantially the same or less collateral as secured such Refinanced Obligations
or any guarantees thereof unless the liens granted to secure such Refinancing
Indebtedness are Permitted Liens; (h) if the Refinanced Obligations or any
guarantees thereof are secured, the Liens to secure such Indebtedness shall not
have a priority more senior than the Liens securing the Refinanced Obligations
and if subordinated to any other Liens on such property, shall be subordinated
to Agent’s security interests; (i) if the Refinanced Obligations or any
guarantees thereof are subordinated to any Indebtedness of Credit Parties other
than the Obligations, such Refinancing Indebtedness and any guarantees thereof
shall be subordinated to the Obligations on terms (including intercreditor
terms) no less favorable to Agent and Lenders; (j) the obligors in respect of
the Refinanced Obligations immediately prior to such refinancing, refunding,
extending, renewing or replacing thereof shall be the only obligors on such
Indebtedness; and (k) except as otherwise set forth in this definition, the
terms and conditions (excluding as to pricing, premiums and optional prepayment
or redemption provisions) of any such Indebtedness, taken as a whole, are not
more restrictive with respect to Credit Parties, as reasonably determined by
Credit Parties in good faith, than the terms and conditions of the Refinanced
Obligations.

 

39

--------------------------------------------------------------------------------



 

“Register” shall have the meaning set forth in Section 12.1(a) hereof.

 

“Regular Quarterly Dividends” means regular quarterly dividends and/or
distributions made by the Borrower to its shareholders.

 

“Relevant Quarterly Period” shall have the meaning as defined in Section 10.3.

 

“Remaining Equity Interests” means the Equity Interests owned by the Borrower in
the Portfolio Companies listed on Schedule 7.26(c).

 

“Reporting Date” shall have the meaning as defined in Section 12.9(a) (ii).

 

“Required Lenders” means the Lenders having more than (a) sixty-six and
two-thirds percent (66 2/3%) of the Revolving Loan Commitment Amount, or (b) if
the Commitments have been terminated, more than sixty-six and two-thirds percent
(66 2/3%) of the aggregate outstanding amount of all Revolving Loans; provided,
however, that if there shall be two Lenders or more, Required Lenders shall mean
at least two (2) Lenders.

 

“Required Pledged Cash Amount” means Five Million Dollars ($5,000,000);
provided, however, any time after the occurrence and during the continuance of a
Required Pledged Cash Trigger Event, Required Pledged Cash Amount shall mean Ten
Million Dollars ($10,000,000).

 

“Required Pledged Cash Deposit Accounts” means, collectively and individually,
the Deposit Accounts maintained at Agent pursuant to Control Agreements, if
required by the Agent, which accounts are separate from any other investment
account or Deposit Account of Borrower, and the cash held in such Deposit
Accounts is not subject to any other security interest, pledge, lien,
encumbrance or claim (other than customary liens or rights of setoff of the
institution maintaining such accounts permitted hereunder solely in its capacity
as a depository).

 

“Required Pledged Cash Trigger Events” means either:

 

(a)                                 (i) the Maximum Credit has been increased by
Fifteen Million Dollars ($15,000,000) of New Commitments, and (ii) the average
outstanding principal balance of the Revolving Loans for a calendar month
exceeds Thirty Five Million Dollars ($35,000,000), or

 

(b)                                 (i) the average outstanding principal
balance of the Revolving Loans for a calendar month exceeds Twenty Million
Dollars ($20,000,000), but is less than Thirty Five Million Dollars
($35,000,000) and (ii) the average Liquidity during the same period of time is
less than Fifty Million Dollars ($50,000,000).

 

“Reserves” means as of any date of determination, upon 10 days prior written
notice to the Borrower, such amounts as Agent may from time to time establish
and revise in its Permitted Discretion reducing the amount of Revolving Loans
which would otherwise be available to

 

40

--------------------------------------------------------------------------------



 

Borrower under the lending formula(s) provided for herein:  (a) to reflect
events, conditions, contingencies or risks which, as determined by Agent in its
Permitted Discretion, adversely affect, or would have a reasonable likelihood of
adversely affecting, either (i) the Collateral or any other property which is
security for the Obligations, its value or the amount that might be received by
Agent and the Lenders from the sale or other disposition or realization upon
such Collateral, or (ii) the assets or business of Borrower or (iii) the
security interests and other rights of Agent in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Agent’s good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrower to Agent is or may have been incomplete, inaccurate or
misleading in any material respect or (c) in respect of any Default or an Event
of Default.  To the extent that such Reserve is in respect of amounts that may
be payable to third parties Agent may, at its option, deduct such Reserve from
the Maximum Credit at any time that such limit is less than the amount of the
Borrowing Base.

 

“Responsible Officer” means the chief executive officer, president or chief
financial officer, of Borrower, or any of the other individuals designated in
writing by an existing Responsible Officer of Borrower as an authorized
signatory of any certificate or other document to be delivered hereunder.  Any
document delivered hereunder that is signed by a Responsible Officer of Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
Borrower.

 

“Restricted Payment” means any of the following:

 

(a)                                 the declaration or payment of any dividend
or other distribution by Borrower, or permit any Subsidiary to declare or pay
any dividend or other distribution, in each case directly or indirectly, on
account of any Equity Interests of Borrower, except:

 

(i)                                     Any Subsidiary of Guarantor may pay
dividends or make other distributions to Borrower;

 

(ii)                                  Borrower may make distributions in the
form of Equity Interests or other issuances in the form of Equity Interests
consisting of membership interests or preferred membership interests otherwise
permitted to be issued hereunder (but in no event in the form of redeemable
preferred Equity Interests requiring any payment prior to the Maturity Date
unless such payment is subordinated to the repayment of all of the Obligations);

 

(iii)                               Borrower may pay dividends and other
distributions in respect of its Equity Interests as permitted by the definition
of Permitted Restricted Payments; or

 

(b)                                 Other than as permitted by the definition of
Permitted Restricted Payments, the repurchase, redemption, retirement,
defeasance, establishment of a sinking fund or making of

 

41

--------------------------------------------------------------------------------



 

similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of Borrower, now or hereafter outstanding or the making of
any payment to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights for the purchase or acquisition of shares of any class
of Equity Interests of Borrower, now or hereafter outstanding;

 

(c)                                  Return any Equity Interests to any
shareholders or other equity holders of Borrower or any of its Subsidiaries, or
make any other distribution of property, assets, shares of Equity Interests,
warrants, rights, options, obligations or securities thereto as such, or, in the
case of such distribution of property or assets, to the extent not otherwise
prohibited hereunder);

 

(d)                                 The payment of any extraordinary salary,
bonus or other form of compensation to any Person who is directly or indirectly
a significant partner, shareholder, owner or executive officer of Borrower, to
the extent such extraordinary salary, bonus or other form of compensation is not
included in the corporate overhead of Borrower;

 

(e)                                  Pay any management fees or any other fees
or expenses (including the reimbursement thereof by Borrower) pursuant to any
management, consulting or other services agreement to any of the shareholders or
other equity holders of Borrower or other Affiliates except, provided no Default
or Event of Default has occurred, any such management fees or any other fees or
expenses  paid to Borrower and except for the fees and expenses payable by
Borrower under the Investment Agreement as in effect on the date hereof; or

 

(f)                                   The payment of any principal amount,
repurchase, redemption, retirement, or defeasance of the Senior Notes.

 

“Revolving Loan Commitment” means as to any Revolving Lender, the obligation of
such Lender, if any, to make Revolving Loans and to incur Letter of Credit
Obligations in an aggregate principal and/or undrawn face amount not to exceed
the amount set forth under the heading “Commitment” opposite such Lender’s name
on Schedule 1.1 or in the Assignment Agreement pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.

 

“Revolving Loans” means loans now or hereafter made by Lenders on a revolving
basis pursuant to the Credit Facility (involving advances, repayments and
readvances) as set forth in Sections 2.1 and 2.3 hereof.

 

“Revolving Notes” shall have the meaning as defined in Section 2.1(b).

 

“Sale and Leaseback Transaction” shall have the meaning set forth in
Section 9.12.

 

42

--------------------------------------------------------------------------------



 

“Sanctioned Entity” means an agency of the government of, or an organization
directly or indirectly controlled by, or a person resident in, a country that is
subject to Sanctions, or a country or territory that is at any time subject to
Sanctions.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC.

 

“Sanctions” means (a) economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government and
administered by OFAC and (b) economic or financial sanctions imposed,
administered or enforced from time to time by the U.S. State Department, the
U.S. Department of Commerce or the U.S. Department of the Treasury.

 

“Santander Letters of Credit” means, collectively, that certain letter of credit
issued by Santander Bank, N.A. in the face amount of not more than Three Million
Three Hundred Thousand Euros (€3,300,000) issued for the benefit of Bank
Zachodni WBK SA and that certain letter of credit issued by Santander Bank, N.A.
in the face amount of Two Million Dollars ($2,000,000) for the benefit of CoBiz
Bank (the “Original Santander Letters of Credit”) and, if no L/C Issuer is able
to issue replacement Letters of Credit for the Original Santander Letters of
Credit upon commercially competitive terms, any replacement letter of credit
issued by a financial institution reasonably acceptable to Agent.

 

“Santander Letters of Credit Deposit Account” means a Deposit Account maintained
by Borrower with Santander Bank, N.A. (or any replacement letter of credit
issuer other than the Agent) having a balance of not more than Seven Million
Dollars ($7,000,000) to secure the reimbursement obligation of the Borrower for
the Santander Letters of Credit.

 

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

“Senior Debt Investment” means a Debt Investment secured by a first priority
lien on the Debt Investment Obligor’s property.

 

“Senior Debt Investment Collateral” means the collateral securing a Senior Debt
Investment.

 

“Senior Debt Investment Loan Documents” with respect to each Senior Debt
Investment, each promissory note, each loan agreement, each security agreement
and all other documents,

 

43

--------------------------------------------------------------------------------



 

instruments and certificates executed and/or delivered by such Senior Debt
Investment Obligor in connection therewith, including amendments and
modifications thereto and all instruments, security agreements, deeds of trust,
mortgages, guaranties, financing statements and other documentation evidencing
any security for such Senior Debt Investment.

 

“Senior Debt Investment Obligor” means such Person who is obligated to the
Borrower under a Senior Debt Investment as evidenced by Senior Debt Investment
Loan Documents.

 

“Senior Notes” means those notes issued pursuant to that certain Indenture dated
as of February 26, 2013 between Borrower as Issuer and U.S. Bank National
Association as Trustee and the First Supplemental Indenture of even date thereof
between the Issuer and the Trustee. For purposes of this Agreement, the Senior
Notes shall be considered Subordinated Debt.

 

“Settlement Date” shall have the meaning as defined in Section 12.9(a) (ii).

 

“Solvent” means, at any time with respect to any Person, that at such time such
Person (a) is able to pay its debts as they mature and has (and has a reasonable
basis to believe it will continue to have) sufficient capital (and not
unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

 

“Subordinated Debt” means any Indebtedness of Credit Parties that is subject to,
and subordinate in right of payment to, the right of Agent for the ratable
benefit of Agent and Lenders to receive payment in full of all of the
Obligations and is otherwise on terms (including maturity, interest, fees,
repayment, covenants and subordination) satisfactory to Required Lenders.

 

“Subordinate Debt Investment” means a Debt Investment secured by a second
priority lien on the Debt Investment Obligor’s property subject only to a senior
lien acceptable to the Borrower in accordance with their Credit Policy.

 

“Subordinate Debt Investment Collateral” means collateral securing a Subordinate
Debt Investment.

 

“Subordinate Debt Investment Loan Documents” with respect to each Subordinate
Debt Investment, each promissory note, each loan agreement, each security
agreement and all other documents, instruments and certificates executed and/or
delivered by such Subordinate Debt

 

44

--------------------------------------------------------------------------------



 

Investment Obligor in connection therewith, including amendments and
modifications thereto and all instruments, security agreements, deeds of trust,
mortgages, guaranties, financing statements and other documentation evidencing
any security for such Subordinate Debt Investment.

 

“Subordinate Debt Investment Obligor” means such Person who is obligated to the
Borrower under a Subordinate Debt Investment as evidenced by Subordinate Debt
Investment Loan Documents.

 

“Subordination Agreements” means, collectively and individually, any
subordination agreement executed after the date hereof relating to Subordinated
Debt, in form and substance reasonably satisfactory to Required Lenders, as the
same may be modified or amended from time to time.

 

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, limited liability partnership or other limited or
general partnership, trust, association or other business entity of which an
aggregate of at least a majority of the outstanding Equity Interests or other
interests entitled to vote in the election of the board of directors of such
corporation (irrespective of whether, at the time, Equity Interests of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person. For the avoidance of doubt, no Portfolio
Company shall constitute a Subsidiary of any current or future Credit Party.

 

“Supplemental Agreement” means a Supplemental Agreement substantially in the
form of Exhibit E, as such Supplemental Agreement may be supplemented in a
manner agreed to by Borrower, the Increasing Lender(s) (if applicable), the New
Lender(s) (if applicable) and the Agent.

 

“Syndication Agent” shall have the meaning as defined in the preamble.

 

“Tangible Capital Base” means the sum of (a) Book Net Worth, plus
(b) Subordinated Debt, plus (c) unsecured obligations of the Borrower evidenced
by a written note, minus (d) Intangible Assets.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earlier of (a) the Maturity Date or (b) the date on
which the Lenders’ agreement to make Revolving Loans shall have terminated
pursuant to this Agreement.

 

45

--------------------------------------------------------------------------------



 

“Termination Fee” means the fee payable pursuant to Section 3.4, if applicable.

 

“Third Party Pledged Equity Interests” means the Equity Interests in Portfolio
Companies owned by the Borrower which are subject to a lien of the third party
lenders as set forth on Schedule 9.2.

 

“Third Party Valuation” means written appraisals as to the Debt Investments in
form, scope and methodology acceptable to Agent and by an appraiser acceptable
to Agent, addressed to Agent and Lenders and upon which Agent and Lenders are
expressly permitted to rely.

 

“Total Liabilities” means, as of the date of determination thereof, the total
liabilities and obligations of the Borrower which would be classified in
accordance with GAAP as liabilities on a balance sheet or to which reference
should be made in footnotes thereto, all calculated with respect to the
Borrower.

 

“Tokarz Group” means The Tokarz Group Advisors LLC, a limited liability company
organized under the laws of the State of Delaware.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and any successor statute, as in effect from time to time
(except that terms used herein which are not otherwise defined herein and
defined in the Uniform Commercial Code as in effect in the State of New York on
the date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as Agent may otherwise
determine).

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended.

 

“U.S. Bank Securities Account Control Agreement” means, that certain Securities
Account Control Agreement dated as of January 29, 2019 among Borrower, as
Pledgor, Agent, as Pledgee and U.S. Bank.

 

“US Gas & Electric” means US Gas & Electric, Inc., a Delaware corporation.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

 

46

--------------------------------------------------------------------------------



 

“Wintrust Letter of Credit” means that certain letter of credit issued by
Wintrust Bank that certain letter of credit issued by Wintrust Bank in the face
amount of Three Hundred Thousand Dollars ($300,000) for the benefit of
Centennial Park, LLC (the “Original Wintrust Letter of Credit”) and, if no L/C
Issuer is able to issue a replacement Letter of Credit for the Original Wintrust
Letter of Credit upon commercially competitive terms, any replacement letter of
credit issued by a financial institution reasonably acceptable to Agent.

 

“Wintrust Letter of Credit Deposit Account” means a Deposit Account maintained
by Borrower with Wintrust Bank (or any replacement letter of credit issuer other
than the Agent) having a balance of not more than Three Hundred Fifteen Thousand
Dollars ($315,000) to secure the reimbursement obligation of the Borrower for
the Wintrust Letter of Credit.

 

1.2                               Interpretative Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 General.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
The word “will” shall be construed to have the same meaning and effect as the
word “shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, modified, supplemented, extended, renewed, restated or replaced
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting such law and any reference
to any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. 
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.  An Event of Default shall exist or
continue or be continuing until such Event of Default is waived in accordance
with Section 13.4 or is cured.  Borrower shall have the burden of establishing
any alleged negligence, misconduct or lack of good faith by Agent or Lenders
under any Loan Documents.  No provision of any Loan

 

47

--------------------------------------------------------------------------------



 

Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision.  Reference to Borrower’s
“knowledge” or similar concept means actual knowledge of a Responsible Officer,
or knowledge that a Responsible Officer would have obtained if he or she had
engaged in good faith and diligent performance of his or her duties, including
reasonably specific inquiries of employees or agents and a good faith attempt to
ascertain the matter.

 

(b)                                 UCC Terms.  Any terms used in this Agreement
that are defined in the UCC shall be construed and defined as set forth in the
UCC unless otherwise defined herein; provided, that, to the extent that the UCC
is used to define any term herein and such term is defined differently in
different Articles of the UCC, the definition of such term contained in
Article 9 of the UCC shall govern.

 

(c)                                  Time References.  Unless otherwise
indicated herein, all references to time of day refer to Eastern standard time
or Eastern daylight saving time, as in effect in New York City on such day.  For
purposes of the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to and including”; provided, that, with respect to a
computation of fees or interest payable to Agent for the ratable benefit of
Agent and Lenders, such period shall in any event consist of at least one full
day.

 

(d)                                 Payment in Full.  Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (i) the payment in full in cash of the principal and
accrued and unpaid interest with respect to the Revolving Loans, (ii) the
payment in full of all fees, charges and expenses that have accrued and are
unpaid regardless of whether payment has been demanded or are otherwise due,
(iii) the delivery to Agent of cash collateral, or at Agent’s option, the
delivery to Agent of a letter of credit payable to Agent for the ratable benefit
of Agent and Lenders issued by a bank acceptable to Agent and in form and
substance satisfactory to Agent, in either case in respect of (A) Bank Product
Obligations (or, at the option of Agent and Lenders, the termination of the
applicable Bank Product or cash management arrangements and the payment in full
in cash of the Bank Product Obligations due and payable in connection with such
termination), (B) continuing obligations of Agent under Control Agreements and
(C) other contingent Obligations for which a claim or demand for payment has
been made at such time or in respect of matters or circumstances known to Agent
at the time, and which are reasonably expected to result in any loss, cost,
damage or expense (including attorneys’ fees and legal expenses) to Agent for
which Agent would be entitled to indemnification by Credit Parties hereunder and
(iv)  the termination of the Commitment of Agent and Lenders and the financing
arrangements provided by Agent and Lenders to Credit Parties hereunder.

 

1.3                               Accounting Terms.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial

 

48

--------------------------------------------------------------------------------



 

statements required to be delivered hereunder shall be prepared in accordance
with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of Borrower delivered to Agent; provided,
that, in the event of any change in GAAP after the date hereof that affects the
covenant in Section 10 hereof, Borrower may by notice to Agent, or Agent may by
notice to Borrower require that such covenants be calculated in accordance with
GAAP as in effect, and as applied by Borrower immediately before the applicable
change in GAAP became effective, until either the notice from the applicable
party is withdrawn or such covenant is amended in a manner satisfactory to
Borrower and Agent.  Borrower shall deliver to Agent at the same time as the
delivery of any financial statements given in accordance with the provisions of
Section 8.1 hereof (i) a description in reasonable detail of any material change
in the application of accounting principles employed in the preparation of such
financial statements from those applied in the most recently preceding monthly,
quarterly or annual financial statements and (ii) a reasonable estimate of the
effect on the financial statements on account of such changes in application. 
Notwithstanding anything to the contrary contained herein, (i) all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (ii) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (A) unqualified, and (B) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

 

1.4                               Rounding.  Any financial ratios required to be
maintained by Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

ARTICLE 2                           CREDIT FACILITY

 

2.1                               Revolving Loans.

 

(a)                                 Subject to, and upon the terms and
conditions contained herein, each Lender agrees to make Revolving Loans to
Borrower from time to time during the term of this Agreement in an amount not to
exceed such Lender’s Pro Rata Share of such Revolving Loans. The Pro Rata Share
of the Revolving Loan of any Lender shall not at any time exceed its separate
Revolving Loan Commitment. The obligations of each Lender hereunder shall be
several and not joint. Until the Termination Date, after giving effect to such
Revolving Loans, the aggregate principal amount of the Revolving Loans
outstanding plus Letter of Credit Obligations shall not exceed the lesser of the
Borrowing Base at such time or the Maximum Credit. Subject to the terms and
conditions hereof, Borrower may from time to time borrow, prepay and reborrow
Revolving Loans; provided

 

49

--------------------------------------------------------------------------------



 

that if the aggregate amount of Revolving Loans plus Letter of Credit
Obligations at any time shall exceed the Borrowing Base at such time, as a
result of an Eligible Debt Investment no longer being eligible for reasons that
were unanticipated by the Borrower, the Borrower shall have fifteen (15) days to
repay the Revolving Loans or cash collateralize the Letter of Credit Obligations
in the manner set forth in Section 2.4 to the extent required to eliminate such
excess or present to the Agent and Lenders a plan to repay Revolving Loans or
reduce the Letter of Credit Obligations to the extent required to eliminate such
excess, that is acceptable to the Required Lenders.

 

(b)                                 The Borrower shall execute and deliver to
each Revolving Lender a Revolving Note (if requested by such Revolving Lender)
to evidence the Revolving Loan Commitment of that Revolving Lender.  Each
Revolving Note shall be in the principal amount of the Revolving Loan Commitment
of the applicable Revolving Lender, dated the Closing Date (or, if applicable,
the date on which such Revolving Lender becomes a party to this Agreement) and
substantially in the form of Schedule 2.1(b) (each, a “Revolving Note” and
collectively, the “Revolving Notes”).  Each Revolving Note shall represent the
obligation of the Borrower to pay the amount of the Revolving Lender’s Revolving
Loan Commitment or, if less, such Revolving Lender’s Pro Rata Share of the
aggregate unpaid principal amount of all Revolving Loans to Borrower, together
with interest thereon as prescribed in Section 3.1.

 

2.2                               Requests for Borrowings.

 

(a)                                 To request a Revolving Loan, Borrower shall
notify Agent (for prompt further notification from Agent to Lenders) of such
request by telephone not later than 11:00 a.m. (New York time) on the same
Business Day as the date of the proposed Revolving Loan.  Each such telephonic
request shall be irrevocable and to the extent required by Agent, shall be
confirmed promptly by hand delivery or facsimile to Agent of a written request
in a form approved by Agent and signed by a Responsible Officer of Borrower. 
Each such telephonic and written request shall specify the following
information:

 

(i)                                     the aggregate amount of such Revolving
Loan;

 

(ii)                                  the date of such Revolving Loan, which
shall be a Business Day; and

 

(iii)                               the Deposit Account of Borrower specified on
Schedule 8.10 or any other account with Agent that shall be specified in a
written notice signed by a Responsible Officer of Borrower and delivered to and
approved by Agent (such approval not to be unreasonably withheld).

 

(b)                                 All Revolving Loans under this Agreement
shall be conclusively presumed to have been made to, and at the request of and
for the benefit of, Borrower when deposited to the credit of Borrower or
otherwise disbursed or established in accordance with the instructions of
Borrower or in accordance with the terms and conditions of this Agreement. 
Except in Agent’s

 

50

--------------------------------------------------------------------------------



 

discretion, or as otherwise provided herein, the aggregate amount of the
Revolving Loans outstanding at any time shall not exceed the lesser of the
Maximum Credit or the Borrowing Base.

 

2.3                               Incremental Facility.

 

(a)                                 So long as no Default or Event of Default
has occurred and are continuing, the Borrower may request, by written notice to
the Agent, at any time the Lenders increase the existing Commitments (any such
increase, the “New Commitments”) by an amount such that the amount of the
Maximum Credit does not exceed Eighty Five Million Dollars ($85,000,000) in the
aggregate (or such lesser amount, provided, however, the New Commitments shall
be at least Five Million Dollars ($5,000,000)) and the initial amount of New
Commitments shall not exceed Fifteen Million Dollars ($15,000,000).  Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that the New Commitments shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Agent. Borrower and Agent shall first offer to the existing
Lenders at that time such New Commitments (if an existing Lender agrees to an
increase, they shall be an “Increasing Lender”). In the event the existing
Lenders decline to increase their Commitments to the full amount of New
Commitments requested by the Borrower, Agent agrees to arrange such New
Commitments and the Agent and the Borrower shall mutually agree on one or more
acceptable Qualified Assignees (each, a “New Lender”) to provide the remaining
amount of the New Commitments. If the Agent is unable to identify any acceptable
New Lenders, then Borrower shall be permitted to approach potential New Lenders
identified to the Agent and approved in writing by the Agent (which approval
shall not be unreasonably withheld or delayed).  Borrower acknowledges the Agent
is under no obligation to identify and obtain New Commitments from New Lenders.
Borrower shall upon request of Agent provide such updated information as the
Agent deems necessary to syndicate the New Commitments and such other
information as the Lenders and any New Lender shall request. Any New Lender
approached by the Agent or Borrower to provide all or a portion of the New
Commitments may elect or decline, in its sole discretion, to provide a New
Commitment. Such New Commitments shall become effective as of such Increased
Amount Date; provided, that (A) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such New
Commitments; (B) the New Commitments shall be effected pursuant to one or more
Supplemental Agreements executed and delivered by the Borrower, such Increasing
Lender (if applicable), such New Lenders (if applicable) and the Agent, and each
of which shall be recorded in the Register and each New Lender shall be bound by
and subject to the terms and conditions of this Agreement; (C) the Borrower
shall make any payments required pursuant to this Agreement and the Fee Letter
in connection with the New Commitments and shall pay any other required fees in
connection with the New Commitments; and (D) the Borrower shall deliver or cause
to be delivered any legal opinions, certificates, promissory notes or other
customary closing documents (substantially consistent with the documents set
forth in Section 6 of this Agreement) reasonably requested by

 

51

--------------------------------------------------------------------------------



 

Agent, an Increasing Lender (if applicable) or a New Lender (if applicable) in
connection with such transaction.

 

(b)                                 On any Increased Amount Date on which New
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the existing Lenders shall assign to each of the
Increasing Lender or New Lenders, as applicable, and each of the Increasing
Lender or New Lenders, as applicable, shall purchase from each of the existing
Lenders, at the principal amount thereof (together with accrued interest and
fees), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by the existing
Lenders, Increasing Lender or New Lenders, as applicable, ratably in accordance
with their Commitments after giving effect to the addition of such New
Commitments to the Commitments, (ii) each New Commitment shall be deemed, for
all purpose, a Commitment, and each Revolving Loan made thereunder shall be
deemed, for all purposes, a Revolving Loan under this Agreement, (iii) each New
Lender if applicable, shall become a Lender with respect to the Commitments and
all matters relating thereto and (iv) the Borrower shall execute one or more new
Revolving Note(s), as required by the Agent or any such Increasing Lenders
and/or New Lenders, and deliver it to the Increasing Lenders or New Lenders, as
applicable.

 

(c)                                  The Agent shall notify the Lenders promptly
upon receipt of the Borrower’s notice of each Increased Amount Date and in
respect thereof (i) the New Commitments and the identities of the Increasing
Lenders and New Lenders, as applicable, and (ii) in the case of each notice to
any Lender, the respective interests in such Lender’s Loans, in each case
subject to the assignments contemplated by this Section 2.3.

 

(d)                                 The terms and provisions of the New
Commitments shall be identical to the Revolving Commitments hereunder. Each
Supplemental Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the Agent’s Permitted Discretion, and consented to
by the Borrower (such consent not to be unreasonably withheld), to effect the
provisions of this Section 2.3.

 

2.4                               Letters of Credit.

 

(a)                                 Letters of Credit. Subject to the terms and
conditions of this Agreement, the Lenders agree to incur, from time to time,
upon the request of Borrower and for Borrower’s account, Letter of Credit
Obligations by Agent causing Letters of Credit to be issued by a bank or other
legally authorized Person selected by or acceptable to Agent in its sole
discretion (each, an “L/C Issuer”) for such Borrower’s account, which may be
guaranteed by Agent; provided, that if the L/C Issuer is a Lender, then such
Letters of Credit shall not be guaranteed by Agent but rather each Lender shall,
subject to the terms and conditions hereinafter set forth, purchase (or be
deemed to have purchased) risk participations in all such Letters of Credit
issued with the written consent

 

52

--------------------------------------------------------------------------------



 

of Agent, as more fully described in Section 2.4(b)(ii) below. The initial L/C
Issuer shall be People’s United Bank, National Association and all Letters of
Credit issued by People’s United Bank, National Association shall be issued in
its capacity as a Lender, not as Agent. The aggregate amount of all Letter of
Credit Obligations relating to the issuance of Letters of Credit shall not at
any time exceed Fifteen Million Dollars ($15,000,000); provided, however, in no
event shall Agent cause a Letter of Credit to be issued to the extent that
(i) Agent is in receipt of written notice that the conditions precedent set
forth in Section 6 of this Agreement cannot be satisfied or (ii) the face amount
of such Letter of Credit would then cause the sum of (x) the outstanding
Revolving Loans plus (y) outstanding Letter of Credit Obligations, to exceed
Borrowing Availability. All Letters of Credit shall be payable in Dollars. No
standby Letter of Credit shall have an expiry date that is more than one year
following the date of issuance thereof and no commercial Letter of Credit shall
have an expiry date that is more than 90 days following the date of issuance
thereof, unless otherwise determined by the Agent, in its sole discretion, and
neither Agent nor Lenders shall be under any obligation to incur Letter of
Credit Obligations in respect of, or purchase risk participations in, any Letter
of Credit having an expiry date that is later than the Maturity Date.

 

(b)                                 Advances Automatic; Participations.

 

(i)                                     In the event that Agent or any Lender
shall make any payment on or pursuant to any Letter of Credit Obligation, such
payment shall then be deemed automatically to constitute a Revolving Loan to the
Borrower under Section 2.1(a) of this Agreement regardless of whether a Default
or Event of Default has occurred and is continuing and notwithstanding
Borrower’s failure to satisfy the conditions precedent set forth in Section 6 of
this Agreement, and each Lender shall be obligated to pay its Pro Rata Share
thereof in accordance with this Agreement. The failure of any Lender to make
available to Agent for Agent’s own account its Pro Rata Share of any such
Revolving Loan or payment by Agent under or in respect of a Letter of Credit
shall not relieve any other Lender of its obligation hereunder to make available
to Agent its Pro Rata Share thereof, but no Lender shall be responsible for the
failure of any other Lender to make available such other Lender’s Pro Rata Share
of any such payment.

 

(ii)                                  If it shall be illegal or unlawful for
Borrower to incur Revolving Loans as contemplated by Section 2.4(b)(i) above
because of an Event of Default described in Section 11.1(e) or
Section 11.1(f) or otherwise or if it shall be illegal or unlawful for any
Lender to be deemed to have assumed a Pro Rata Share of the Letter of Credit
Obligations owed to an L/C Issuer, or if an L/C Issuer is a Lender, then
(A) immediately and without further action whatsoever, each Lender shall be
deemed to have irrevocably and unconditionally purchased from Agent (or such L/C
Issuer) an undivided interest and participation equal to such Lender’s Pro Rata
Share of the Letter of Credit Obligations in respect of all Letters of Credit
then outstanding and (B) thereafter, immediately upon issuance of any Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer) an

 

53

--------------------------------------------------------------------------------



 

undivided interest and participation in such Lender’s Pro Rata Share of the
Letter of Credit Obligations with respect to such Letter of Credit on the date
of such issuance. Each Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
this Agreement with respect to Revolving Loans.

 

(c)                                  Cash Collateral.

 

(i)                                     If Borrower is required to provide cash
collateral for any Letter of Credit Obligations pursuant to this Agreement prior
to the Termination Date, Borrower will pay to Agent for the ratable benefit of
Agent and the Lenders cash or cash equivalents acceptable to Agent in an amount
equal to 105% of the maximum amount then available to be drawn under each Letter
of Credit. Such cash or cash equivalents shall be held by Agent in a cash
collateral account (the “Cash Collateral Account”) maintained at a bank or
financial institution acceptable to Agent. The Cash Collateral Account shall be
in the name of the Agent and shall be pledged to, and subject to the control of,
Agent, for the benefit of Agent and the Lenders, in a manner reasonably
satisfactory to Agent. Borrower hereby pledges and grants to Agent, on behalf of
itself and Lenders, a security interest in all such cash and cash equivalents
held in the Cash Collateral Account from time to time and all proceeds thereof,
as security for the payment of all amounts due in respect of the Letter of
Credit Obligations and other Obligations, whether or not then due.

 

(ii)                                  If any Letter of Credit Obligations,
whether or not then due and payable, shall for any reason be outstanding on the
Termination Date, Borrower shall either (A) provide cash collateral therefor in
the manner described in Section 2.4(c)(i) above to be held in the Cash
Collateral Account, or (B) cause all such Letters of Credit and guaranties
thereof, if any, to be canceled and returned, or (C) deliver a stand-by letter
(or letters) of credit in guaranty of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
30 additional days) as, and in an amount equal to 105% of, the aggregate maximum
amount then available to be drawn under, the Letters of Credit to which such
outstanding Letter of Credit Obligations relate and shall be issued by a Person,
and shall be subject to such terms and conditions, satisfactory to Agent in its
reasonable discretion.

 

(iii)                               From time to time after cash or cash
equivalents are deposited in the Cash Collateral Account by Borrower, whether
before or after the Termination Date, Agent may apply such cash or cash
equivalents then held in the Cash Collateral Account to the payment of any
amounts, and in such order as Agent may elect, as shall be or shall become due
and payable by Borrower to Agent and Lenders with respect to such Letter of
Credit Obligations of Borrower and, upon the satisfaction in full of all Letter
of Credit Obligations of Borrower, to any other Obligations of Borrower then due
and payable.

 

(iv)                              Neither Borrower nor any Person claiming on
behalf of or through Borrower shall have any right to withdraw any of the cash
or cash equivalents held in the Cash Collateral

 

54

--------------------------------------------------------------------------------



 

Account, except that upon the termination of all Letter of Credit Obligations
and the payment of all amounts payable by Borrower to Agent and Lenders in
respect thereof, any funds remaining in the Cash Collateral Account shall be
applied to other Obligations then due and owing and upon payment in full of such
Obligations, any remaining amount shall be paid to Borrower or as otherwise
required by law. Interest earned on deposits in the Cash Collateral Account
shall be for the account of Agent.

 

(v)                                 If any Letter of Credit Obligations exist at
the time a Lender becomes a Defaulting Lender then:

 

(1)         all or any part of such Letter of Credit Obligations shall be
reallocated among the other Lenders in accordance with their respective Pro Rata
Share but only to the extent (x) the sum of all non-Defaulting Lenders’ Pro Rata
Share of outstanding Advances, plus all non-Defaulting Lenders’ Pro Rata Share
of Letter of Credit Obligations does not exceed the total of all non-Defaulting
Lenders’ Pro Rata Share of the Maximum Loan and (y) the conditions set forth in
Section 4.2 are satisfied at such time; and

 

(2)         if the reallocation described in clause (1) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Agent, deliver Cash Collateral to Agent in an amount
equal to such Defaulting Lender’s Pro Rata Share of Letter of Credit Obligations
(after giving effect to any partial reallocation pursuant to clause (1) above)
in accordance with the procedures set forth in Section 2.6(c) to be held by
Agent for so long as such Letter of Credit Obligations are outstanding. In the
event of a subsequent reallocation described in clause (1) above, Cash
Collateral relating to such reallocated Letter of Credit Obligations shall be
released to the Borrower;

 

(3)         the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.4(f) or Section 2.6(d) with respect to
such Defaulting Lender’s Letter of Credit Obligations; any such fees shall,
however, be payable to the non-Defaulting Lenders to the extent the Letter of
Credit Obligations are reallocated pursuant to clause (1) above;

 

(4)         if the Letter of Credit Obligations of any Defaulting Lender are
neither covered by Cash Collateral nor reallocated pursuant to clause (1) above,
then, without prejudice to any rights or remedies of the L/C Issuer or any
Lender hereunder, all letter of credit fees payable under Section 2.4(f) and
Section 3.14 with respect to such Defaulting Lender’s Letter of Credit
Obligations shall be payable to the L/C Issuer until such Letter of Credit
Obligations are either covered by Cash Collateral and/or reallocated.

 

(vi)                              so long as any Lender is a Defaulting Lender,
the L/C Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be fully covered
by the non-Defaulting Lenders and/or Cash Collateral will be

 

55

--------------------------------------------------------------------------------



 

provided by the Borrower in accordance with Section 2.4(c)(v), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.4(c)(v) (and Defaulting Lenders shall not participate therein).

 

(d)                                 Fees and Expenses. Borrower agrees to pay to
Agent for the benefit of Agent and the Lenders, as compensation to Lenders for
Letter of Credit Obligations incurred hereunder, (i) all costs and expenses
incurred by Agent or any Lender on account of such Letter of Credit Obligations,
and (ii) the fees described in Section 3.14. In addition, Borrower shall pay to
any L/C Issuer, on demand, such reasonable and customary fees (including all per
annum fees), charges and expenses of such L/C Issuer in respect of the issuance,
negotiation, amendment, transfer and payment of such Letter of Credit, as
applicable, or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

 

(e)                                  Request for Incurrence of Letter of Credit
Obligations. Borrower shall give Agent at least two (2) Business Days’ prior
written notice requesting the incurrence of any Letter of Credit Obligation. The
notice shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed Application and Agreement for
Standby Letter of Credit, or Application and Agreement for Commercial Letter of
Credit in the form customarily used by the L/C Issuer. Notwithstanding anything
contained herein to the contrary, Letter of Credit applications by Borrower and
approvals by Agent and the L/C Issuer may be made and transmitted pursuant to
electronic codes and security measures mutually agreed upon and established by
and among Borrower, Agent and the L/C Issuer.

 

(f)                                   Obligation Absolute. The obligation of
Borrower to reimburse Agent and Lenders for payments made with respect to any
Letter of Credit Obligation shall be absolute, unconditional and irrevocable,
without necessity of presentment, demand, protest or other formalities, and the
obligations of each Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and irrevocable (but shall be subject to the terms
and conditions hereof). Such obligations of Borrower and Lenders shall be
subject to the terms and conditions hereof, and shall be paid strictly in
accordance with the terms hereof under all circumstances including the
following:

 

(i)             any lack of validity or enforceability of any Letter of Credit
or this Agreement or the other Loan Documents or any other agreement;

 

(ii)          the existence of any claim, setoff, defense (other than the
defense of payment) or other right that Borrower or any of its Affiliates or any
Lender may at any time have against a beneficiary or any transferee of any
Letter of Credit (or any Persons or entities for whom any such transferee may be
acting), Agent, any Lender, or any other Person, whether in connection with this
Agreement, the Letter of Credit, the transactions contemplated herein or therein
or any unrelated transaction (including any underlying transaction between
Borrower or any of its Affiliates and the beneficiary for which the Letter of
Credit was procured);

 

56

--------------------------------------------------------------------------------



 

(iii)       any draft, demand, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

 

(iv)      payment by Agent or any L/C Issuer under any Letter of Credit, or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;

 

(v)         any other circumstance or event whatsoever, that is similar to any
of the foregoing; or

 

(vi)      the fact that a Default or an Event of Default has occurred and is
continuing.

 

(g)                                  Indemnification; Nature of Agent’s and
Lenders’ Duties.

 

(i)             In addition to amounts payable as elsewhere provided in this
Agreement, Borrower hereby agrees to pay and to protect, indemnify, and hold
harmless Agent and each Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that Agent or any Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit or
guaranty thereof, or (B) the failure of Agent or any Lender seeking
indemnification or of any L/C Issuer to honor a demand for payment under any
Letter of Credit or guaranty thereof as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the gross negligence or willful misconduct of Agent or such Lender (as
finally determined by a court of competent jurisdiction).

 

(ii)          As between Agent and any Lender and Borrower, Borrower assumes all
risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries or holders, of any Letter of Credit. In furtherance and not in
limitation of the foregoing, to the fullest extent permitted by law, neither
Agent nor any Lender shall be responsible for: (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document issued by any
party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary or holder of any Letter of Credit to comply fully
with conditions required in order to demand payment under such Letter of Credit;
(D) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
may be in cipher; (E) errors in interpretation of technical terms; (F) any loss
or delay in the transmission or otherwise of any document required in order to
make a payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof;

 

57

--------------------------------------------------------------------------------



 

(G) the credit of the proceeds of any drawing under any Letter of Credit or
guaranty thereof; and (H) any consequences arising from causes beyond the
control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under this Agreement.

 

(iii)       Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrower in favor of any L/C Issuer in
any letter of credit application, reimbursement agreement or similar document,
instrument or agreement between or among Borrower and such L/C Issuer, including
any Application and Agreement for Standby Letter of Credit, Application and
Agreement for Commercial Letter of Credit.

 

ARTICLE 3                           INTEREST AND FEES

 

3.1                               Rates and Payment of Interest.

 

(a)                                 All Obligations (including, to the extent
permitted by law, interest not paid when due) shall bear interest at the
following rates: (i) with respect to Prime Rate Loans, at a rate per annum equal
to the Prime Rate plus the Applicable Margin; and (ii) with respect to LIBOR
Loans, at a rate per annum equal to the LIBOR Rate plus the Applicable Margin,
except as otherwise provided in this Section 3 below.  At any time an Event of
Default exists or has occurred and is continuing (and the Agent has sent, or the
Required Lenders have directed the Agent to send, the Borrower written notice
thereof) the Obligations shall bear interest at the Default Rate from the date
of such increase (whether before or after any judgment).  Agent may, at its
option (or at the direction of Required Lenders, shall), after written notice to
the Borrower, increase the Interest Rate to the Default Rate from the date of
such increase for Revolving Loans during any time that the principal amount of
Revolving Loans outstanding is in excess of the Borrowing Base (in each case
whether or not such excess (es) arise or are made with or without the knowledge
or consent of Agent and whether made before or after an Event of Default).

 

(b)                                 Interest shall accrue from the date a
Revolving Loan is made or Obligation is incurred or payable until paid in full
by Borrower.  If a Revolving Loan is repaid on the same day made, one day’s
interest shall accrue.  Interest accrued on the Revolving Loans shall be due and
payable in arrears, (i) on the first day of each month and (ii) on the
Termination Date.  Interest accrued on any other Obligations shall be due and
payable on each Interest Payment Date.  Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.

 

3.2                               Computation of Interest and Fees.  Interest
and fees calculated on a per annum basis shall be calculated on the basis of a
three hundred sixty (360) day year and actual days elapsed.  The interest rate
on non-contingent Obligations shall increase or decrease as of the first day of
each LIBOR Period by an amount equal to each increase or decrease in the LIBOR
Rate since its

 

58

--------------------------------------------------------------------------------



 

determination for the prior LIBOR Period and shall remain in effect until the
end of the then current LIBOR Period (except that in the case of any Prime Rate
Loans, the interest rate shall increase or decrease effective on the date any
change in such Prime Rate and by an amount equal to each increase or decrease in
the Prime Rate).  Each determination by Agent of any interest, fees or interest
rate hereunder shall be final, conclusive and binding for all purposes, absent
manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration.

 

3.3                               Unused Line Fee.  Borrower shall pay to Agent
on the first day of each month in arrears, for the ratable benefit of Agent and
the Lenders, an unused line fee on a monthly basis at a rate equal to the
following amounts (on a per annum basis) multiplied by the Line Usage Amount for
so long as any Obligations are outstanding:

 

Line Usage Amount

 

Unused line fee percentage

 

Less than $25,000,000

 

0.75

%

Equal or greater than $25,000,000

 

0.60

%

 

3.4                               Termination Fee.  If Borrower prepays the
Revolving Loans and reduces or terminates the amount of the Maximum Credit,
whether voluntarily or involuntarily and whether before or after acceleration of
the Obligations, or if any of the Revolving Loan Commitments are otherwise
terminated, Borrower shall pay to Agent, for the benefit of Lenders as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to the Applicable Percentage (as
defined below) multiplied by the amount of the reduction of the Maximum Credit. 
As used herein, the term “Applicable Percentage” shall mean (x) two percent
(2%), in the case of a permanent reduction or termination on or prior to the
first anniversary of the Closing Date, (y) one percent (1%), in the case of a
permanent reduction or termination after the first anniversary of the Closing
Date but on or prior to the second anniversary thereof and (z) one-half of one
percent (.5%), in the case of a permanent reduction or termination after the
second anniversary of the Closing Date but on or prior to the third anniversary
thereof.  The Borrower agrees that the Applicable Percentages are a reasonable
calculation of Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early reduction
of the Maximum Credit or termination of the Revolving Loan Commitments.

 

3.5                               Commitment Fee.  Borrower shall pay to the
Lenders a commitment fee in the amount set forth in the Fee Letter.  The entire
commitment fee shall be deemed fully earned by the Lenders and shall be due and
payable in full on the Closing Date. In the event of an increase in the
Commitments, the Borrower shall pay (i) to Agent for the benefit of the
Increasing Lenders or New Lenders, as applicable, a commitment fee in such
amount as shall be agreed upon by Agent, the Increasing Lenders, New Lenders and
Borrower and (ii) to the Agent, individually, such fee,

 

59

--------------------------------------------------------------------------------



 

if any, specified in Fee Letter, at the time specified for payment therein. All
such fees shall be deemed fully earned by the Agent, Increasing Lenders and/or
New Lenders and shall be due and payable in full as agreed upon by Agent, the
Increasing Lenders, New Lenders and Borrower.

 

3.6                               Administrative Agent’s Fee and Structuring
Fee.  Borrower shall pay to Agent, individually, the Administrative Agent’s Fee
and Structuring Fee specified in the Fee Letter.

 

3.7                               Inability to Determine Applicable Interest
Rate.  If Agent shall determine in good faith (which determination shall, absent
manifest error, be final and conclusive and binding on Borrower) that on any
date by reason of circumstances affecting the London interbank market adequate
and fair means do not exist for ascertaining the interest rate applicable to
LIBOR Loans on the basis provided for in the definition of LIBOR Rate, Agent
shall on such date give notice to Borrower of such determination.  Upon such
date no Revolving Loans may be made as LIBOR Loans until such time as Agent
notifies Borrower that the circumstances giving rise to such notice no longer
exist and any Revolving Loans shall be made as Prime Rate Loans.

 

3.8                               Illegality.  Notwithstanding anything to the
contrary contained herein, if (a) any Change in Law makes it unlawful for
Lenders to make or maintain a LIBOR Loan or to maintain any Commitment with
respect to a LIBOR Loan or (b) Agent determines in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that it has become impracticable as a result of a
circumstance that adversely affects the London interbank market or the position
of Lenders in such market, then Agent shall give notice thereof to Borrower and
may (i) declare that LIBOR Loans will not thereafter be made by Lenders, such
that any Revolving Loans made shall be a Prime Rate Loan unless Agent’s
declaration has been withdrawn (and it shall be withdrawn promptly upon the
cessation of the circumstances described in clause (a) or (b) above and
(ii) require that all outstanding LIBOR Loans made by Lenders be converted to
Prime Rate Loans immediately, in which event all outstanding LIBOR Loans shall
be so converted.

 

3.9                               Increased Costs.  If any Change in Law shall:
(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, Agent, Lenders
or L/C Issuer; (b) subject Agent, Lenders or any L/C Issuer to any tax with
respect to this Agreement, any LIBOR Loan, any Letter of Credit, or any
participation in a Letter of Credit, or change the basis of taxation of any
payments to Agent, such Lender or any L/C Issuer in respect thereof or change
the basis of taxation of payments to Agent, Lenders or L/C Issuer in respect
thereof (except for Taxes or Other Taxes covered by Section 4.7 and the
imposition of, or any change in the rate of, any taxes payable by Agent or
Lenders described in Section 4.7); or (c) impose on Agent, Lenders or L/C Issuer
or the London interbank market any other condition, cost or expense affecting
this Agreement or LIBOR Loans made by Agent or Lenders or participation therein,
and the result of any of the foregoing shall be to increase the cost to Agent or
Lenders of making or maintaining any LIBOR Loan (or of maintaining their
obligation to make any such

 

60

--------------------------------------------------------------------------------

 



 

LIBOR Loan), or to increase the cost to Agent, Lenders or L/C Issuer or to
reduce the amount of any sum received or receivable by Agent, Lenders or L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of Agent, Borrower will pay to Agent, Lenders or L/C Issuer, as the case
may be, such additional amount or amounts as will compensate Agent, Lenders or
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

 

3.10                        Capital Requirements.  If Agent, any Lender or L/C
Issuer determines that any Change in Law affecting such Lender or L/C Issuer or
any lending office of Agent, such Lender, L/C Issuer or Agent’s, such Lender’s
or L/C Issuer’s holding company, if any, regarding capital requirements, has or
would have the effect of reducing the rate of return on Agent, such Lender’s or
L/C Issuer’s capital or on the capital of Agent’s, such Lender’s or L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Revolving Loan
Commitments of Agent, such Lender or the Revolving Loans made by, or
participations in Letters of Credit by, Agent or such Lender to a level below
that which Agent, such Lender or L/C Issuer or such Agent’s, Lender’s or L/C
Issuer’s holding company, if any, could have achieved but for such Change in Law
(taking into account Agent’s, such Lender’s or L/C Issuer’s policies and the
policies of Agent’s, such Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to Agent, such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate Agent, such Lender or L/C Issuer or Agent’s, such Lender’s or L/C
Issuer’s holding company for any such reduction suffered.

 

3.11                        Certificates for Reimbursement.  A certificate of
Agent, a Lender or L/C Issuer setting forth the amount or amounts necessary to
compensate Agent, such Lender or L/C Issuer or its holding company, as the case
may be, as specified in Sections 3.9 and 3.10 and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay Agent, such
Lender or L/C Issuer, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

 

3.12                        Delay in Requests.  Failure or delay on the party of
Agent, any Lender or L/C Issuer to demand compensation pursuant Sections 3.9 or
3.10 shall not constitute a waiver of Agent’s, such Lender’s or L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate Agent, a Lender or L/C Issuer pursuant to this
Section for any increased costs incurred or reductions suffered more than ninety
(90) days prior to the date that Agent, such Lender or L/C Issuer, as the case
may be, becomes aware of the event giving rise to Agent’s, such Lender’s or L/C
Issuer claim for compensation therefor (except that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the ninety (90)
day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.13                        Maximum Interest.  Notwithstanding anything to the
contrary contained in this Agreement or any of the other Loan Documents, in no
event whatsoever shall the aggregate of all

 

61

--------------------------------------------------------------------------------



 

amounts that are contracted for, charged or received by Agent or Lenders
pursuant to the terms of this Agreement or any of the other Loan Documents and
that are deemed interest under applicable law exceed the Maximum Interest Rate
(including, to the extent applicable, the provisions of Section 5197 of the
Revised Statutes of the United States of America as amended, 12 U.S.C.
Section 85, as amended).  In the event any interest is charged or received in
excess of the Maximum Interest Rate (“Excess”), Borrower acknowledge and
stipulate that any such charge or receipt shall be the result of an accident and
bona fide error, and that any Excess received by Agent or Lender shall be
applied, first, to the payment of the then outstanding and unpaid principal
hereunder; second to the payment of the other Obligations then outstanding and
unpaid; and third, returned to Borrower.  All monies paid to Agent and Lender
hereunder or under any of the other Loan Documents, whether at maturity or by
prepayment, shall be subject to any rebate of unearned interest as and to the
extent required by applicable law.

 

3.14                        Letter of Credit Fees. Borrower shall pay to Agent,
for the ratable benefit of the Lenders, a fee with respect to each Letter of
Credit as follows, which fees shall be in addition to any and all fees,
commissions and charges of the L/C Issuer with respect to or in connection with
such Letter of Credit, calculated as follows:

 

(a)                                 with respect to standby Letters of Credit,
if any, upon issuance or renewal thereof a letter of credit fee in an amount
equal to the aggregate face amount of such standby Letter of Credit times a rate
of two and eighty-five hundredths percent (2.85%) per annum from and including
the date of issuance or renewal of such standby Letter of Credit until its
stated expiry; and

 

(b)                                 with respect to commercial Letters of
Credit, if any, upon issuance thereof a letter of credit fee in an amount equal
to the aggregate face amount of such commercial Letter of Credit times a rate of
two and eighty-five hundredths percent (2.85%).

 

ARTICLE 4                           PAYMENTS AND ADMINISTRATION

 

4.1                               Payments Generally, Allocation of Proceeds.

 

(a)                                 All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 2:00 P.M. (New York time) on the due date.  Any payment after such
time shall be deemed made on the next Business Day.   If any payment is due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day.  All Obligations shall be made by payment to the
Agent or such other place as Agent may designate in writing to Borrower from
time to time.

 

(b)                                 Subject to the other terms and conditions
contained herein, Agent and Lenders shall apply payments received or collected
from Borrower or for the account of Borrower

 

62

--------------------------------------------------------------------------------



 

(including the monetary proceeds of collections or of realization upon any
Collateral) as follows: first, ratably, to the payment in full of any fees,
indemnities, or expense reimbursements then due to Agent and Lenders from
Borrower; second, ratably, to the payment in full of interest due in respect of
any Revolving Loans; third, ratably, to the outstanding principal balance of
Revolving Loans until the Revolving Loans have been paid in full, the Bank
Product Obligations then due (but as to Bank Product Obligations, only up to the
amount of any then effective Reserve established in respect of such Bank Product
Obligations) and to any Letter of Credit Obligations in order to provide cash
collateral therefor in the manner set forth in Section 2.4, until all such
Letter of Credit Obligations have been fully cash collateralized in the manner
set forth in Section 2.4, and fourth, to pay or prepay any other Obligations,
whether or not then due, in such order and manner as Agent directs. All
references to the term “ratably” as used in this Section 4.1 means pro rata on
the basis of the amount owing to any one Person in relationship to the amounts
owing to all Persons of the same category of Obligations within the same level
of priority.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, to the extent Borrower uses any proceeds of the
Revolving Loans to acquire rights in or the use of any Collateral or to repay
any Indebtedness used to acquire rights in or the use of any Collateral,
payments in respect of the Obligations shall be deemed applied first to the
Obligations arising from Revolving Loans that were not used for such purposes
and second to the Obligations arising from Revolving Loans the proceeds of which
were used to acquire rights in or the use of any Collateral in the chronological
order in which Borrower acquired such rights in or the use of such Collateral.

 

(d)                                 At the election of Agent, all payments of
principal, interest, fees, expenses and other amounts payable under the Loan
Documents may be paid from the proceeds of Revolving Loans made hereunder in
accordance with the terms and conditions hereof whether made following a request
by Borrower or a deemed request as provided in this Section or may be deducted
from any Deposit Account of Borrower maintained with Agent and Lenders. 
Borrower is hereby irrevocably deemed to request that, and authorize Agent and
Lenders to (i) make a Revolving Loan for the purpose of paying each payment of
principal, interest, fees, expenses and other amounts as it becomes due
hereunder or under any other Loan Document and agrees that all such amounts
charged shall constitute Revolving Loans and (ii) charge any Deposit Account of
Borrower maintained with the Agent or the Lenders for each payment of principal,
interest, fees, expenses and other amounts due hereunder or under any other Loan
Document.  Agent shall be entitled to charge the loan account of Borrower that
it maintains for any sum due and payable by Borrower to Agent and Lenders
hereunder or under any of the other Loan Documents.

 

(e)                                  For purposes of calculating the amount of
the Revolving Loans available to Borrower, such payments will be applied
(conditional upon final collection) to the Obligations on the Business Day of
receipt by Lenders of immediately available funds provided such payments and
notice thereof are received in accordance with Agent’s usual and customary
practices as in effect from time to time and within sufficient time to credit
the applicable loan account on such

 

63

--------------------------------------------------------------------------------



 

day, and if not, then on the next Business Day. For purposes of calculating
interest only, credit for payments shall be given no earlier than one
(1) Business Day after payment is made and shall be conditional upon final
payment of the item.

 

4.2                               Indemnity for Returned Payments.  If after
receipt of any payment of, or proceeds of Collateral applied to the payment of,
any of the Obligations, Agent or Lenders are required to surrender or return
such payment or proceeds to any Person for any reason, then the Obligations
intended to be satisfied by such payment or proceeds shall be reinstated and
continue and this Agreement shall continue in full force and effect as if such
payment or proceeds had not been received by Agent or Lenders.  Borrower shall
be liable to pay to Agent and Lenders, and do hereby agree to indemnify and hold
Agent and Lenders harmless for the amount of any payments or proceeds
surrendered or returned.  This Section 4.2 shall remain effective
notwithstanding any contrary action which may be taken by Agent or Lenders in
reliance upon such payment or proceeds.  The preceding two sentences of this
Section 4.2 shall survive the payment of the Obligations and the termination of
this Agreement.

 

4.3                               Repayments.  Revolving Loans and Letter of
Credit Obligations shall be due and payable in full on the Maturity Date, unless
payment is sooner required hereunder. Revolving Loans may be repaid from time to
time, without penalty or premium. All Obligations other than Revolving Loans and
Letter of Credit Obligations and fees and reimbursement for expenses, shall be
paid by Borrower as provided herein and in the other Loan Documents or, if no
payment date is specified, on demand. Borrower shall make payment in full of the
Obligations on the Maturity Date or any other effective date of termination of
the Commitment.

 

4.4                               Prepayments.

 

(a)                                 Subject to the payment of the Termination
Fee, Borrower may permanently reduce the Maximum Credit, in whole or in part, at
any time upon five (5) Business Days’ prior written notice to Agent.

 

(b)                                 In the event that (i) the aggregate
principal amount of the Revolving Loans outstanding plus Letter of Credit
Obligations at any time exceeds the Maximum Credit, or (ii) the aggregate
principal amount of the Revolving Loans outstanding plus Letter of Credit
Obligations exceeds the Borrowing Base, such event shall not limit, waive or
otherwise affect any rights of Agent and Lenders in such circumstances or on any
future occasions and Borrower shall, upon the earlier of (x) demand by Agent
which may be made at any time or from time to time, or (y) the date that is
fifteen (15) days after such occurrence (or such later date as the Required
Lenders in their discretion may agree) repay to Agent and Lenders the entire
amount of any such excess(es) for which payment is demanded without premium or
penalty on such excess amount.

 

(c)                                  Any payment made pursuant to this
Section 4.4 shall first be applied to accrued interest on the principal amount
being paid to the date of payment.

 

64

--------------------------------------------------------------------------------



 

4.5                               Statements.  Agent shall render to Borrower
each month a statement setting forth the balance in the Borrower’s loan
account(s) maintained by Agent for Borrower pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses.  Each such
statement shall be subject to subsequent adjustment by Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Borrower and conclusively binding upon Borrower as an account stated except to
the extent that Agent receives a written notice from Borrower of any specific
exceptions of Borrower thereto within thirty (30) days after the date such
statement has been received by Borrower.  Until such time as Agent shall have
rendered to Borrower a written statement as provided above, the balance in
Borrower’s loan account(s) shall be presumptive evidence of the amounts due and
owing to Agent and Lenders by Borrower, absent manifest error.

 

4.6                               Borrower’s Loan Account; Evidence of Debt. 
Agent shall maintain in accordance with its usual practice an account or
accounts evidencing the Obligations of Borrower to Agent and Lenders, including
the amounts of the Revolving Loans made by it and each repayment and prepayment
in respect thereof, including the amounts of principal and interest payable and
paid to Agent and Lenders from time to time hereunder, and Letters of Credit
Obligations. Any such records shall be presumptively correct, absent manifest
error, provided, that, the failure to make any entry or any error in such
records, shall not affect any of the Obligations in respect of any applicable
Revolving Loans and Letters of Credit Obligations. The Revolving Loans and
Letters of Credit Obligations made by the Lenders shall (if requested by such
Lender) be evidenced by a promissory note in the form of Exhibit F hereto.
Borrower shall (if requested by such Lender) execute and deliver to Agent a
promissory note payable to the order of each Lender (or, if requested by a
Lender, to its registered assigns). Thereafter, the Revolving Loans and Letters
of Credit Obligations evidenced by such promissory note and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

4.7                               Taxes.

 

(a)                                 Withholding of Taxes; Gross-Up.  Any and all
payments by or on account of any obligation of Borrower under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 4.7) the

 

65

--------------------------------------------------------------------------------



 

Agent or Lenders receive an amount equal to the sum they would have received had
no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by Borrower. 
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of Agent timely reimburse it for, Other
Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by Borrower to a Governmental Authority
pursuant to this Section 4.7, Borrower shall deliver to Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Agent.

 

(d)                                 Indemnification by Borrower.  Borrower shall
indemnify Agent and Lenders, within thirty (30) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by Agent and Lenders or required to be withheld or deducted from a payment
to Agent and Lenders and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to Borrower by Agent shall be
conclusive absent manifest error.

 

(e)                                  Treatment of Certain Refunds.  If Agent
determines, in its sole discretion, exercised in good faith, that Agent or
Lenders have received a refund of any Taxes as to which they has been
indemnified pursuant to this Section 4.7 (including by the payment of additional
amounts pursuant to this Section 4.7), they shall pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 4.7 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of Agent or Lenders
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of Agent, shall repay to Agent and Lenders the amount paid over pursuant
to this Section 4.7(e) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that Agent or Lenders are
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 4.7(e), in no event will Agent and
Lenders be required to pay any amount to an indemnifying party pursuant to this
Section 4.7 the payment of which would place Agent and Lenders in a less
favorable net after-Tax position than Agent and Lenders would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
Section 4.7(e) shall not be construed to require Agent and Lenders to make
available their Tax returns (or any other information relating to its Taxes that
they deem confidential) to the indemnifying party or any other Person.

 

66

--------------------------------------------------------------------------------



 

(f)                                   Survival.  Each party’s obligations under
this Section 4.7 shall survive the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

ARTICLE 5                           SECURITY INTEREST

 

5.1                               Grant of Security Interest.

 

(a)                                 As collateral security for the payment and
performance in full of all of the Obligations, each Credit Party hereby pledges
and grants to Agent, for the ratable benefit of Agent, the Lenders and Bank
Product providers, a Lien on and security interest in and to all of the right,
title and interest of such Credit Party in, to and under all of the Collateral.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, the security interest created hereby shall not
extend to, and the term “Collateral” shall not include, any Excluded Collateral
and the Borrower shall from time to time at the request of Agent give written
notice to Agent identifying in reasonable detail the Excluded Collateral and
shall provide to Agent such other information regarding the Excluded Collateral
as Agent may from time to time reasonably request; provided, that, if and when
any property shall cease to be Excluded Collateral, a security interest in and
Lien on such property shall automatically and without further action be deemed
granted therein under this Agreement.  Borrower hereby represents and warrants
that the Excluded Collateral (excluding the Third Party Pledged Equity
Interests, any Equity Interests in Portfolio Companies formed outside the United
States, the Equity Interests in Portfolio Companies listed on Schedule
5.1(b) hereto, the Santander Letters of Credit Deposit Account and the Wintrust
Letter of Credit Deposit Account), when taken as a whole, is not material to the
business operations or financial condition of Borrower.

 

5.2                               Financing Statement Filings.

 

(a)                                 Each Credit Party hereby irrevocably
authorizes Agent at any time and from time to time to authenticate and file in
any relevant jurisdiction any financing statements (including fixture filings)
and amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including, without
limitation, (i) whether such Credit Party is an organization, the type of
organization and any organizational identification number issued to such Credit
Party, (ii) a description of the Collateral as “all assets of the Debtor,
wherever located, whether now owned or hereafter acquired” and (iii) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Collateral relates.  Each Credit Party agrees to
provide all information described in the immediately preceding sentence to Agent
promptly upon request.

 

67

--------------------------------------------------------------------------------



 

(b)                                 Each Credit Party hereby further authorizes
Agent to file with the United States Patent and Trademark Office and the United
States Copyright Office (and any successor office and any similar office in any
United States state or other country), each Intellectual Property Security
Agreement and other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such Credit
Party hereunder, without the signature of such Credit Party where permitted by
law, and naming such Credit Party as debtor, and Agent as secured party.

 

(c)                                  Each Credit Party hereby further authorizes
Agent at any time and from time to time, with respect to all motor vehicles
covered by a certificate of title law of any state, to file in any relevant
jurisdiction with the registrar of motor vehicles or other appropriate
Governmental Authority in such jurisdiction an application or other document
requesting the notation or other indication of the security interest created
hereunder on such certificate of title.

 

(d)                                 Each Credit Party hereby ratifies its prior
authorization for Agent to file in any relevant jurisdiction any financing
statements or amendments thereto relating to the Collateral if filed prior to
the date hereof.

 

ARTICLE 6                           CONDITIONS PRECEDENT

 

6.1                               Conditions Precedent to Effectiveness of
Agreement to Make Initial Revolving Loans.  The agreement of Lenders to make the
Revolving Loans and to incur any Letter of Credit Obligations shall become
effective upon the satisfaction, or waiver, immediately prior to or concurrently
therewith of each of the conditions precedent set forth on Schedule 6.1.

 

6.2                               Conditions Precedent to All Revolving Loans. 
The obligation of Lenders to make the Revolving Loans, including the initial
Revolving Loans, and to incur any Letter of Credit Obligations is subject to the
further satisfaction of, or waiver of, immediately prior to or concurrently with
the making of each such Revolving Loan of each of the following conditions
precedent:

 

(a)                                 All representations and warranties contained
herein and in the other Loan Documents that are qualified as to materiality or
Material Adverse Effect shall be true and correct and the representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case with the same effect as though such representations and
warranties had been made on and as of the date of the making of each such
Revolving Loan and the incurrence of any Letter of Credit Obligations and after
giving effect thereto, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct to the extent
required hereunder or under the other Loan Documents on and as of such earlier
date).

 

68

--------------------------------------------------------------------------------



 

(b)                                 As of the date of any such Revolving Loan or
the use of the proceeds thereof or the incurrence of any Letter of Credit
Obligations, and after giving effect to any of the foregoing, no Default or
Event of Default shall exist or have occurred and be continuing.

 

(c)                                  Agent shall have received a request for
such Revolving Loan or Letter of Credit in accordance with the requirements of
this Agreement.

 

(d)                                 As of the date of any such Revolving Loan or
the use of the proceeds thereof or the incurrence of any Letter of Credit
Obligations, and after giving effect to any of the foregoing, no event,
condition or circumstance that has or individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect shall have occurred.

 

(e)                                  As of the date of any such Revolving Loan
or the use of the proceeds thereof or the incurrence of any Letter of Credit
Obligations, and after giving effect to any of the foregoing, the aggregate
principal amount of the Revolving Loans and Letter of Credit Obligations shall
not exceed the lesser of the Maximum Credit or the Borrowing Base.

 

Each request for a Revolving Loan (including any request for the conversion of a
Revolving Loan to a LIBOR Loan or a Prime Rate Loan) or issuance of a Letter of
Credit submitted by Borrower shall be deemed to be a representation and warranty
by Borrower that the conditions specified in Section 6.2 have been satisfied on
and as of the date of the making of such applicable Revolving Loan or the
issuance of such Letter of Credit. The making of any Revolving Loan and issuing
of Letters of Credit shall not be deemed a modification or waiver by Agent or
Lenders of any of the terms of this Agreement or any Default or Event of
Default.

 

ARTICLE 7                           REPRESENTATIONS AND WARRANTIES

 

Each Credit Party hereby represents and warrants to Agent and each Lender the
following:

 

7.1                               Organization; Powers.  Each of the Credit
Parties is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and is qualified to do business, and
is in good standing in, every jurisdiction where such qualification is required.

 

7.2                               Authorization; Enforceability.  The execution,
delivery and performance by each of the Credit Parties of the Loan Documents to
which it is a party have been duly authorized by all necessary organizational
actions and, if required, actions by equity holders.  Each Loan Document to
which such Credit Party is a party has been duly executed and delivered by such
Credit Party and constitutes a legal, valid and binding obligation of such
Credit Party, enforceable in

 

69

--------------------------------------------------------------------------------



 

accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

7.3                               No Conflicts.  The execution, delivery, and
performance by each of the Credit Parties of the Loan Documents to which it is a
party do not and will not (a) violate any material provision of Federal, State,
or local law or regulation applicable to the Credit Parties, the Organization
Documents of each of the Credit Parties, or any order, judgment, or decree of
any court or other Governmental Authority binding on the Credit Parties or their
property, (b) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of the
Credit Parties where any such conflict, breach or default could individually or
in the aggregate reasonably be expected to have a Material Adverse Effect,
(c) result in the creation or imposition of, or require or give rise to any
obligation to grant, any Lien, security interest, charge or other encumbrance
upon any property of the Credit Parties, other than Permitted Liens, or
(d) require any approval of any holder of Equity Interests of the Credit Parties
or any approval or consent of any Person under any material agreement of the
Credit Parties, other than consents or approvals that have been obtained and
that are still in force and effect and except, in the case of material
agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

 

7.4                               Governmental Approvals.  The execution,
delivery, and performance by the Credit Parties of the Loan Documents to which
the Credit Parties are a party and the consummation of the transactions
contemplated by the Loan Documents do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than registrations, consents, approvals, notices,
or other actions that have been obtained and that are still in force and effect
and except for filings and recordings with respect to the Collateral to be made,
or otherwise delivered to Agent for filing or recordation, as of the Closing
Date.

 

7.5                               Financial Statements; No Material Adverse
Effect; Solvent.  The consolidated balance sheets, and related statements of
income, cash flow and shareholders’ equity, of Borrower and its Subsidiaries
that have been and are hereafter delivered to Agent, have been prepared in
accordance with GAAP as applicable to a business development company as defined
in the Investment Company Act (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, the financial
condition of Borrower and its Subsidiaries as of the date thereof and results of
operations for the period then ended.  Since January 31, 2018, no event,
circumstance, or change has occurred that has or could reasonably be expected to
have a Material Adverse Effect with respect to Borrower and its Subsidiaries,
taken as a whole.  No financial statement delivered to Agent at any time
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading. 
Projections delivered to Agent have been prepared in light of the past
operations of the businesses of Borrower and its Subsidiaries

 

70

--------------------------------------------------------------------------------



 

and are based upon estimates and assumptions stated therein, all of which
Borrower and its Subsidiaries believe to be reasonable and fair in light of the
then current conditions and current facts and reflect the good faith and
reasonable estimates of Borrower and its Subsidiaries of the future financial
performance of Borrower and its Subsidiaries and of the other information
projected therein for the periods set forth therein. It being recognized by
Agent and the Lenders that any projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
such projections may differ from the projected results and that such differences
may be material. The Credit Parties, taken as a whole, are Solvent and will
continue to be Solvent after the creation of the Obligations, the security
interests of Agent and the other transaction contemplated hereunder.

 

7.6                               Assets; No Liens.  Each Credit Party has good
and marketable title or the contractual right to use or possess its assets
sufficient for the conduct of its business and none of such assets is subject to
any Lien except for Permitted Liens.

 

7.7                               Litigation.  Except as set forth on Schedule
7.7, there are no actions, suits, proceedings or investigations pending or, to
best of Borrower’s knowledge, threatened against the Credit Parties, or their
business or assets, that (a) relate to any Loan Documents or transactions
contemplated thereby or (b) either individually or in the aggregate has or could
reasonably be expected to have a Material Adverse Effect.

 

7.8                               Compliance with Laws.  Each of the Credit
Parties is in compliance with the requirements of all applicable laws, rules,
regulations, executive orders or codes (including Environmental Laws) and all
final judgments, orders, writs, injunctions, decrees, rules or regulations of
any court or any Governmental Authority, in each case where the failure to
comply individually or in the aggregate has or could reasonably be expected to
have a Material Adverse Effect.  There have been no citations, notices or orders
of material noncompliance issued to the Credit Parties under any applicable
laws, rules, regulations, executive orders or codes.

 

7.9                               Environmental Condition.  Except as set forth
on Schedule 7.9, (a) the Credit Parties’ assets have not been used by the Credit
Parties, or by previous owners or operators in the disposal of, or to produce,
store, handle, treat, release, or transport, any Hazardous Materials, where such
disposal, production, storage, handling, treatment, release or transport was in
violation, in any material respect, of any applicable Environmental Law, (b) the
Credit Parties’ assets have not been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) the Credit Parties have not received notice that a security
interest, Lien or other encumbrance arising under any Environmental Law has
attached to any assets of the Credit Parties, and (d) the Credit Parties and
their assets are not subject to any outstanding written order, consent decree,
or settlement agreement with any Person relating to any Environmental Law  or
liability thereunder that, individually or in the aggregate, has or could
reasonably be expected to have a Material Adverse Effect.

 

71

--------------------------------------------------------------------------------



 

7.10                        No Defaults.  No event or circumstance has occurred
or exists that constitutes a Default or Event of Default.

 

7.11                        Material Contracts.  Borrower has filed with the SEC
true, correct and complete copies of its Material Contracts that are in effect
as of the date hereof.  The Credit Parties are not in breach or in default in
any material respect under any Material Contract and have not received any
notice of the intention of any other party thereto to terminate any Material
Contract.

 

7.12                        Restrictive Agreements.  None of the Credit Parties
are party to any agreement or other arrangement that prohibits, restricts or
imposes any condition on the ability of the Credit Parties to pay dividends or
make other distributions or pay any Indebtedness owed by or to the Credit
Parties or make loans or advances, or guaranty Indebtedness, or grant security
interests in or Liens on any of their assets or transfer any of their assets,
other than (a) this Agreement, (b) such agreements or other arrangements (i) in
effect on the Closing Date and listed on Schedule 7.12, or (ii) relating to
secured Indebtedness permitted hereunder, as long as the restrictions apply only
to collateral for such Indebtedness, and (c) customary restrictions on
assignment in leases and other contracts as set forth on Schedule 7.12.

 

7.13                        Taxes.  The Credit Parties have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by them,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Credit Parties have set aside on their books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.  No tax Liens have
been filed and no claims are being asserted with respect to any such Taxes.

 

7.14                        ERISA.  Neither Borrower nor any ERISA Affiliate of
Borrower (other than any Portfolio Company that may be considered an ERISA
Affiliate) has, or during the past three (3) years had, or is reasonably
expected to have an ERISA Event with respect to a Multiemployer Plan, and when
taken together with any other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect.  To the extent a Portfolio Company may be considered an ERISA
Affiliate, any ERISA Events at such Portfolio Companies shall not be expected to
have a Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

 

72

--------------------------------------------------------------------------------



 

7.15                        Insurance.  Schedule 7.15 sets forth a description
of all insurance maintained by or on behalf of the Credit Parties as of the date
hereof.  As of the date hereof, all premiums in respect of such insurance have
been paid.  The Credit Parties maintain with financially sound and reputable
insurance companies, insurance on all of their property in such amounts, subject
to such deductibles and self-insurance retentions and covering such properties
and risks as are adequate and customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

7.16                        Capitalization and Subsidiaries.  Schedule 7.16 sets
forth (a) a correct and complete list of the name and relationship to Borrower
of each Subsidiary, (b) a true and complete listing of each class of each of
Subsidiary’s authorized Equity Interests, all of which issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 7.16, and (c) the type of entity
of Borrower and each Subsidiary.  There are no outstanding commitments or other
obligations of Borrower to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of Borrower.

 

7.17                        Security Interest in Collateral.  This Agreement
creates a legal and valid security interests in the Collateral in favor of Agent
for the benefit of Agent and Lenders, and such security interests constitute
perfected and continuing security interests on the Collateral, securing the
Obligations, enforceable against the Credit Parties and having priority over all
other security interests, Liens or other encumbrances on the Collateral except
(a) Permitted Liens, to the extent any such Permitted Liens would have priority
over the security interests of Agent for the benefit of Agent and Lenders
pursuant to any applicable law or agreement and (b) security interests perfected
only by possession or the notation of the security interest on the certificate
of title with respect thereto to the extent Agent for the benefit of Agent and
Lenders has not obtained or does not maintain possession of such Collateral or
has not had its security interest noted on the certificate of title.

 

7.18                        Brokers.  Except for amounts payable by the Borrower
to JMP Securities at or the time of the Closing, there are no brokerage
commissions, finder’s fees or investment banking fees payable by the Credit
Parties in connection with any transactions contemplated by the Loan Documents.
For the avoidance of doubt, the parties acknowledge that brokerage commissions,
finder’s fees and/or referral fees may be payable by Borrower in connection with
Investments made by Borrower after the Closing Date and this Section 7.18 is not
intended to constitute a representation or warranty with respect to, or to
otherwise limit the Borrower from paying, any such brokerage commissions,
finder’s fees and/or referral fees.  The Credit Parties acknowledge and agree
that the Agent and the Lenders do not have any responsibility or liability for
any such brokerage commissions, finder’s fees and/or referral fees referred to
in this Section 7.18.

 

7.19                        Intellectual Property.  Each of the Credit Parties
owns, or is licensed to use, all Intellectual Property necessary to its business
as currently conducted, a correct and complete list

 

73

--------------------------------------------------------------------------------



 

of which, as of the date of this Agreement, is set forth on Schedule 7.19, and
the use thereof by Credit Parties does not infringe on the rights of any other
Person, and except as set forth on such Schedule, the Credit Parties’ rights
thereto are not subject to any licensing agreement or similar arrangement.  No
material trademark, servicemark, copyright or other material Intellectual
Property at any time used by the Credit Parties which is owned by another
person, or owned by the Credit Parties subject to any security interest, Lien or
other encumbrance in favor of any person other than Agent, is used by the Credit
Parties, except to the extent permitted under the terms of the license
agreements listed on Schedule 7.19.

 

7.20                        [Reserved].

 

7.21                        Labor Relations.  Except as described on Schedule
7.21, none of the Credit Parties are party to or bound by any collective
bargaining agreement, management agreement or consulting agreement.  There are
no material grievances, disputes or controversies with any union or other
organization of the Credit Parties’ employees or any threatened strikes, work
stoppages or demands for collective bargaining.

 

7.22                        Payable Practices.  Borrower has not made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.

 

7.23                        Margin Stock.  Neither the Borrower nor any of its
Subsidiaries is engaged principally in the business of purchasing or carrying
any Margin Stock.

 

7.24                        Investment Company Act; Regulated Investment
Company.

 

(a)                                 Borrower is an “investment company” that has
elected to be regulated as a “business development company” within the meaning
of the Investment Company Act and qualifies as a regulated investment company
under Subchapter M, Section 851 of the Internal Revenue Code.

 

(b)                                 Borrower conducts its business and other
activities in compliance in all material respects with the applicable provisions
of the Investment Company Act and any applicable rules, regulations or orders
issued by the SEC thereunder.

 

(c)                                  The business and other activities of the
Credit Parties, including, but not limited to, the incurrence by the Credit
Parties of the Obligations hereunder, the application of the proceeds and the
repayment thereof by Credit Parties and the consummation of the transactions
contemplated by this Agreement do not violate in any material respect, with
respect to Borrower, the provisions of the Investment Company Act or any rules,
regulations or orders issued by the SEC thereunder.

 

74

--------------------------------------------------------------------------------



 

7.25                        Anti-Terrorism Laws; Anti-Money Laundering Laws. 
None of the Credit Parties are, and after making due inquiry no Person who owns
a controlling interest in or otherwise controls the Credit Parties is,
(i) listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC, and/or on any other similar list (collectively, the “Lists”)
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”); or (ii)a Person (a
“Designated Person”) either (A)included within the term “designated national” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or
(B)designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or similarly
designated under any related enabling legislation or any other similar Executive
Orders (collectively, the “Executive Orders”).

 

(a)                                 Neither the Borrower or its Subsidiaries
(i) is a Person or entity with which Agent or any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law or
(ii) is a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Orders or (iii) is affiliated
or associated with a Person or entity listed in the preceding clause (i) or
clause (ii). To the knowledge of Borrower, none of the Credit Parties or their
Affiliates, nor any brokers or other agents acting in any capacity in connection
with the Revolving Loans or Letters of Credit hereunder (A) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Orders or (B) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

 

(b)                                 To the best of the knowledge of the Borrower
after due inquiry, none of the Borrower or its Subsidiaries nor any holder of a
direct or indirect interest in the Borrower or any of its Subsidiaries (i) is
under investigation by any governmental authority for, or has been charged with,
or convicted of, money laundering under 18 U.S.C. §§ 1956 and 1957, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes, or any violation of the BSA, (ii) has been assessed civil penalties
under any Anti-Money Laundering Laws, or (iii) has had any of its funds seized
or forfeited in an action under any Anti-Money Laundering Laws.

 

7.26                        Equity Investments and Debt Investments.

 

(a)                                 Schedules 7.26(a) and 7.26(c) are complete
and correct lists of the name, jurisdiction of organization and ownership of
each Portfolio Company in which Borrower owns any Equity Interests on the date
hereof. Schedule 7.26(a) lists the Equity Interests in the Portfolio Companies
that are pledged to the Agent for the benefit of the Agent and the Lenders.  At
the time of acquisition by the Borrower, to the knowledge of the Borrower, all
of the issued and outstanding Equity Interests of Borrower in each Portfolio
Company were validly issued and fully paid and non-assessable.  Borrower is the
owner and holder of the Equity Interests in each Portfolio Company (except to
the extent that Agent’s Bailee may be in possession of any certificates or other
tangible evidence thereof for the Equity Investments).  Borrower is the sole

 

75

--------------------------------------------------------------------------------



 

owner, free and clear of all Liens (except for the Liens granted in the favor of
Agent for the benefit of Agent and Lenders and Permitted Liens) of all Equity
Investments and Remaining Equity Interests.

 

(b)                                 Schedule 7.26(b) is a complete and correct
list of the name, jurisdiction of organization, the original amount and current
outstanding balance of each Debt Investment. All of the issued and outstanding
Debt Investments of Borrower has been validly issued by the Debt Investment
Obligors and fully funded, and Borrower is the owner and holder thereof (except
to the extent that Agent’s Bailee may be in possession of any promissory notes
or other tangible evidence thereof).  Borrower is the sole owner, free and clear
of all Liens (except for the Liens granted in the favor of Agent for the benefit
of Agent and Lenders and Permitted Liens) of all of the Debt Investments. 
Except as described on Schedule 7.26(b), there are no outstanding debt
securities of any Debt Investment Obligors or any debt or equity securities of
any Debt Investment Obligors and no outstanding obligations of a Debt Investment
Obligor or any of its Subsidiaries, in each case, convertible into or
exchangeable for, or warrants, options or other rights for the purchase or
acquisition from such Debt Investment Obligor or any of its Subsidiaries, or
other obligations of Debt Investment Obligor or any of its Subsidiaries to
issue, directly or indirectly, any shares of Equity Interests of such Debt
Investment Obligor or any of its Subsidiaries.  Schedule 7.26(b) sets forth all
of the Indebtedness of each Debt Investment Obligor.

 

(c)                                  With respect to each Debt Investment of
Borrower in a Debt Investment Obligor, except as specifically disclosed on the
most recent Borrowing Base Certificate received by Agent or other collateral
report delivered to Agent, (i) each Debt Investment and all related Debt
Investment Loan Documents represent Debt Investments acquired in the ordinary
course of Borrower’s business, (ii) each Debt Investment has been documented in
accordance with the Credit Policy and Investment Ratings Policy, (iii) there are
no setoffs, claims or disputes existing or asserted with respect to such Debt
Investment, (iv) Borrower has not made any agreement with the Debt Investment
Obligor or other owners or holders of Equity Interests in such Debt Investment
Obligor for any extension of time for the payment or performance of any
obligations at any time owing or payable by such Debt Investment Obligor to
Borrower, any compromise or settlement for less than the full amount thereof,
any release from liability therefor, or any deduction therefrom, except, in each
case, such as may be granted by Borrower in the ordinary course of its business,
(v) there are no facts, events or occurrences that in any way impair the
validity or enforceability of any Debt Investments at any time owing or payable
by such Debt Investment Obligor to Borrower thereof or could reasonably be
expected to reduce any amounts that may be payable by such Debt Investment
Obligor to Borrower, (vi) Borrower has not received any notice of proceedings or
actions that are threatened or pending against any Debt Investment Obligor that
would reasonably be expected to result in a Debt Investment Obligor Material
Adverse Effect as to such Debt Investment Obligor, and including, without
limitation, notice of any actual or imminent Insolvency Proceedings with respect
to such Debt Investment

 

76

--------------------------------------------------------------------------------



 

Obligor, (vii) Borrower has not received notice of any actual or threatened
litigation regarding the validity or enforceability of any Debt Investment,
(viii) each Debt Investment Obligor is Solvent and (ix) no event of default has
occurred and is continuing under the applicable Debt Investment Loan Documents
or any other agreements, documents or instruments relating to any Indebtedness
of such Debt Investment Obligor.

 

(d)                                 With respect to each of the Equity
Documents, Debt Investment Loan Documents and each document executed in
connection therewith as to any Investment of Borrower in a Portfolio Company or
a Debt Investment Obligor, (i) such agreement or document has been duly
authorized, executed and delivered to Borrower by the Portfolio Company or Debt
Investment Obligor party thereto, and is enforceable in accordance with its
terms, and (ii) all amounts at any time payable or owing by the Portfolio
Company or Debt Investment Obligor party thereto or any other party thereto
under or pursuant to such Equity Documents, Debt Investment Loan Documents or
related documents are payable without defense, setoff or counterclaim;
(iii) such  Documents relating to each Eligible Investment and such Debt
Investment Loan Documents relating to each Debt Investment do not contain any
condition, restriction, limitation or prohibition with respect to the right of
Borrower or any subsequent assignee to sell, transfer, assign, pledge, encumber
and/or grant a security interest in, or to assign as collateral, to any other
Person any of Borrower’s right, title and interest in and to the Investments
subject to such Equity Documents and Debt Investment Loan Documents, except as
set forth on Schedules 7.26(a), 7.26(b) and 7.26(c).

 

(e)                                  The amounts reflected on all records and
reports that may be delivered to the Agent with respect to such Debt Investments
are correct and complete and each Debt Investment reflected in the computations
included in any Borrowing Base Certificate satisfies the criteria established
therefor in this Agreement.

 

7.27                        Credit and Compliance Policies.  Exhibit G is a true
and complete list of all the MVC Capital Debt Investing Guidelines, Borrower’s
Compliance Manual and Tokarz Group Compliance Manual in full force and effect as
of the Closing Date, copies of which have been delivered to the Agent.

 

7.28                        Pledge Agreement.  Upon delivery to Agent of any
original certificates evidencing certain Equity Interests of the Subsidiaries of
Borrower that are listed on Schedule 7.28 that are included within the
Collateral together with the filing of applicable UCC financing statements as to
other uncertificated Equity Interests of the Subsidiaries of Borrower, the
Pledge Agreement will be sufficient to create in favor of Agent, for the benefit
of itself and Lenders, a legal, valid and enforceable security interest in the
Equity Interests of the Subsidiaries of Borrower that are included within the
Collateral secured thereby.

 

7.29                        Complete Disclosure.  No Loan Document contains any
untrue statement of a material fact, nor fails to disclose any material fact
necessary to make the statements contained

 

77

--------------------------------------------------------------------------------



 

therein not materially misleading.  There is no fact or circumstance that the
Credit Parties, when taken as a whole, have failed to disclose to Agent in
writing that has, or could reasonably be expected to have, a Material Adverse
Effect.

 

ARTICLE 8                           AFFIRMATIVE COVENANTS

 

8.1                               Financial Statements, Borrowing Base
Certificate and Other Information.  Borrower (a) will deliver to Agent and
Lenders each of the financial statements, reports, and other items set forth on
Schedule 8.1 no later than the times specified therein, (b) maintain a system of
accounting that enables Borrower and its Subsidiaries to produce financial
statements in accordance with GAAP, and (c) will (i) keep a reporting system
that shows all Investments, and (ii) maintain systems and practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent.

 

8.2                               Notices of Material Events.  Borrower will
promptly notify Agent (with reasonably prompt further notification from Agent to
Lenders) in writing of: (a) the occurrence of any Default or Event of Default;
(b) any Debt Investment Obligor Material Adverse Effect, (c) any matter that
has, or could reasonably be expected to have, a Material Adverse Effect; (d) any
default under, a Material Contract or with respect to Material Indebtedness of
the Credit Parties thereof; (e) any material dispute, litigation, investigation,
proceeding or suspension between the Credit Parties and any Governmental
Authority or the commencement of, or any material development in, any litigation
or proceeding affecting the Credit Parties, including pursuant to any applicable
Environmental Laws; (f) the occurrence of any ERISA Event; (g) any material
change in accounting policies or financial reporting practices of the Credit
Parties or any Debt Investment Obligor; (h) any change in Tokarz Group or
Borrower’s senior executive officers; (i) the discharge by Borrower of their
independent accountants or any withdrawal or resignation by such accountants;
(j) any collective bargaining agreement or other labor contract to which the
Credit Parties become a party, or the application for the certification of a
collective bargaining agent; (k)  the filing of any Lien for unpaid Taxes
against the Credit Parties; (l) any loss, damage, or destruction to, or
commencement of any action or proceeding for the taking under eminent domain,
condemnation or similar proceeding, of Collateral, whether or not covered by
insurance; and (m) any transaction occurring after the Closing Date consisting
of: (i) the entry into a Material Contract, (ii) the incurrence of Material
Indebtedness, (iii) the voluntary or involuntary grant of any Lien other than a
Permitted Lien upon any property of the Credit Parties; (iv) the making of any
Permitted Investments, notify Agent at the same time as the next Borrowing Base
Certificate to be delivered to Agent); provided, that, each such notice under
these clauses (i), (ii), (iii) (as to a voluntary grant), or (iv) shall be
received by Agent not less than five (5) Business Days prior thereto, together
with such other information with respect thereto as Agent may request.   Each
notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.

 

78

--------------------------------------------------------------------------------



 

8.3                               Existence; Business Development Company;
Regulated Investment Company.

 

(a)                                 Each of the Credit Parties (other than MVC
PE Fund) will do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

 

(b)                                 Borrower shall maintain and not revoke the
election of Borrower to be a business development company under the Investment
Company Act, and its qualification as a regulated investment company under
Subchapter M, Section 851 of the Internal Revenue Code, and will conduct its
business and other activities in compliance with the applicable provisions of
the Investment Company Act and any applicable rules, regulations or orders
issued by the SEC thereunder.

 

8.4                               Payment of Obligations.  Each of the Credit
Parties will pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Credit Parties
have set aside on their books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;
provided, that, the Credit Parties will remit withholding taxes and other
payroll taxes to the appropriate Governmental Authority as and when claimed to
be due, notwithstanding the foregoing exceptions.

 

8.5                               Maintenance of Properties.  Each of the Credit
Parties will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

 

8.6                               Compliance with Laws.  Each Credit Party will
(a) comply in all material respects with all laws, rules, regulations, licenses,
approvals and orders applicable to it and duly observe all requirements of any
foreign, Federal, State or local Governmental Authority applicable to it or its
property (including without limitation Environmental Laws) and (b) perform in
all material respects its obligations under Material Contracts to which it is a
party in each case, where the failure to do so, individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse
Effect.

 

8.7                               Insurance.  Each of the Credit Parties will
maintain with financially sound and reputable carriers insurance in such amounts
(with no greater risk retention) and against such risks and such other hazards,
as is customarily maintained by companies of established repute engaged in the
same or similar businesses operating in the same or similar locations.  Borrower
will from

 

79

--------------------------------------------------------------------------------



 

time to time upon Agent’s request furnish to Agent information in reasonable
detail as to the insurance so maintained.

 

8.8                               Inspection Rights; Field Examinations;
Valuations.  Upon the request of Agent after reasonable prior notice to
Borrower, the Credit Parties will permit Agent or a firm engaged by Agent for
such purpose to (a) conduct field examinations, including, without limitation,
with respect to the Credit Parties’ practices in the calculation of the
Borrowing Base and the assets included in the Borrowing Base and related
financial information such as, but not limited to, valuations, investments,
payables, accruals and reserves, (b) conduct valuations of the Collateral for
not less than seventy-five percent (75%) of the Eligible Debt Investments and
(c) have access to any and all of the Credit Parties’ monitoring tools,
including but not limited to valuations by third parties and the Borrower’s
Audit Committee’s risk ratings.  Upon the request of Agent, after reasonable
prior notice to Borrower, the Credit Parties will permit representatives and
other professionals (including investment bankers, consultants, accountants, and
lawyers) engaged by Agent for such purpose to visit and inspect any of their
properties, to examine their corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss their affairs,
finances and accounts with their directors, officers, and accountants, all at
the expense of Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired.  Prior to the occurrence of a
Default or an Event of Default, the Borrower shall bear the cost and expenses of
two (2) such examinations per year. Prior to the occurrence of an Event of
Default, the Borrower shall bear the cost and expenses of two (2) such
valuations per year.  After the occurrence of an Event of Default, the Borrower
shall bear the cost and expense of all such examinations and valuations and they
shall be at such times and upon such notice as the Agent shall determine in its
discretion.

 

8.9                               Use of Proceeds.  Borrower shall use the
initial proceeds of the Revolving Loans hereunder only for: (a) payments to each
of the persons listed in the pay proceeds letter furnished by Borrower to Agent
on or about the date hereof and (b) costs, expenses and fees in connection with
the preparation, negotiation, execution and delivery of this Agreement and the
other Loan Documents for the Agent and the Lenders. All other Revolving Loans
made and Letters of Credit issued shall be used by Borrower (a) to fund current
and future Investment opportunities of Borrower and (b) for working capital and
other proper corporate purposes not prohibited hereunder.

 

8.10                        Cash Management; Collection of Proceeds of
Collateral.

 

(a)                                 The Credit Parties shall establish and
maintain, at their expense, Deposit Accounts and cash management services of a
type and on terms, with the banks, set forth on Schedule 8.10 and, subject to
Section 8.10(b) below, such other banks as the Credit Parties may hereafter
select (such other banks, together with the banks set forth on Schedule 8.10,
collectively, the “Cash Management Banks” and individually, a “Cash Management
Bank”).  The Credit Parties have designated the Agent as the Cash Management
Bank and shall maintain their Deposit

 

80

--------------------------------------------------------------------------------



 

Accounts with the Agent. In addition the Borrower shall be permitted to maintain
Deposit Accounts (i) with the Agent for the Pledged Cash, (ii) with BB&T as
otherwise permitted in this Agreement, (iii) with U.S. Bank National Association
(limited to no more Five Hundred Thousand Dollars ($500,000) for each of
Borrower and each other Credit Party, provided, the aggregate amount does not
exceed One Million Dollars ($1,000,000) at any time, provided, further, that the
Borrower shall be permitted to have on deposit up to Ten Million Dollars
($10,000,000) in cash for no more than ten (10) days (with respect to any
particular Investment) with U.S. Bank National Association in connection with
the funding of new Investments permitted under this Agreement) and (iv) the
Santander Letters of Credit Deposit Account and the Wintrust Letter of Credit
Deposit Account; provided, however, promptly following the termination of the
Santander Letters of Credit or the Wintrust Letter of Credit, the Santander
Letters of Credit Deposit Account or Wintrust Letter of Credit Deposit Account,
as applicable, shall be closed and all funds shall be transferred to a Deposit
Account maintained with the Agent; further provided, however, in the event only
one of the Santander Letters of Credit is terminated, that portion of the funds
that secured such terminated letter of credit shall be transferred to a Deposit
Account maintained with the Agent and the Santander Letters of Credit Deposit
Account shall remain open until the remaining letter of credit is terminated. 
Borrower shall deliver, or cause to be delivered to Agent, a Control Agreement
with respect to each of their Deposit Accounts (other than Excluded Deposit
Accounts), including, without limitation, U.S. Bank National Association, duly
authorized, executed and delivered by each Cash Management Bank where a Deposit
Account is maintained (other than Excluded Deposit Accounts). Borrower shall
direct all Debt Investment Obligors and Portfolio Companies in respect of any
amounts payable to Borrower to make payment of all such amounts to the
Borrower’s Deposit Account maintained with the Agent and otherwise take all
reasonable actions to cause such payments to be made to the Borrower’s Deposit
Account maintained with the Agent.  Each of the Borrower and its respective
employees, agents and Subsidiaries (other than MVC PE Fund) shall, acting as
trustee for Agent, receive, as the property of Borrower, any monies, checks,
notes, drafts or any other payment relating to and/or proceeds of Debt
Investments, Equity Interests or other Collateral which come into its possession
or under its control and promptly upon receipt thereof, shall deposit or cause
the same to be deposited in the Borrower’s Deposit Account maintained with the
Agent. Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default, Lender may, in its sole
discretion, require the Borrower’s Deposit Account maintained with the Agent be
under the control of the Agent and all collections and proceeds deposited
therein shall be used to repay the Obligations.

 

(b)                                 So long as no Default or Event of Default
exists or has occurred and is continuing, upon not less than five (5) Business
Days’ prior written notice to Agent, Borrower may amend Schedule 8.10 to add or
replace a Deposit Account and shall upon such addition or replacement provide to
Agent an amended Schedule 8.10; provided, that, prior to the time of the opening
of such Deposit Account (other than Excluded Deposit Accounts) Borrower and such
prospective depository bank shall have executed and delivered to Agent a Control
Agreement.  Such Deposit Accounts shall be subject to the limitations set forth
in this Agreement. Borrower

 

81

--------------------------------------------------------------------------------



 

shall close any of its Deposit Accounts (other than Excluded Deposit Accounts)
(and establish replacement Deposit Accounts in accordance with the foregoing
sentence) as promptly as practicable and in any event within forty-five (45)
days after notice from Agent that the operating performance, funds transfer, or
availability procedures or performance of the depository bank with respect to
Deposit Accounts (other than Excluded Deposit Accounts) or Agent’s liability
under any Control Agreement with such depository bank is no longer satisfactory
to Agent in Agent’s reasonable judgment.

 

8.11                        Additional Collateral; Further Assurances.

 

(a)                                 In the case of the formation or acquisition
by the Credit Parties of any Subsidiary after the date hereof, as to any such
Subsidiary, (i) such Credit Party shall cause such Subsidiary to execute and
deliver to Agent, in form and substance satisfactory to Agent, a joinder
agreement to the Loan Documents in order to make such Subsidiary a party to this
Agreement as a Guarantor and a Guaranty Agreement and shall cause it to execute
and deliver such other agreements, documents or instruments and to deliver other
consents, waivers, acknowledgments and other agreements from third persons which
Agent may deem reasonably necessary or desirable in order to permit, protect and
perfect its security interests in and Liens upon the assets of such Subsidiary
and the Equity Interests of such Credit Party in such Subsidiary, corporate
resolutions and other organization and authorizing documents of such Person, and
favorable opinions of counsel to such person and (ii) such Credit Party shall
execute and deliver to Agent, a pledge and security agreement, in form and
substance satisfactory to Agent, granting to Agent for the benefit of Agent and
Lenders a first pledge of and Lien on all of the issued and outstanding shares
of Equity Interests of any such Subsidiary, such other agreements, documents and
instruments as Agent may require in connection with the documents referred to
above, including, but not limited to, supplements and amendments hereto,
corporate resolutions and other organization and authorizing documents and
favorable opinions of counsel to such person.

 

(b)                                 Without limiting the foregoing, Borrower
will, and will cause each Subsidiary (other than the MVC PE Fund) to, execute
and deliver, or cause to be executed and delivered, to Agent such documents,
agreements and instruments, and take or cause to be taken such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 6.1, as applicable), which Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the security interests and Liens created or intended to be created
hereunder, all in form and substance reasonably satisfactory to Agent and at the
expense of Borrower.

 

8.12                        End of Fiscal Years; Fiscal Quarters.  Borrower and
its Subsidiaries shall, for financial reporting purposes, cause their fiscal
year to end on October 31 of each year, and fiscal quarters to end on the last
day of each of January, April, July and October of each year.

 

82

--------------------------------------------------------------------------------



 

8.13                        Required Pledged Cash Amount.  Borrower shall at all
times maintain Pledged Cash in the Required Pledged Cash Deposit Accounts in an
aggregate amount equal to or exceeding the Required Pledged Cash Amount.

 

8.14                        Investment Documents.  The Borrower shall maintain
all Equity Documents and Debt Investment Loan Documents (other than Equity
Documents and Debt Investment Loan Documents which have been delivered to Agent
or to Agent’s Bailee) in a secure manner in a location with fire, casualty and
theft protection reasonably satisfactory to Agent.  Borrower will provide to
Agent true, correct and complete copies of any Equity Documents, Debt Investment
Loan Documents and Investment Books as Agent may from time to time request, and
subject to any applicable confidentiality requirements and/or attorney-client
privilege, any agreements, documents or instruments relating to the Indebtedness
of any Portfolio Company, Debt Investment Loan Documents, Investment Books and
related matters as Agent may from time to time request.

 

8.15                        Maintenance of Current Administrative Procedures. 
The Borrower shall maintain, at its own cost and expense, the current procedures
of Borrower for monitoring and administering the interests of Borrower in the
Debt Investment Obligors and Portfolio Companies and to the extent the Borrower
determined to do so in its reasonable business judgment, exercising all of its
rights under or pursuant to the Debt Investment Loan Documents and Equity
Documents with respect to any of the Investments.

 

8.16                        Credit Policy.  The Borrower shall comply in all
material respects with the Credit Policy and furnish to Agent, prior to its
effective date, prompt notice of any material modification to the Credit Policy
and not modify the Credit Policy in any material and adverse respect, without
the prior written consent of Agent.

 

8.17                        Investments.  With respect to the Investments of
Borrower: (i) Borrower shall be the sole owner, free and clear of all Liens
(except for the Liens granted in the favor of Agent for the benefit of Agent and
Lenders and Permitted Liens), and shall be fully authorized with respect to each
Investment to sell, transfer, assign, pledge, encumber and/or grant a security
interest in, or to assign as collateral, to any other Person any of Borrower’s
right, title and interest in and to the Investments; (ii) none of the
transactions underlying or giving rise to any of the Investments shall violate
any applicable State or Federal laws or regulations, and all of the Documents or
any other documents relating thereto shall be legally enforceable under such
laws in accordance with their terms; (iii) all agreements, instruments and other
documents relating to any of the Investments shall be true and correct and in
all material respects what they purport to be; and (iv) shall maintain the
Investment Books and any other books and records pertaining to the Investments
in such detail, form and scope as Agent shall reasonably require.

 

8.18                        Subordination.  The Borrower shall cause all
Indebtedness and other obligations now or hereafter owed by it to any of its
Affiliates to be subordinated in right of payment and security to the
Indebtedness and other Obligations owing to Agent and Lenders and promptly upon

 

83

--------------------------------------------------------------------------------



 

the request of Agent or Required Lenders, deliver to Agent a Subordination
Agreement in form and substance satisfactory to Agent and Required Lenders duly
authorized, executed and delivered by Borrower and its Affiliates.

 

8.19                        Costs and Expenses.  Borrower shall pay to Agent and
Lenders on demand all reasonable costs, expenses, filing fees and taxes paid or
payable in connection with the preparation, negotiation, execution, delivery,
recording, syndication, administration, collection, liquidation, enforcement and
defense of the Obligations, Agent’s, for the benefit of Agent and Lenders,
rights in the Collateral, this Agreement, the other Loan Documents and all other
documents related hereto or thereto, including any amendments, supplements or
consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording (including UCC financing statement filing taxes
and fees, documentary taxes, intangibles taxes and mortgage recording taxes and
fees, if applicable), (b) costs and expenses and fees for insurance premiums,
environmental audits, title insurance premiums, surveys, assessments,
engineering reports and inspections, appraisal fees and search fees, background
checks, costs and expenses of remitting loan proceeds, collecting checks and
other items of payment, together with Agent’s customary charges and fees with
respect thereto; (c) actual costs and expenses of preserving and protecting the
Collateral; (d) actual costs and expenses paid or incurred in connection with
obtaining payment of the Obligations, enforcing the security interests and Liens
of Agent in the Collateral, selling or otherwise realizing upon the Collateral,
and otherwise enforcing the provisions of this Agreement and the other Loan
Documents or defending any claims made or threatened against Agent and Lenders
arising out of the transactions contemplated hereby and thereby (including
preparations for and consultations concerning any such matters); (e) all
out-of-pocket expenses and costs heretofore and from time to time hereafter
incurred by Agent during the course of periodic field examinations, plus a per
diem charge at Agent’s then standard rate for Agent’s examiners in the field and
office (which rate as of the date hereof is One Thousand Two Hundred Dollars
($1,200) per person per day); (f) all out-of-pocket expenses and costs
heretofore and from time to time hereafter incurred by Agent during the course
of periodic external valuations to be performed at the Agent’s discretion for
not less than seventy-five percent (75%) of the Eligible Debt Investments,  and
(g) the reasonable fees and disbursements of counsel (including legal
assistants) to Agent in connection with any of the foregoing and after the
occurrence of an Event of Default, the reasonable fees and disbursements of
counsel (including legal assistants) to Lenders in connection with any of the
foregoing.

 

ARTICLE 9                           NEGATIVE COVENANTS

 

9.1                               Indebtedness.  The Credit Parties shall not
incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise
become responsible for (directly or indirectly), the Indebtedness, performance,
obligations or dividends of any other Person, except for the Permitted
Indebtedness.

 

84

--------------------------------------------------------------------------------



 

9.2                               Liens.  The Credit Parties shall not create,
incur, assume or suffer to exist any security interest, mortgage, pledge, Lien,
charge or other encumbrance of any nature whatsoever on any of their assets or
properties, including the Collateral, or file or permit the filing of, or permit
to remain in effect, any financing statement or other similar notice of any
security interest or Lien with respect to any such assets or properties, except
Permitted Liens.

 

9.3                               Fundamental Changes.  The Credit Parties shall
not, directly or indirectly, (a) change their name or conduct business under any
fictitious name; (b) change their tax, charter or other organizational
identification number; (c) change their form or state of organization;
(d) suspend operations, wind up, liquidate or dissolve; or (e) merge, combine or
consolidate with any Person, whether in a single transaction or in a series of
related transactions.

 

9.4                               Asset Sales.  The Credit Parties shall not
sell, issue, assign, lease, license, transfer, abandon or otherwise dispose of
any Equity Interests, including, without limitation, Equity Interests of the
Borrower, or any of their assets to any other Person, except for Permitted
Dispositions or agree to do any of the foregoing, except to the extent that such
agreement contains a condition requiring the consent of Agent if the agreement
to do any of the foregoing is otherwise prohibited by the terms hereof.

 

9.5                               Loans, Advances, Investments, Etc.  The Credit
Parties shall not make, directly or indirectly, any Investments or purchase or
repurchase Investments or all or a substantial part of the assets or property of
any person, or form or acquire any Subsidiaries, or agree to do any of the
foregoing, or permit any Subsidiary to do any of the foregoing, except:

 

(a)                                 loans existing on the date hereof as set
forth on Schedule 7.26(b) hereto;

 

(b)                                 Investments consisting of loans by Borrower
to another Borrower, provided, that, the Indebtedness arising pursuant to any
such loan shall constitute Subordinated Indebtedness;

 

(c)                                  Permitted Investments; and

 

(d)                                 dividends, redemptions, repurchases and
other distributions permitted under Section 9.9 hereof.

 

9.6                               Investments.  Except for (a) Permitted
Investments, (b) the Investments set forth on Schedule 7.26(a), 7.26(b) and
7.26(c) and (c) as otherwise permitted in this Agreement, the Credit Parties
shall not, directly or indirectly, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly owned Subsidiary immediately
prior to such merger) any Equity Interests, Debt Investments or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, or make or permit to exist
any capital contribution or other investment or any other interest in, any other

 

85

--------------------------------------------------------------------------------



 

Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit or all
or a substantial part of the assets or property of any other Person (whether
through purchase of assets, merger or otherwise), or form or acquire any
Subsidiaries, or agree to do any of the foregoing (each of the foregoing an
“Investment”). The Credit Parties shall not transfer to the Excluded Deposit
Accounts any funds in excess of those necessary for the then current expenses
that are to be paid from the Excluded Deposit Accounts.

 

9.7                               Transactions with Affiliates.  The Credit
Parties shall not, directly or indirectly, purchase, acquire or lease any
property from, or sell, transfer or lease any property to, any officer, director
or other Affiliates of the Credit Parties, except pursuant to the reasonable
requirements of the Credit Parties’ business and upon fair and reasonable terms
no less favorable to the Credit Parties than the Credit Parties would obtain in
a comparable arm’s length transaction with an unaffiliated person, except for
the following: (a) any management, investment, employment or compensation
arrangement or agreement, employee benefit plan or arrangement, officer or
director indemnification agreement or any similar arrangement or other
compensation arrangement entered into by the Credit Parties in the ordinary
course of business and payments, issuance of securities or awards pursuant
thereto, and including the grant of stock options, restricted stock, stock
appreciation rights, phantom stock awards or similar rights to employees and
directors in each case approved by the board of directors or equivalent
governing body of the Credit Parties, and (b) Restricted Payments permitted
under Section 9.9 hereof.

 

9.8                               Change in Business.  The Credit Parties shall
not engage in any business other than the business of the Credit Parties on the
date hereof and any business reasonably related, ancillary or complimentary to
the business in which the Credit Parties are engaged on the date hereof.

 

9.9                               Restricted Payments. The Credit Parties shall
not declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment other than Permitted Restricted Payments.

 

9.10                        Restrictive Agreements.  The Credit Parties shall
not, directly, or indirectly, create or otherwise cause or suffer to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition on the ability of the Credit Parties to pay dividends or make other
distributions or pay any Indebtedness owed by or to the Credit Parties or make
loans or advances or grant security interests in or Liens on any of their assets
or transfer any of their assets, except such an agreement or other arrangement
that (a) is in effect on the Closing Date, (b) relates to secured Indebtedness
permitted hereunder, as long as the restrictions apply only to collateral for
such Indebtedness or (c) constitute customary restrictions on assignment in
leases and other contracts.

 

9.11                        Certain Payments of Indebtedness, Etc.  The Credit
Parties shall not make or agree to make, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or

 

86

--------------------------------------------------------------------------------



 

similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Indebtedness, except:
(a) payment of the Obligations; (b) payment of regularly scheduled principal and
interest payments, and other mandatory payments, as and when due in respect of
any Permitted Indebtedness, other than payments in respect of Subordinated Debt
prohibited by the subordination provisions thereof; (c) payments in respect of
Permitted Indebtedness in each case with proceeds of Refinancing Indebtedness
with respect thereto to the extent permitted under the definition of Permitted
Indebtedness; (d) payment of secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such sale or transfer is permitted under Section 9.4
and (e) Permitted Restricted Payments.

 

9.12                        Amendment of Material Documents.  None of the Credit
Parties shall amend, modify or waive any of the terms of: (a) its Organization
Documents except for amendments, modifications or other changes that do not
affect the rights and privileges of Credit Parties and do not affect the ability
of such Credit Party to amend, modify, renew or supplement the terms of this
Agreement or any of the other Loan Documents, or otherwise affect the interests
of Agent and Lenders and so long as at the time of any such amendment,
modification or waiver, no Default or Event of Default shall exist or have
occurred and be continuing, (b) the Credit Policy, (c) the Investment Ratings
Policy or (d) any agreement, document or instrument evidencing or governing any
Material Indebtedness, except, that, the Borrower may, after prior written
notice to Agent, amend or modify the terms thereof to forgive, or cancel any
portion of such Indebtedness (other than pursuant to payments thereof), or to
reduce the interest rate or any fees in connection therewith, or to make the
terms thereof less restrictive or burdensome to Borrower.

 

9.13                        Sale and Leasebacks.  None of the Credit Parties
shall enter into any arrangement, directly or indirectly, whereby it shall sell
or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred (a “Sale and Leaseback
Transaction”), except for any such sale of any fixed or capital assets by the
Credit Parties that is made for cash consideration in an amount not less than
the fair value of such fixed or capital asset and is consummated within ninety
(90) days after the Credit Parties acquires or completes the construction of
such fixed or capital asset and the obligations of the Credit Parties under such
lease constitute Permitted Indebtedness.

 

ARTICLE 10                    FINANCIAL COVENANTS

 

10.1                        Maximum Balance Sheet Leverage.  Commencing with the
quarterly fiscal period ending January 31, 2019 and for each quarterly fiscal
period thereafter, Borrower and its Subsidiaries shall have a Balance Sheet
Leverage Ratio not greater than 0.2 to 1.

 

10.2                        [Reserved].

 

87

--------------------------------------------------------------------------------



 

10.3                        Financial Covenant Cure Provisions.  In the event
Borrower and its Subsidiaries fail to comply with the financial covenant set
forth in Section 10.1 (the “Financial Covenant”) as of the last day of any
quarterly fiscal period (a “Relevant Quarterly Period”), the Borrower and its
Subsidiaries shall have the right to cure (the “Cure Right”) such failure (such
failure being referred to herein as a “Financial Covenant Default”) by selling
any Investment or receiving proceeds of equity issued by Borrower, in each case,
after the last day of such Relevant Quarterly Period and on or prior to the day
that is thirty (30) days following the delivery of the Compliance Certificate
for such Relevant Quarterly Period (the “Cure Period”), and reducing Total
Liabilities as of the last day of the Relevant Quarterly Period, solely for the
purposes of determining compliance with the Financial Covenant for such Relevant
Quarterly Period (the proceeds of the sale of such Investment or any such equity
contribution, a “Cure Contribution”); provided that

 

(a)                                 notice of the intent to exercise its Cure
Right with respect to any Financial Covenant Default (a “Cure Notice”) shall be
delivered concurrently with the delivery by the Borrower to the Agent of the
Compliance Certificate for the Relevant Quarterly Period;

 

(b)                                 [Reserved];

 

(c)                                  such Cure Contribution shall reduce Total
Liabilities for the Relevant Quarterly Period and all subsequent quarterly
fiscal periods containing such Relevant Quarterly Period; and

 

(d)                                 the Borrower shall have the right to
exercise the Cure Right not more than three (3) times during the term of this
Agreement and provided that in each consecutive four (4) fiscal quarterly period
there will be at least two (2) consecutive fiscal quarters in which no Cure
Contribution is made;

 

Upon the receipt of evidence satisfactory to the Agent of Borrower’s receipt of
the Cure Contribution, the Financial Covenant shall be recalculated after giving
effect to decrease in Total Liabilities; provided that nothing herein shall
constitute a waiver of any Default or Event of Default that exists as a result
of the failure of the Borrower to satisfy the Financial Covenant until such
recalculation.  If, after giving effect to such recalculation, the Borrower
shall be in compliance with the Financial Covenant, the Borrower shall be deemed
to have satisfied the requirements of the Financial Covenant for the Relevant
Quarterly Period with the same effect as though there had been no failure to
comply therewith. So long as the Borrower is entitled to make a Cure
Contribution pursuant to the foregoing terms and provisions of this
Section 10.3, from the date of the Cure Notice until the expiration of the
earlier to occur of the expiration of the Cure Period and the date on which the
Agent is notified that the Cure Contribution will not be made, neither the Agent
nor any Lender shall impose Default Interest, accelerate the Obligations or
exercise any enforcement remedy against any Loan Party solely on the basis of
the applicable Defaults or Events of Default arising from the Loan Parties
failure to satisfy the Financial Covenant; provided (i) until timely receipt of
the Cure Contribution, a Default or Event of Default shall be deemed to exist
for

 

88

--------------------------------------------------------------------------------



 

all other purposes of this Agreement, and any term or provision of any Loan
Document which prohibits any action to be taken by a Loan Party or any of its
Subsidiaries during the existence of a Default or Event of Default;
(ii) notwithstanding the foregoing, upon a deemed cure pursuant to this
Section 10.3, the requirements of the Financial Covenant shall be deemed to have
been satisfied as of the applicable test date for the Relevant Quarterly Period
with the same effect as though there had been no Financial Covenant Default at
such date or thereafter; and (iii) at the request of the Required Lenders, Agent
shall have the right to charge Default Interest retroactively from applicable
test day for the Relevant Quarterly Period for which such Financial Covenant
default first occurred, if, for any reason, the Cure Contribution shall not have
been made by the earlier of the expiration of the Cure Period and the date on
which the Agent is notified that the Cure Contribution will not be made.

 

ARTICLE 11                    EVENTS OF DEFAULT AND REMEDIES

 

11.1                        Events of Default.  The occurrence or existence of
any one or more of the following events are referred to herein individually as
an “Event of Default”, and collectively as “Events of Default”:

 

(a)                                 (i) Borrower fails to make any principal
payment hereunder when due or fails to pay interest, fees or any of the other
Obligations, (ii) any Credit Party fails to perform any of the covenants
contained in Sections 8.1, 8.13, 9 and 10, (iii) any Credit Party fails to
perform any of the covenants contained in Sections 8.2, 8.7 or 8.10, and such
failure shall continue for five (5) Business Days or (iv) any Credit Party fails
to perform any of the terms, covenants, conditions or provisions contained in
this Agreement or any of the other Loan Documents other than those described in
Sections 11.1(a)(i), 11.1(a)(ii) and 11.1(a)(iii) above and such failure shall
continue for thirty (30) days;

 

(b)                                 any representation, warranty or statement of
fact made by the Credit Parties to Agent and Lenders in this Agreement, the
other Loan Documents or any other written agreement, schedule, confirmatory
assignment or otherwise that are qualified as to materiality or Material Adverse
Effect shall when made or deemed made be incorrect, false or misleading and any
other such representation, warranty or statement of fact made by the Credit
Parties to Agent shall when made or deemed made be incorrect, false or
misleading in any material respect;

 

(c)                                  any judgment for the payment of money is
rendered against the Credit Parties in excess of Two Million Five Hundred
Thousand Dollars ($2,500,000) in the aggregate (to the extent not covered by
independent third party insurance where the insurer has not declined or disputed
coverage) and shall remain undischarged or unvacated for a period in excess of
thirty (30) consecutive days or execution shall at any time not be effectively
stayed, or any judgment other than for the payment of money, or injunction,
attachment, garnishment or execution is rendered against any Credit Party or any
of the Collateral having a value in excess of Two Million Five Hundred Thousand
Dollars ($2,500,000);

 

89

--------------------------------------------------------------------------------



 

(d)                                 One of the Credit Parties makes an
assignment for the benefit of creditors;

 

(e)                                  a case or proceeding under the bankruptcy
laws of the United States of America now or hereafter in effect or under any
insolvency, reorganization, receivership, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or in equity) is filed against one of the Credit Parties or all
or any part of their properties and such petition or application is not
dismissed within sixty (60) days after the date of their filing or such Credit
Party shall file any answer admitting or not contesting such petition or
application or indicates their consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner;

 

(f)                                   a case or proceeding under the bankruptcy
laws of the United States of America now or hereafter in effect or under any
insolvency, reorganization, receivership, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or equity) is filed by one of the Credit Parties or for all or
any part of their property;

 

(g)                                  any default in respect of any Material
Contract or Material Indebtedness, including, without limitation, a default
under the Senior Notes, which default continues for more than the applicable
cure period contained in the subject agreement, if any, with respect thereto, or
the subordination provisions contained in any agreement related to any
Subordinated Debt shall cease to be in full force and effect or to give Agent
for the benefit of Agent and Lenders the rights, powers and privileges purported
to be created thereby,

 

(h)                                 any material provision hereof or of any of
the other Loan Documents shall for any reason cease to be valid, binding and
enforceable with respect to any party hereto or thereto (other than Agent and
Lenders) in accordance with its terms, or any such party shall challenge the
enforceability hereof or thereof, or shall assert in writing, or take any action
or fail to take any action based on the assertion that any provision hereof or
of any of the other Loan Documents has ceased to be or is otherwise not valid,
binding or enforceable in accordance with its terms, or any security interest
provided for herein or in any of the other Loan Documents shall cease to be a
valid and perfected first priority security interest in any of the Collateral
purported to be subject thereto (except as otherwise permitted herein or
therein);

 

(i)                                     an ERISA Event shall occur which results
in or could be expected to result in liability of the Credit Parties in an
aggregate amount in excess of Two Million Five Hundred Thousand Dollars
($2,500,000);

 

(j)                                    the Credit Parties shall be prohibited or
otherwise restrained from conducting the business theretofore conducted by them
in any manner that has or could reasonably be expected to result in a Material
Adverse Effect by virtue of any determination, ruling, decision, decree or order
of any court or Governmental Authority of competent jurisdiction; and

 

90

--------------------------------------------------------------------------------



 

(k)                                 any Change of Control.

 

11.2                        Remedies.

 

(a)                                 At any time an Event of Default exists or
has occurred and is continuing, and after the applicable cure period, if any,
has passed, and Agent has provided the Borrower with a Notice of Acceleration,
Agent and the Lenders shall have all rights and remedies provided in this
Agreement, the other Loan Documents, the UCC and other applicable law, all of
which rights and remedies may be exercised without further notice to or consent
by the Credit Parties, except as such notice or consent is expressly provided
for hereunder or required by applicable law.  All rights, remedies and powers
granted to Agent and Lenders hereunder, under any of the other Loan Documents,
the UCC or other applicable law, are cumulative, not exclusive and enforceable,
in Agent’s and Lenders’ discretion, alternatively, successively, or concurrently
on any one or more occasions, and shall include, without limitation, the right
to apply to a court of equity for an injunction to restrain a breach or
threatened breach by the Credit Parties of this Agreement or any of the other
Loan Documents.  Agent may (and at the written request of the Required Lenders
shall) at any time or times an Event of Default exists or has occurred and is
continuing, and the Agent has provided a Notice of Acceleration, proceed
directly against the Credit Parties to collect the Obligations without prior
recourse to the Collateral.

 

(b)                                 Without limiting the generality of the
foregoing, at any time an Event of Default exists or has occurred and is
continuing, and after the applicable cure period, if any, has passed, and upon
the Agent’s delivery of a Notice of Acceleration, with the written approval of
Required Lenders (which approval (x) shall be deemed to have been given if no
response is received by Agent within three (3) Business Days of such approval
being requested and (y) shall not be required if Agent determines in its
Permitted Discretion that exigent circumstances exist that require the taking of
action prior to approval from Required Lenders) Agent may, and at the written
request of the Required Lenders, Agent shall (i) accelerate the payment of all
Obligations and demand immediate payment thereof to Agent and Lenders (provided,
that, upon the occurrence of any Event of Default described in Sections
11.1(e) and 11.1(f), all Obligations shall automatically become immediately due
and payable), (ii) terminate the commitment of Lenders to make Revolving Loans
and issue Letters of Credit hereunder whereupon the obligation of Lenders to
make any Revolving Loan and issue Letters of Credit shall immediately terminate
(provided, that, upon the occurrence of any Event of Default described in
Sections 11.1(e) and 11.1(f), the commitments and any other obligation of Agent
or Lenders hereunder shall automatically terminate), (iii) cease making
Revolving Loans and cease issuing Letters of Credit or reduce the lending
formulas or amounts of Revolving Loans and Letters of Credit available to
Borrower, (iv) establish such Reserves as Agent determines, without limitation
or restriction, notwithstanding anything to the contrary contained herein and/or
(v) require the Borrower to replace the portfolio manager and Chief Executive
Officer of the Borrower with Persons acceptable to the Agent, in its Permitted
Discretion.

 

91

--------------------------------------------------------------------------------



 

ARTICLE 12                    ASSIGNMENTS AND PARTICIPATIONS; APPOINTMENT OF
AGENT

 

12.1                        Assignment and Participations.

 

(a)                                 Subject to the terms of this Section 12.1,
any Lender may make an assignment to a Qualified Assignee of, at any time or
times, the Loan Documents, Revolving Loans, Letters of Credit and any Commitment
or any portion thereof or interest therein, including any Lender’s rights,
title, interests, remedies, powers or duties thereunder. Any assignment by a
Lender shall: (i) require the consent of Agent (which consent shall not be
unreasonably withheld or delayed with respect to a Qualified Assignee) and the
execution of an Assignment Agreement in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Revolving Loans and Letter of Credit Obligations to be
assigned to it for its own account, for investment purposes and not with a view
to the distribution thereof; (iii) except for an assignment to an Affiliate of
such Lender, after giving effect to any such partial assignment the assignee
Lender shall have Commitments in an amount at least equal to Five Million
Dollars ($5,000,000) and the assignor Lender shall have Commitments in an amount
at least equal to Five Million Dollars ($5,000,000); (iv) with respect to any
assignment of the Revolving Loan Commitment and the Revolving Loan and Letter of
Credit Obligations, be for a ratable portion of the assigning Lender’s interest
in the Revolving Loan Commitment Amount and the Revolving Loan and Letter of
Credit Obligations; (v) include a payment to Agent of an assignment fee of Three
Thousand Five Hundred Dollars ($3,500) by assignee Lender; (vi) so long as no
Event of Default has occurred and is continuing, require the consent of
Borrower, which shall not be unreasonably withheld or delayed; provided that no
such consent shall be required for an assignment to a Qualified Assignee; and
(vii) unless such an assignment is to an Affiliate of such Lender, Lender shall
give notice to the other Lenders of any intent to assign and such other Lenders
shall be permitted to purchase such assignment on terms agreed to by assignor
Lender and assignee Lender. After the occurrence of a Default or an Event of
Default, any Lender may make an assignment to a non-Qualified Assignee with the
consent of the Agent (not to be unreasonably withheld or delayed). If more than
one Lender wishes to purchase Revolving Loans and Letter of Credit Obligations
or Commitments from the assigning Lender, such assignments to Lenders will be
allocated on a pro-rata basis. In the case of an assignment by a Lender under
this Section 12.1, the assignee shall have, to the extent of such assignment,
the same rights, benefits and obligations as all other Lenders hereunder. The
assigning Lender shall be relieved of its obligations hereunder with respect to
its Commitments or assigned portion thereof from and after the date of such
assignment. The Credit Parties hereby acknowledge and agree that any assignment
shall give rise to a direct obligation of the Credit Parties to the assignee and
that the assignee shall be considered to be a “Lender”. In all instances, each
Lender’s agreement to make Revolving Loans and issue Letters of Credit hereunder
shall be several and not joint and shall be limited to such Lender’s Pro Rata
Share of the applicable Commitment. In the event Agent or any Lender assigns or
otherwise transfers all or any part of the Obligations, Agent or any such Lender
shall so notify Borrower and

 

92

--------------------------------------------------------------------------------



 

Borrower shall, upon the request of Agent or such Lender, execute new Revolving
Notes in exchange for the Revolving Notes, if any, being assigned.
Notwithstanding the foregoing provisions of this Section 12.1(a), any Lender may
at any time pledge the Obligations held by it and such Lender’s rights under
this Agreement and the other Loan Documents to a Federal Reserve Bank; provided,
that, no such pledge to a Federal Reserve Bank shall release such Lender from
such Lender’s obligations hereunder or under any other Loan Document. The Agent
shall maintain at its address referred to in Section 13.1(a) a copy of each
Assignment Agreement delivered to and accepted by it and a register of the
recordation of the names and addresses of the Lenders and the Commitments, and
principal amounts thereunder owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Notwithstanding anything to the contrary set
forth herein, prior to the occurrence of a Consent Rights Trigger Event, the
Lenders shall not assign any portion of their Commitments, Revolving Loans,
Letters of Credit, rights or responsibilities hereunder to any Disqualified
Lender. After the occurrence of a Consent Rights Trigger Event, the Lenders
shall be permitted to assign any portion of their Commitments, Revolving Loans,
Letters of Credit, rights or responsibilities hereunder to any Person approved
by Agent (such approval not to be unreasonably withheld or delayed).

 

(b)                                 Subject to the terms of this Section 12.1,
any Lender may sell to a Qualified Assignee participations in, at any time or
times, the Loan Documents, Revolving Loans, Letters of Credit and any Commitment
or any portion thereof or interest therein, including any Lender’s rights,
title, remedies, powers or duties thereunder. Any participation by a Lender of
all or any part of its Commitment shall be made with the understanding that all
amounts payable by the Borrower hereunder shall be determined as if that Lender
had not sold such participation, and that the holder of any such participation
shall not be entitled to require such Lender to take or omit to take any action
hereunder except actions directly affecting (i) any reduction in the principal
amount of, or face amount of any Letter of Credit or interest rate or fees
payable with respect to, any Loan or Letter of Credit in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan or extension in the term of any Letter of Credit in which
such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement or the other Loan Documents). Solely for
purposes of Section 12.8 (Setoff and Sharing of Payments), Section 3.9
(Increased Cost), Section 4.7 (Taxes), and Section 13.6 (Indemnification), the
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of the Borrower to the participant and the participant shall
be considered to be a “Lender”. Except as set forth in the preceding sentence
the Borrower shall not have any obligation or duty to any participant. Neither
Agent nor any Lender (other than the Lender selling a participation) shall have
any duty to any participant and may continue to deal solely with the Lender
selling a participation as if no

 

93

--------------------------------------------------------------------------------



 

such sale had occurred. Notwithstanding anything to the contrary set forth
herein, prior to the occurrence of a Consent Rights Trigger Event, the Lenders
shall not grant any participations in any portion of their Commitments,
Revolving Loans, Letters of Credit, rights or responsibilities hereunder to any
Disqualified Lender. After the occurrence of a Consent Rights Trigger Event, the
Lenders shall be permitted to grant participations in any portion of their
Commitments, Revolving Loans, Letters of Credit, rights or responsibilities
hereunder to any Person approved by Agent (such approval not to be unreasonably
withheld or delayed).

 

(c)                                  Except as expressly provided in this
Section 12.1, no Lender shall, as between the Borrower and that Lender, or Agent
and that Lender, be relieved of any of its obligations hereunder as a result of
any sale, assignment, transfer or negotiation of, or granting of participation
in, all or any part of the Revolving Loans, the Revolving Notes, the Letters of
Credit or other Obligations owed to such Lender.

 

(d)                                 Borrower shall assist any Lender permitted
to sell assignments or participations under this Section 12.1 as reasonably
required to enable the assigning or selling Lender to effect any such assignment
or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and,
if requested by Agent, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Borrower shall certify the correctness, completeness and accuracy
of all descriptions of the Credit Parties and their affairs contained in any
selling materials provided by Borrower and all other information provided by
Borrower and included in such materials, except that any projections delivered
by Borrower shall only be certified by Borrower as having been prepared by
Borrower based upon any estimates or assumptions stated therein which Borrower
believed to be reasonable and fair in light of the conditions and facts then
known to Borrower and that such projections reflected Borrower’s good faith and
reasonable estimates of the future financial performance of the Credit Parties
and of the other information projected therein for the periods set forth
therein.

 

Any Lender may furnish any information concerning the Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants), provided, all such
prospective assignees and participants shall have signed a confidentiality
agreement in form and substance acceptable to Borrower and Agent. After the
occurrence of an Event of Default, all such prospective assignees and
participants shall have signed a confidentiality agreement in form and substance
acceptable to Agent.

 

12.2                        Appointment of Agents.

 

(a)                                 Agent is hereby appointed to act on behalf
of all Lenders as Agent under this Agreement and the other Loan Documents.  The
provisions of this Section 12.2 are solely for the benefit of Agent and Lenders
and neither the Credit Parties nor any other Person shall have any rights as a
third party beneficiary of any of the provisions hereof.  In performing its
functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent

 

94

--------------------------------------------------------------------------------



 

of Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Credit
Parties or any other Person.  Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents.  The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender.  Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to the Credit Parties, the
Portfolio Companies or the Debt Investment Obligors that is communicated to or
obtained by Agent in any capacity.  Neither Agent nor any of its Affiliates nor
any of their respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, provided that Agent may be liable for damages resulting
from a breach by Agent of its Obligations hereunder caused by its own gross
negligence or willful misconduct.

 

If Agent shall request instructions from Required Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Required Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining.  Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the reasonable opinion of Agent, be contrary to law or the terms of this
Agreement or any other Loan Document, (b) if such action would, in the
reasonable opinion of Agent, expose Agent to liability under any Environmental
Law (as such term is defined in the Environmental Agreement) or (c) if Agent
shall not first be indemnified to its reasonable satisfaction against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting hereunder or under any other Loan Document in
accordance with the instructions of Required Lenders or all affected Lenders, as
applicable.

 

(b)                                 Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, the Syndication Agent is
named as such for recognition purposes only, and in its capacity as such shall
have no duties, responsibilities or liabilities with respect to this Agreement
or any other Loan Document; it shall not be entitled to any additional fees as a
result of such designation; it being understood and agreed that the Syndication
Agent shall be entitled to all indemnification and reimbursement rights in favor
of the Agent provided herein and in the other Loan Documents.  Without
limitation of the foregoing, the Syndication Agent in its capacity as such shall
not, by reason of this Agreement or any other Loan Document, have any fiduciary
relationship in respect of any Lender, Credit Party or any other Person.

 

95

--------------------------------------------------------------------------------



 

12.3                        Agent’s Reliance, Etc.  Neither Agent nor any of its
Affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement or the other Loan Documents, except that
Agent or its Affiliates, as applicable, may be liable for damages caused by its
or their own gross negligence or willful misconduct.  Without limiting the
generality of the foregoing, Agent:  (a)  may treat the payee of any Revolving
Note as the holder thereof until Agent receives written notice of the assignment
or transfer thereof signed by such payee and in form reasonably satisfactory to
Agent; (b) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made in or in connection with this Agreement or the other
Loan Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of the Credit Parties or any
Guarantor or to inspect the Collateral (including the books and records) of the
Credit Parties or any Guarantor; (e) shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or the other Loan Documents or any other instrument
or document furnished pursuant hereto or thereto; and (f) shall incur no
liability under or in respect of this Agreement or the other Loan Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopy, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

 

12.4                        Agent and Affiliates.  With respect to its
Commitments hereunder, Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any other Lender and may exercise the
same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Agent in its individual capacity.
Agent and its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, the Credit Parties or any Guarantor, any of their
Affiliates and any Person who may do business with or own securities of the
Credit Parties or any such Affiliate, all as if Agent were not Agent and without
any duty to account therefor to Lenders. Agent and its Affiliates may accept
fees and other consideration from the Credit Parties or any Guarantor for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders. Each Lender acknowledges the potential conflict
of interest between Agent as a Lender holding disproportionate interests in the
Revolving Loans and Letter of Credit Obligations and Agent as Agent. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

12.5                        Lender Credit Decision.  Each Lender acknowledges
that it has, independently and without reliance upon Agent or any other Lender
and based on the Financial Statements referred to in Section 7.5 and Section 8.1
and such other documents and information as it has deemed

 

96

--------------------------------------------------------------------------------



 

appropriate, made its own credit and financial analysis of the Credit Parties
and its own decision to enter into this Agreement. Each Lender also acknowledges
that it will, independently and without reliance upon Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. Each Lender acknowledges the potential conflict of
interest of each other Lender as a result of Lenders holding disproportionate
interests in the Revolving Loans and Letter of Credit Obligations, and expressly
consents to, and waives any claim based upon, such conflict of interest.

 

12.6                        Indemnification.  Lenders agree to indemnify Agent
(to the extent not reimbursed by the Borrower or Guarantors and without limiting
the obligations of Borrower and Guarantors under the Loan Documents), ratably
according to their respective Pro Rata Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by Agent in connection therewith; provided, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross negligence or willful misconduct. Without limiting
the foregoing, each Lender agrees to reimburse Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent is not reimbursed for such expenses by Borrower or
Guarantors and without limiting the obligations of Borrower and Guarantors under
the Loan Documents.

 

12.7                        Successor Agent.  Agent may resign at any time by
giving not less than 30 days’ prior written notice thereof to Lenders and
Borrower.  Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Agent.  If no successor Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the resigning Agent’s giving notice of resignation, then
the resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least Three
Hundred Million Dollars ($300,000,000).  If no successor Agent has been
appointed pursuant to the foregoing, within 30 days after the date such notice
of resignation was given by the resigning Agent, such resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor Agent as provided above.  Any successor

 

97

--------------------------------------------------------------------------------



 

Agent appointed by Required Lenders hereunder shall be subject to the prior
written approval of Borrower, such approval not to be unreasonably withheld or
delayed; provided that such approval after the first 30 days after the notice of
resignation by the Agent shall not be required if a Consent Rights Triggering
Event has occurred and is continuing.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the
resigning Agent.  Upon the earlier of the acceptance of any appointment as Agent
hereunder by a successor Agent or the effective date of the resigning Agent’s
resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that any
indemnity rights or other rights in favor of such resigning Agent shall
continue.  After any resigning Agent’s resignation hereunder, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Loan Documents.

 

12.8                        Setoff and Sharing of Payments.  In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default and subject to Section 12.9(f), each Lender is hereby
authorized at any time or from time to time, without notice to Borrower or to
any other Person, any such notice being hereby expressly waived, to offset and
to appropriate and to apply any and all balances held by it at any of its
offices for the account of Borrower or any Guarantor (regardless of whether such
balances are then due to Borrower or Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of Borrower or any Guarantor against and on account of
any of the Obligations that are not paid when due. Any Lender exercising a right
of setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Section 3.9 (Increased
Cost), Section 4.7 (Taxes), Section 13.6 (Indemnification)). The Credit Parties
agree, to the fullest extent permitted by law, that (a) any Lender may exercise
its right to offset with respect to amounts in excess of its Pro Rata Share of
the Obligations and may sell participations in such amounts of offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Revolving Loans made, Letter of Credit Obligations or other Obligations held by
other Lenders or holders may exercise all rights of offset, bankers’ Lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Revolving Loans, Letter of
Credit Obligations and the other Obligations in the amount of such
participation. Notwithstanding the foregoing, if all or any portion of the
offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and

 

98

--------------------------------------------------------------------------------



 

the purchase price restored together with interest at such rate, if any, as such
Lender is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

12.9                        Revolving Loans; Payments; Non-Funding Lenders;
Defaulting Lenders; Information; Actions in Concert.

 

(a)                                 Revolving Loans; Payments.

 

(i)                                     Subject to the satisfaction of the
funding conditions hereunder, each Lender shall make the amount of such Lender’s
Pro Rata Share of each Revolving Loan available to Agent in same day funds by
wire transfer to Agent’s account as set forth in Exhibit D not later than 2:00
p.m. (New York time) on the requested borrowing date.  After receipt of such
wire transfers (or, in the Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Agent shall make the requested
Revolving Loan to the Borrower on the borrowing date set forth in the applicable
Notice of Borrowing.  All payments by each Lender shall be made without setoff,
counterclaim or deduction of any kind. To the extent that any Lender (a
“Non-Funding Lender”) fails to fund such payments and Revolving Loans or fails
to fund the purchase of any required participations, Agent shall be entitled to
set off the funding short-fall against that Non-Funding Lender’s Pro Rata Share
of all payments received from Borrower.

 

(ii)                                  On the second Business Day of each
calendar week or more frequently at Agent’s election (each, a “Reporting Date”),
Agent shall report to each Lender by telephone, electronic mail, or telecopy of
the amount of such Lender’s Pro Rata Share of Revolving Loans funded by such
Lender since the previous Reporting Date and the amount of principal, interest
and fees paid for the benefit of Lenders with respect to the Obligations.

 

(b)                                 Availability of Lenders’ Pro Rata Share. 
Each Lender’s obligation to make its Pro Rata Share of each Revolving Loan and
to incur Letter of Credit Obligations shall be absolute and unconditional and
shall not be affected by any circumstance, other than an inability of Borrower
to satisfy the conditions precedent to borrowing set forth in this Agreement at
any time. If such Pro Rata Share is not, in fact, paid to Agent by such Lender
when due, Agent will be entitled to recover such amount on demand from such
Lender. If any Lender fails to pay the amount of its Pro Rata Share forthwith
upon Agent’s demand, Agent shall promptly notify Borrower and Borrower shall
immediately repay such amount to Agent. Nothing in this Section 12.9(b) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any
Revolving Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Borrower may have against any Lender as a result of
any default by such Lender hereunder. To the extent that Agent advances funds to
Borrower on behalf of any Lender and is not reimbursed therefor on the same
Business Day as such Revolving Loan is made, Agent shall be entitled to retain
for its account all interest accrued on such Revolving Loan until reimbursed by
the applicable Lender.

 

99

--------------------------------------------------------------------------------



 

(c)                                  Return of Payments.

 

(i)                                     If Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Agent from Borrower and such related payment is not
received by Agent, then Agent will be entitled to recover such amount from such
Lender on demand without setoff, counterclaim or deduction of any kind.

 

(ii)                                  If Agent determines at any time that any
amount received by Agent under this Agreement must be returned to Borrower or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender.  In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.

 

(d)                                 Non-Funding Lenders; Defaulting Lenders.

 

(i)                                     The failure of any Non-Funding Lender to
make any Revolving Loan or any payment required by it hereunder shall not
relieve any other Lender (each such other Lender, an “Other Lender”) of its
obligations to make such Revolving Loan or purchase such participation on such
date, but neither any Other Lender nor Agent shall be responsible for the
failure of any Non-Funding Lender to make a Revolving Loan, purchase a
participation or make any other payment required hereunder.

 

(ii)                                  Notwithstanding anything set forth herein
to the contrary, a Defaulting Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” (or be
included in the calculation of “Required Lenders” hereunder) for any voting or
consent rights under or with respect to any Loan Document. At Borrower’s
request, Agent or a Person reasonably acceptable to Agent shall have the right
with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from any Defaulting Lender, and each Defaulting Lender
agrees that it shall, at Agent’s request, sell and assign to Agent or such
Person, all of the Commitments of that Defaulting Lender for an amount equal to
the principal balance of all Revolving Loans plus the Letter of Credit
Obligations held by such Defaulting Lender and all accrued interest and fees
with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement. Notwithstanding
anything herein to the contrary, with respect to a Lender that is a Defaulting
Lender, the Agent may, but shall not be obligated to, obtain a substitute Lender
and execute an Assignment on behalf of such Defaulting Lender at any time with
three (3) Business Days’ prior notice to such Defaulting Lender (unless notice
is not practicable under the circumstances) and cause such Lender’s Revolving
Loans, Letter of Credit Obligations and Commitments to be sold and assigned, in
whole or in part, at par.

 

100

--------------------------------------------------------------------------------



 

(e)                                  Dissemination of Information.  Agent shall
use reasonable efforts to provide Lenders with any notice of Default or Event of
Default received by Agent from, or delivered by Agent to, Borrower, with notice
of any Event of Default of which Agent has actually become aware and with notice
of any action taken by Agent following any Event of Default; provided, that
Agent shall not be liable to any Lender for any failure to do so, except to the
extent that such failure is attributable to Agent’s gross negligence or willful
misconduct.  Lenders acknowledge that Borrower is required to provide financial
statements, collateral reports and other information to Lenders in accordance
with Section 8.1 and agree that Agent shall have no duty to provide the same to
Lenders.

 

(f)                                   Actions in Concert.  Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of this Agreement or the Revolving Notes (including
exercising any rights of setoff) without first obtaining the prior written
consent of Agent and Required Lenders as applicable, it being the intent of
Lenders that any such action to protect or enforce rights under this Agreement
and the Revolving Notes shall be taken in concert and at the direction or with
the consent of Agent or Required Lenders, as applicable, in accordance with the
terms hereof.

 

12.10                 Amendments and Waivers.

 

(a)                                 The Credit Parties and, with the written
consent of the Required Lenders, the Agent may, from time to time, enter into
written (but not oral) amendments, supplements or modifications hereto for the
purpose of adding any provisions to this Agreement, the Revolving Notes or any
other Loan Documents or changing in any manner the rights of the Lenders or of
any other party hereunder or thereunder, and with the consent of the Required
Lenders, the Agent may execute and deliver to the Borrower a written instrument
waiving, on such terms and conditions as the Agent or the Required Lenders may
specify in such instrument, any of the requirements of this Agreement, the
Revolving Notes or any other Loan Document; provided, however, that no such
waiver and no such amendment, supplement or modification shall (i) extend either
the Maturity Date or the maturity of any Revolving Note or any installment
thereof, or reduce the principal amount thereof, or change the rate or extend
the time of payment of interest thereon, or change the amount or extend the time
of payment of any fee payable to all of the Lenders hereunder, or change the
amount of any Lender’s commitment to grant Revolving Loans or issue Letters of
Credit, or amend, modify or waive any provision of Section 4.1(b), Section 8.1
or Section 11 or this Section 12.10, or any changes or modifications to the
definition of Required Lenders or modify the definitions of “Availability
Block”, “Borrowing Base”, “Eligible Debt Investments”, “Eligible Senior Debt
Investments” or “Eligible Subordinate Debt Investments” or consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement, or release, or subordinate the Liens under the Loan Documents
in, any Collateral in excess of Ten Million Dollars ($10,000,000), or release
any Guarantors from their obligations under any Guaranty Agreements,

 

101

--------------------------------------------------------------------------------



 

or consent to any prepayment of the Senior Notes, in each case without the
written consent of all the Lenders, (ii) amend, modify or waive any provision of
Section 12 without the written consent of the Agent and any Lenders affected by
such waiver, amendment or modification or (iii) amend, modify or waive any
provision requiring the consent of all of the Lenders, without the written
consent of all of the Lenders.

 

(b)                                 In the event a Lender does not consent to an
amendment request requiring the consent of all Lenders (the “Non-Consenting
Lender”), but such request is approved by the Required Lenders (the “Consenting
Lenders”), the Agent, with the consent of the Borrower if occurring prior to the
occurrence of a Default or an Event of Default, shall be permitted to
(i) replace the Non-Consenting Lender by the Consenting Lenders increasing their
Commitments (ii) with a Lender acceptable to the Agent and with the consent of
the Borrower if occurring prior to the occurrence of a Default or an Event of
Default, or (iii) terminate the Non-Consenting Lenders Commitment subject to the
repayment, without any prepayment fee or penalty, of the Non-Consenting Lender’s
Pro Rata Share of the outstanding Revolving Loans.

 

(c)                                  Any such written waiver and any such
written amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Borrower, the Lenders, the Agent and all
future holders of the Revolving Notes.  In the case of any waiver, the Borrower,
the Lenders and the Agent shall be restored to their former position and rights
hereunder and under the outstanding Revolving Notes, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; provided,
however, no such waiver shall extend to any subsequent or other Default or Event
of Default, or impair any right consequent thereto.  An Event of Default shall
be deemed to be continuing unless waived by the Agent or the requisite number of
Lenders in accordance with this Section 12.10.

 

ARTICLE 13 JURY TRIAL WAIVER;
OTHER WAIVERS; CONSENTS; GOVERNING LAW

 

13.1                        Obligations and Liabilities of Lender.  Neither the
Agent nor the Lenders shall be deemed to have assumed any liability or
responsibility to the Credit Parties or any other Person for the correctness,
validity or genuineness of any instruments or documents that may be released or
endorsed to the Credit Parties by the Agent and/or the Lenders (which shall
automatically be deemed to be without recourse to the Lenders in any event), or
for the existence, character, quantity, quality, condition, value or delivery of
any goods purporting to be represented by any such documents; and the Agent and
the Lenders, by accepting such Lien in the Collateral, or by releasing any
Collateral to the Borrower, shall not be deemed to have assumed any obligation
or liability to any supplier, Debt Investment Obligor or to any other Person,
and the Credit Parties agree to indemnify and defend the Agent and the Lenders
and hold them harmless in respect to any claim or proceeding arising out of any
matter referred to in this Section 13.1.

 

102

--------------------------------------------------------------------------------



 

13.2                        Governing Law; Choice of Forum; Service of Process;
Jury Trial Waiver.

 

(a)                                 The validity, interpretation and enforcement
of this Agreement and the other Loan Documents (except as otherwise provided
therein) and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

 

(b)                                 The Credit Parties, Agent, and Lenders
irrevocably consent and submit to the non-exclusive jurisdiction of the of the
Supreme Court of the State of New York, New York County and the United States
District Court for the Southern District of New York, whichever Agent may elect,
and waive any objection based on venue or forum non conveniens with respect to
any action instituted therein arising under this Agreement or any of the other
Loan Documents or in any way connected with or related or incidental to the
dealings of the parties hereto in respect of this Agreement or any of the other
Loan Documents or the transactions related hereto or thereto, in each case
whether now existing or hereafter arising, and whether in contract, tort, equity
or otherwise, and agree that any dispute with respect to any such matters shall
be heard only in the courts described above (except that Agent shall have the
right to bring any action or proceeding against Credit Parties or their property
in the courts of any other jurisdiction which Agent deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against Credit Parties or their property).

 

(c)                                  The Credit Parties hereby waive personal
service of any and all process upon them and consent that all such service of
process may be made by certified mail (return receipt requested) directed to
their address set forth herein and service so made shall be deemed to be
completed five (5) days after the same shall have been so deposited in the U.S.
mails, or, at Agent’s option, by service upon the Credit Parties in any other
manner provided under the rules of any such courts.  Within forty-five (45) days
after such service, the Credit Parties shall appear in answer to such process,
failing which the Credit Parties shall be deemed in default and judgment may be
entered by Agent against the Credit Parties for the amount of the claim and
other relief requested.

 

(d)                                 THE CREDIT PARTIES, AGENT, AND LENDERS EACH
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  THE
CREDIT PARTIES, AGENT, AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION

 

103

--------------------------------------------------------------------------------



 

SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE CREDIT PARTIES,
AGENT, OR LENDERS MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)                                  Agent and Lenders shall not have any
liability to the Credit Parties (whether in tort, contract, equity or otherwise)
for losses suffered by the Credit Parties in connection with, arising out of, or
in any way related to the transactions or relationships contemplated by this
Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Agent and Lenders that the losses were the result of a breach by
Agent or such Lender of its obligations hereunder or an act or omission of Agent
or such Lender constituting gross negligence or willful misconduct.  The Credit
Parties: (i) certify that neither Agent, Lenders, nor any representative, agent
or attorney acting for or on behalf Agent or Lenders has represented, expressly
or otherwise, that Agent and Lenders would not, in the event of litigation, seek
to enforce any of the waivers provided for in this Agreement or any of the other
Loan Documents and (ii) acknowledges that in entering into this Agreement and
the other Loan Documents, Agent and Lenders are relying upon, among other
things, the waivers and certifications set forth in this Section 13.2 and
elsewhere herein and therein.

 

13.3                        Waiver of Notices.  The Credit Parties hereby
expressly waive demand, presentment, protest and notice of protest and notice of
dishonor with respect to any and all instruments and chattel paper, included in
or evidencing any of the Obligations or the Collateral, and any and all other
demands and notices of any kind or nature whatsoever with respect to the
Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein or required by applicable law and cannot be waived
thereunder.  No notice to or demand on the Credit Parties which Agent may elect
to give shall entitle the Credit Parties to any other or further notice or
demand in the same, similar or other circumstances.

 

13.4                        Amendments and Waivers.  Neither this Agreement nor
any other Loan Document nor any terms hereof or thereof may be amended, waived,
discharged or terminated unless such amendment, waiver, discharge or termination
is in writing signed by Agent, and as to amendments to any of the Loan
Documents, by the Credit Parties, as applicable, and such amendment, waiver,
discharge or termination shall be effective and binding as to Agent and Lenders
only in the specific instance and for the specific purpose for which given. 
Agent and Lenders shall not, by any act, delay, omission or otherwise be deemed
to have expressly or impliedly waived any of its or their rights, powers and/or
remedies unless such waiver shall be in writing and signed as provided herein. 
Any such waiver shall be enforceable only to the extent specifically set forth
therein.  A waiver by Agent or Lenders of any right, power and/or remedy on any
one occasion shall not be construed as a bar to or waiver of any such right,
power and/or remedy which Agent or Lenders would otherwise have on any future
occasion, whether similar in kind or otherwise.

 

104

--------------------------------------------------------------------------------



 

13.5                        Waiver of Counterclaims.  The Credit Parties waive
all rights to interpose any claims, deductions, setoffs or counterclaims of any
nature (other than compulsory counterclaims) in any action or proceeding with
respect to this Agreement, the Obligations, the Collateral or any matter arising
therefrom or relating hereto or thereto.

 

13.6                        Indemnification.  The Credit Parties shall indemnify
and hold Agent and Lenders, and their respective officers, directors, agents,
employees, advisors and counsel and their respective Affiliates (each such
person being an “Indemnitee”), harmless from and against any and all losses,
claims, damages, penalties, liabilities, costs or expenses (including attorneys’
fees and expenses) imposed on, incurred by or asserted against any of them in
connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement, any other Loan
Documents, or any undertaking or proceeding related to any of the transactions
contemplated hereby or any act, omission, event or transaction related or
attendant thereto, including amounts paid in settlement, court costs, and the
fees and expenses of counsel except the Credit Parties shall not have any
obligation under this Section 13.6 to indemnify an Indemnitee with respect to
(i) a matter covered hereby resulting from a breach by such Indemnitee of its
obligations hereunder which are the result of the gross negligence or willful
misconduct of such Indemnitee as determined pursuant to a final, non-appealable
order of a court of competent jurisdiction (but without limiting the obligations
of the Credit Parties as to any other Indemnitee) or (ii) any dispute between
any two (2) or more Indemnitees which is not the result of any act or failure to
act by the Credit Parties. To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion which
they are permitted to pay under applicable law to Agent and Lenders in
satisfaction of indemnified matters under this Section.  To the extent permitted
by applicable law, the Credit Parties shall not assert, and the Credit Parties
hereby waive, any claim against any Indemnitee, on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Loan Documents or any undertaking or transaction
contemplated hereby.  No Indemnitee referred to above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or any
of the other Loan Documents or the transaction contemplated hereby or thereby. 
All amounts due under this Section shall be payable upon demand. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.

 

105

--------------------------------------------------------------------------------



 

ARTICLE 14                    NOTICES; MISCELLANEOUS

 

14.1                        Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic method
of transmission (and subject in each case to clause (c) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic transmission (as provided in
Section 14.1(c) below), as follows:

 

If to Borrower:

 

MVC CAPITAL, INC.
287 Bowman Ave # 241
Purchase, NY 10577
Attention: Scott J. Schuenke
Telephone No.: 914-701-0301
Telecopy No.  914-701-0315
Email: sschuenke@mvccapital.com

 

 

 

With a copy to:

 

Locke Lord LLP
111 South Wacker Drive
Chicago, Illinois 60606
Attention: John L. Eisel, Esq.
Telephone No.: 312-201-2613
Telecopy No. 855-577-8443
Email: john.eisel@lockelord.com

 

 

 

If to Agent or Lenders:

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION
111 Wood Avenue South
Suite 101
Iselin, NJ 08830
Attention: Anthony Cortese, Senior Vice President
Telephone No.: 732-590-4116
Email: anthony.cortese@peoples.us

 

 

 

With a copy to:

 

Mandelbaum Salsburg P.C.
3 Becker Farm Road
Roseland, New Jersey 07068
Attention: Jeffrey M. Rosenthal, Esq.
Telephone No.: 973-396-8378
Email: jrosenthal@lawfirm.ms

 

106

--------------------------------------------------------------------------------



 

Any party hereto may change its address, facsimile number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto.

 

(b)                                 All such notices and other communications
(i) sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, (ii) sent by
facsimile shall be deemed to have been given when sent, provided that if not
given during normal business hours of the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the recipient
or (iii) delivered through an electronic method of transmission to the extent
provided in clause (c) below shall be effective as provided in such clause.

 

(c)                                  Notices and other communications to Agent
hereunder may be delivered or furnished by e-mail or any internet or
extranet-based site providing for access to data protected by passcodes or other
security systems approved by Agent for such purpose and in each case to the
extent that Agent may approve pursuant to procedures approved by the Agent;
provided, that, the foregoing shall not apply to notices pursuant to Section 2
or Section 8.2 or such other notices as Agent may specifically hereafter agree.
Unless otherwise specified by Agent, all such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an internet or extranet-based site shall be deemed received upon
the deemed receipt by the intended recipient at its e-mail address as described
in the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.

 

14.2                        Partial Invalidity.  If any provision of this
Agreement is held to be invalid or unenforceable, such invalidity or
unenforceability shall not invalidate this Agreement as a whole, but this
Agreement shall be construed as though it did not contain the particular
provision held to be invalid or unenforceable and the rights and obligations of
the parties shall be construed and enforced only to such extent as shall be
permitted by applicable law.

 

107

--------------------------------------------------------------------------------



 

14.3                        Successors.  This Agreement, the other Loan
Documents and any other document referred to herein or therein shall be binding
upon and inure to the benefit of and be enforceable by Agent, Lenders and the
Credit Parties and their respective successors and assigns, except that the
Credit Parties may not assign their rights under this Agreement, the other Loan
Documents and any other document referred to herein or therein without the prior
written consent of Agent.  Any such purported assignment without such express
prior written consent shall be void.  The terms and provisions of this Agreement
and the other Loan Documents are for the purpose of defining the relative rights
and obligations of the Credit Parties, Agent and Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement or any of the other Loan
Documents.

 

14.4                        Entire Agreement.  This Agreement, the other Loan
Documents, any supplements hereto or thereto, and any instruments or documents
delivered or to be delivered in connection herewith or therewith represents the
entire agreement and understanding concerning the subject matter hereof and
thereof between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.  In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.

 

14.5                        USA Patriot Act.  Agent hereby notifies Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L.
107-56 (signed into law October 26, 2001) (the “Act”), it is required to obtain,
verify and record information that identifies each person or corporation who
opens an account and/or enters into a business relationship with it, which
information includes the name and address of the Credit Parties and other
information that will allow Agent to identify such persons in accordance with
the Act  and any other applicable law.  The Credit Parties are hereby advised
that any Revolving Loans hereunder are subject to satisfactory results of such
verification.

 

14.6                        Counterparts, Etc.  This Agreement or any of the
other Loan Documents may be executed in any number of counterparts, each of
which shall be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Agreement or
any of the other Loan Documents by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Loan Documents.  Any
party delivering an executed counterpart of any such agreement by telefacsimile
or other electronic method of transmission shall in a timely manner also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

108

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Agent, Lenders, Borrower and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

 

BORROWER:

 

 

 

MVC CAPITAL, INC.

 

 

 

By:

/s/ Michael Tokarz

 

 

Name:

Michael Tokarz

 

 

Title:

Chairman

 

 

 

 

 

GUARANTORS:

 

 

 

MVC FINANCIAL SERVICES, INC.

 

 

 

By:

/s/ Michael Tokarz

 

 

Name:

Michael Tokarz

 

 

Title:

President

 

 

 

 

 

MVC CAYMAN

 

 

 

By:

/s/ Michael Tokarz

 

 

Name:

Michael Tokarz

 

 

Title:

Director

 

 

 

 

 

MVC GP II, LLC

 

 

 

By:

/s/ James Pinto

 

 

Name:

James Pinto

 

 

Title:

Chief Executive Officer

 

 

 

MVC PARTNERS LLC

 

 

 

By:

/s/ Michael Tokarz

 

 

Name:

Michael Tokarz

 

 

Title:

President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Credit and Security Agreement

 

--------------------------------------------------------------------------------



 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

PEOPLE’S UNITED BANK,

 

NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

By:

/s/ Carmen Caporrino

 

 

Name:

Carmen Caporrino

 

 

Title:

Senior Vice President

 

 

 

PEOPLE’S UNITED BANK,

 

NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Carmen Caporrino

 

 

Name:

Carmen Caporrino

 

 

Title:

Senior Vice President

 

Credit and Security Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT A

TO

CREDIT AND SECURITY AGREEMENT

 

Form of Borrowing Base Certificate

See attached

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

TO

CREDIT AND SECURITY AGREEMENT

Form of Compliance Certificate

 

To:                            PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION

111 Wood Avenue South

Suite 101

Iselin, NJ 08830

Attention: Anthony Cortese, Senior Vice President

Telephone No.:  732-590-4116

Email: anthony.cortese@peoples.us

 

Ladies and Gentlemen:

 

I hereby certify to you pursuant to Section 8.1 of the Credit Agreement (as
defined below) as follows:

 

1.                                      I am the duly elected Chief Financial
Officer of MVC CAPITAL, INC. and its Subsidiaries (“Borrower”).  Capitalized
terms used herein without definition shall have the meanings given to such terms
in the Credit and Security Agreement, dated January 29, 2019, by and between
PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION (“Agent”), and the lenders that are
parties thereto, and Borrower and the Guarantors that are parties thereto (as
such Credit and Security Agreement is amended, modified or supplemented, from
time to time, the “Credit Agreement”).

 

2.                                      I have reviewed the terms of the Credit
Agreement, and have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and the financial condition of
Borrower and its Subsidiaries, during the immediately preceding fiscal
             .

 

3.                                      The review described in Section 2 above
did not disclose the existence during or at the end of such fiscal quarter, and
I have no knowledge of the existence and continuance on the date hereof, of any
condition or event which constitutes a Default or an Event of Default, except as
set forth on Schedule I attached hereto.  Described on Schedule I attached
hereto are the exceptions, if any, to this Section 3 listing, in detail, the
nature of the condition or event, the period during which it has existed and the
action which Borrower and its Subsidiaries have taken, are taking, or propose to
take with respect to such condition or event.

 

4.                                      I further certify that, based on the
review described in Section 2 above, Borrower and its Subsidiaries have not at
any time during or at the end of such fiscal quarter, except as specifically
described on Schedule II attached hereto or as permitted by the Loan Agreement,
done any of the following:

 

B-1

--------------------------------------------------------------------------------



 

(a)                                 Permitted or suffered to exist any security
interest in or Liens on any of their properties, whether real or personal, other
than as specifically permitted in the Loan Documents; or

 

(b)                                 Become aware of, obtained knowledge of, or
received notification of, any breach or violation by the Credit Parties of any
material covenant contained in any instrument or agreement in respect of
Indebtedness for money borrowed.

 

5.                                      Attached hereto as Schedule III are the
calculations used in determining, as of the end of such quarterly fiscal period
whether Borrower and its Subsidiaries are or would be in compliance with the
covenant set forth in Section 10 of the Credit Agreement for such quarterly
fiscal period, whether or not such compliance is required under the terms
thereof.

 

6.                                      [To be included only in the fiscal year
end Compliance Certificate]  I further certify that Borrower and its
Subsidiaries are in good standing or the substantive equivalent thereof in the
jurisdiction of incorporation, formation or organization for the Borrower and
its Subsidiaries.

 

The foregoing certifications are made and delivered this day of
                      , 20    .

 

 

MVC CAPITAL, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

B-2

--------------------------------------------------------------------------------



 

EXHIBIT C

TO

CREDIT AND SECURITY AGREEMENT

 

Form of Assignment and Assumption Agreement

See attached

 

--------------------------------------------------------------------------------



 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                , 20     between                                
(“Assignor”) and                                       (“Assignee”).  Reference
is made to the Credit Agreement described in Annex I hereto (as the same now
exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or replaced, the “Credit Agreement”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.

 

1.              In accordance with the terms and conditions of Section 12.1 of
the Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, that interest in
and to the Assignor’s rights and obligations under the Loan Documents as of the
date hereof with respect to the Obligations owing to the Assignor, and
Assignor’s portion of the Commitments, all to the extent specified on Annex I.

 

2.              The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any adverse claim and (ii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated
hereby; (b) makes no representation or warranty and assumes no responsibility
with respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto, and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to Assignor
with respect to Assignor’s share of the Revolving Loans assigned hereunder, as
reflected on Assignor’s books and records.

 

3.              The Assignee (a) confirms that it has received copies of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (b) agrees that it will,
independently and without reliance upon Agent, Assignor, or any other Lender,
based upon such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under the Loan Documents; (c) [confirms that it is an Qualified
Assignee]; (d) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

4.              Following the execution of this Assignment Agreement by the
Assignor and Assignee, the Assignor will deliver this Assignment Agreement to
the Agent for recording by the Agent.  The effective date of this Assignment
(the “Settlement Date”) shall be the latest to occur of (a) the date of the
execution and delivery hereof by the Assignor and the Assignee, (b) the receipt
by Agent for its sole and separate account an assignment fee in the amount of
$3,500, (c) the receipt of any required consents of the Agent and the Borrower,
and (d) the date specified in Annex I.

 

--------------------------------------------------------------------------------



 

5.              As of the Settlement Date (a) the Assignee shall be a party to
the Credit Agreement and, to the extent of the interest assigned pursuant to
this Assignment Agreement, have the rights and obligations of a Lender
thereunder and under the other Loan Documents, and (b) the Assignor shall, to
the extent of the interest assigned pursuant to this Assignment Agreement,
relinquish its rights and be released from its obligations under the Credit
Agreement and the other Loan Documents, provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Article 11 of the Credit Agreement and be bound by the
provisions thereof.

 

6.              Upon the Settlement Date, Assignee shall pay to Assignor the
Purchase Price (as set forth in Annex I).  From and after the Settlement Date,
Agent shall make all payments that are due and payable to the holder of the
interest assigned hereunder (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued up to but excluding
the Settlement Date and to Assignee for amounts which have accrued from and
after the Settlement Date.  On the Settlement Date, Assignor shall pay to
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to Assignor prior to the Settlement Date on account of the
interest assigned hereunder and that are due and payable to Assignee with
respect thereto, to the extent that such interest, fee or other charge relates
to the period of time from and after the Settlement Date.

 

7.              This Assignment Agreement may be executed in counterparts and by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.  This Assignment Agreement may be executed and
delivered by telecopier or other facsimile or electronic transmission all with
the same force and effect as if the same were a fully executed and delivered
original manual counterpart.

 

8.              THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN ARTICLE 13 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.

 

[Remainder of This Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

 

[NAME OF ASSIGNOR]

 

  as Assignor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

  as Assignee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACCEPTED THIS         DAY OF

 

                         , 20

 

 

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

(a)         Borrower:                               

 

2.                                      Name and Date of Credit Agreement:

 

Credit and Security Agreement, dated as of January 29, 2019, by and among the
lenders identified on the signature pages thereto (“Lenders”), PEOPLE’S UNITED
BANK, NATIONAL ASSOCIATION, as agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), MVC CAPITAL, INC., a
Delaware corporation (“Borrower”), and MVC FINANCIAL SERVICES, INC., a Delaware
corporation,  MVC CAYMAN, an exempted company incorporated under the laws of the
Cayman Islands,  MVC GP II, LLC, a Delaware limited liability company,  and MVC
PARTNERS LLC, a Delaware limited liability company.

 

3.

Date of Assignment Agreement:

              

 

 

 

4.

Amounts:

 

 

 

 

(A)

Assigned Amount of Revolving Loan Commitment

$           

 

 

 

 

 

b.                                      Assigned Amount of Revolving Loans

$           

 

 

 

5.

Settlement Date:

             

 

 

 

6.

Purchase Price

$           

 

 

 

7.

Notice and Payment Instructions, etc.

 

 

Assignee:

 

Assignor:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

8.                                      Agreed and Accepted:

 

[ASSIGNOR]

 

[ASSIGNEE]

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

Accepted:

 

 

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D

TO

CREDIT AND SECURITY AGREEMENT

 

Wire Instructions

 

Bank Name:                                      People’s United Bank, National
Association

 

City, State:                                        Bridgeport, CT 06604

 

ABA/Routing No.:                           221172186

 

Account Name to be Credited:    Commercial Participation Suspense

 

Account #:                                        24410-004

 

Attention:                                          Participation Servicing

 

Reference:                                        MVC Capital Inc.

 

--------------------------------------------------------------------------------



 

EXHIBIT E

TO

CREDIT AND SECURITY AGREEMENT

 

Supplemental Agreement

See Attached

 

--------------------------------------------------------------------------------



 

FORM OF SUPPLEMENTAL AGREEMENT

 

This SUPPLEMENTAL AGREEMENT, dated           , 20    , (this “Agreement”), is by
and among                     (“New Lender”), MVC CAPITAL, INC. (“Borrower”) and
PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION (“Agent”), as agent for the Lenders,
and is being delivered pursuant to that certain Credit and Security Agreement
dated as of January 29, 2019 (as from time to time amended, supplemented or
otherwise modified in accordance with the terms thereof, the “Credit Agreement”)
among Borrower, MVC FINANCIAL SERVICES, INC., a corporation formed under the
laws of the State of Delaware, MVC CAYMAN, an exempted company incorporated
under the laws of the Cayman Islands, MVC GP II, LLC, a limited liability
company formed under the laws of the State of Delaware, and MVC PARTNERS LLC, a
limited liability company formed under the laws of the State of Delaware,
(collectively and individually, the “Guarantors”), Lenders, and Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 2.3 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to request from time to
time, an increase in the Maximum Credit under the Credit Agreement by requesting
one or more new lenders to join the Credit Agreement and provide a New
Commitment; and

 

WHEREAS, the Borrowers have given a request to the Agent and the Agent has
elected  to arrange such New Commitments to increase the Maximum Credit pursuant
to, and subject to the provisions of, Section 2.3 of the Credit Agreement; and

 

WHEREAS, subject to the approval of Agent, the undersigned New Lender desires to
become a party to the Credit Agreement and make Revolving Loans thereunder by
executing and delivering this Agreement to the Borrower and Agent;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      New Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Agreement, become a Lender for all purposes of the Credit Agreement, to the same
extent as if originally a party thereto, with a Revolving Loan Commitment with
respect to Revolving Loans of $                   .

 

2.                                      New Lender (a) represents and warrants
that it is legally authorized to enter into this Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to the Credit Agreement, and has
reviewed such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agent to
take such action as an agent on New

 

--------------------------------------------------------------------------------



 

Lender’s behalf and to exercise such powers and discretion under the Credit
Agreement or any other Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

3.                                      New Lender’s address for notices for the
purposes of the Credit Agreement is as follows:

 

[                                     ]

 

4.                                      Capitalized terms not defined herein
shall be deemed to have the definition given to such capitalized terms in the
Credit Agreement.

 

5.                                      This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

6.                                      This Agreement may be executed in any
number of counterparts and by different parties thereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same document.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Accepted and agreed to by:

 

 

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MVC CAPITAL, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------



 

EXHIBIT F

TO

CREDIT AND SECURITY AGREEMENT

 

Form of Revolving Note

See Attached

 

1

--------------------------------------------------------------------------------



 

REVOLVING NOTE

 

$    ,     ,    

New York, NY

 

January 29, 2019

 

FOR VALUE RECEIVED, MVC CAPITAL, INC., a Delaware corporation,  (the
“Borrower”), hereby promises to pay to the order of
                              , (“Lender”), at the offices of Agent (as defined
below) at                              ,             ,                   
        , or at such other place as the Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the principal amount of                              DOLLARS
($               ) or, if less, the aggregate unpaid amount of all Revolving
Loans made to the undersigned under the “Credit Agreement” (as hereinafter
defined), plus interest on the unpaid balance as provided in the Credit
Agreement.  All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement.

 

This Revolving Note is issued pursuant to that certain Credit and Security
Agreement of even date herewith by and among Borrower, MVC CAPITAL, INC., a
Delaware corporation,  MVC FINANCIAL SERVICES, INC., a Delaware corporation, 
MVC CAYMAN, a Cayman Islands exempted company,  MVC GP II, LLC, a Delaware
limited liability company,  and MVC PARTNERS LLC, a Delaware limited liability
company, (collectively, the “Guarantors”), Lender, the other financial
institutions or entities from time to time parties thereto, and People’s United
Bank, National Association, as agent (in such capacity, the “Agent”) (including
all annexes, exhibits and schedules thereto, and as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefit and security of the Credit Agreement and all of the
other Loan Documents defined therein.  Reference is hereby made to the Credit
Agreement for a statement of all of the terms and conditions under which the
Revolving Loans evidenced hereby are made and are to be repaid.  The date and
amount of each Revolving Loan made by Lender to Borrower, the rates of interest
applicable thereto, and each payment made on account of the principal thereof,
shall be recorded by Lender on its books; provided that the failure of Lender to
make any such recordation shall not affect the obligations of Borrower to make a
payment when due of any amount owing under the Credit Agreement or this
Revolving Note in respect of the Revolving Loans made by Lender to Borrower.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference.  Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.

 

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

 

--------------------------------------------------------------------------------



 

Upon the occurrence and during the continuation of any Event of Default, this
Revolving Note may, when and as provided in the Credit Agreement, and without
demand, prior notice or legal process of any kind, be declared, and immediately
shall become, due and payable.

 

Time is of the essence of this Revolving Note.  Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by Borrower.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.  BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, BASED ON OR PERTAINING TO
THIS REVOLVING NOTE.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------



 

 

MVC CAPITAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Revolving Note

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1

 

Lenders’ Commitment Amounts

 

Lender

 

Commitment Amount

 

Commitment Percentage

 

People’s United Bank, National Association

 

$

35,000,000.00

 

100

%

 

 

 

 

 

 

TOTAL

 

$

35,000,000.00

 

100

%

 

--------------------------------------------------------------------------------



 

SCHEDULE 5.1(b)

 

Certain Equity Interests in Portfolio Companies

 

Custom Alloy Corporation

·                  3,617 shares of Series A Preferred Stock

·                  6,500 shares of Series B Preferred Stock

·                  17,935 shares of Convertible Series C Preferred Stock

 

Foliofn, Inc.

·                  5,802,269 shares of Series C Preferred Stock

 

MVC Private Equity Fund, L.P.

·                  Limited Partnership Interest

·                  General Partnership Interest

 

RuMe Inc.

·                  5,297,548 shares of Common Stock

·                  23,896,634 shares of Series C Preferred Stock

·                  4,999,076 shares of Series B-1 Preferred Stock

·                  Warrants (two)

 

U.S. Spray Drying Holding Company

·                  784 Class B Common Stock

 

--------------------------------------------------------------------------------



 

SCHEDULE 6.1

 

Conditions Precedent to Initial Revolving Loans

 

The obligation of Lenders to make the initial Revolving Loans on the Closing
Date is subject to the satisfaction of the conditions precedent to all Revolving
Loans provided for in Section 6.2 and each of the following conditions
precedent:

 

(a)                                 Credit Agreement and other Loan Documents. 
Agent shall have received each of the following documents, in form and substance
reasonably satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect and the Credit Parties shall be in
compliance with the terms thereof:

 

(i)                               the Agreement;

 

(ii)                            the Revolving Notes;

 

(iii)                         the Pledge Agreements;

 

(iv)                        the Intellectual Property Security Agreement;

 

(v)                           the Control Agreements, together with evidence
satisfactory to Agent that certificates or other tangible evidence of the Equity
Investments and Debt Investment Loan Documents are held by the Agent’s Bailee;

 

(vi)                        the deposit of not less than the Required Pledged
Cash Amount in the Required Pledged Cash Deposit Accounts maintained with the
Agent;

 

(vii)                     the Perfection Certificate;

 

(viii)                  the BB&T Intercreditor Agreement;

 

(ix)                        the Subordination Agreements;

 

(x)                           a pay proceeds letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date;

 

(xi)                        opinion letter of counsel to the Credit Parties with
respect to the Loan Documents and such other matters as Agent may reasonably
request;

 

(xii)                     the Guaranty Agreement(s);

 

(xiii)                  Form U-1;

 

(xiv)                 a Custodial Agreement for each of the Lenders;

 

(xv)                    the Joinder Agreements; and

 

(xvi)                 the Equity Investment Side Letter.

 

--------------------------------------------------------------------------------



 

(b)                                 Closing Excess Availability.  The Excess
Availability as of the Closing Date shall be not less than Ten Million Dollars
($10,000,000) after giving effect to the initial Revolving Loans made or to be
made in connection with the initial transactions hereunder, after deducting
payment of all fees and expenses payable on the Closing Date.

 

(c)                                  Field Examination.  Agent shall have
conducted, or received the final report of a firm engaged by Agent to conduct, a
field examination of the Collateral, the books and records and other matters
relating to the operation of the business of the Credit Parties the results of
which are satisfactory to Agent, and Agent (or a firm engaged by Agent for such
purpose) shall have completed an updated field review of the books and records
of the Credit Parties and such other updated information with respect to the
Debt Investments as Agent may require to determine the amount of Revolving Loans
available to Borrower (including, without limitation, roll-forwards of Debt
Investments), with results as of a date not more than five (5) days prior to the
Closing Date (or such earlier date as may be acceptable to Agent), the results
of which shall be reasonably satisfactory to Agent.

 

(d)                                 Valuations.  Agent shall have received the
final report of a third party with respect to not less than seventy five percent
(75%) of the Debt Investments of Borrower, in form and containing assumptions
and methods satisfactory to Agent by a third party acceptable to Agent.

 

(e)                                  Know Your Customer; Patriot Act.  Agent and
Lenders shall have received at least five (5) Business Days prior to the Closing
Date all documentation and information as is requested by Agent and Lenders that
is required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, in each case to the extent requested in writing at least seven
(7) Business Days prior to the Closing Date.

 

(f)                                   Financial Statements; Projections.  Agent
shall have received at least ten (10) Business Days prior to the Closing Date:

 

(i)                               projected balance sheets, income statements,
statements of cash flows and availability of the Credit Parties on a monthly
basis for the period through the fiscal quarterly period of the Borrower and its
Subsidiaries ending after the first anniversary of the Closing Date and on an
annual basis thereafter for each fiscal year of the Borrower and its
Subsidiaries for the term of the Agreement, in each case with the results and
assumptions in such projections in form and substance reasonably satisfactory to
Agent, and an opening pro forma balance sheet for Borrower and its Subsidiaries
in form and substance reasonably satisfactory to Agent,

 

(ii)                            any updates or modifications to the projected
financial statements of Borrower and its Subsidiaries previously received by
Agent, in each case in form and substance reasonably satisfactory to Agent,

 

(iii)                               audited financial statements and Form 10-K
of Borrower and its Subsidiaries for each of the three fiscal years immediately
preceding the Closing Date, in form and substance acceptable to the Agent, and

 

--------------------------------------------------------------------------------



 

(iv)                        interim unaudited financial statements of Borrower
and its Subsidiaries and Form 10-Q for the quarterly fiscal period ending
July 31, 2018 and the unaudited financial statements for the fiscal year ending
October 31, 2018.

 

(g)                                  Legal Due Diligence. Agent and its counsel
shall have completed all legal due diligence, the results of which shall be
satisfactory to Agent.

 

(h)                                 Borrowing Base Certificate and Request. 
Agent shall have received a borrowing request and a Borrowing Base Certificate
which calculates the Borrowing Base as of the end of the month immediately
preceding the Closing Date completed in a manner reasonably satisfactory to
Agent and duly authorized, executed and delivered by a Responsible Officer of
Borrower and it shall indicate Excess Availability of not less than Ten Million
Dollars ($10,000,000).

 

(i)                                     Solvency Certificate.  Agent shall have
received a solvency certificate signed by a Responsible Officer of Borrower in
form and substance reasonably satisfactory to Agent and as of the Closing Date
and after giving effect to the Agreement and the transactions contemplated
thereby, Borrower shall not be insolvent or become insolvent as a result
thereof.

 

(j)                                    Good Standing Certificates.  Agent shall
have received, if applicable, a certificate of status with respect to the Credit
Parties, dated within ten (10) days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of Credit
Parties, which certificate shall indicate that Credit Parties are in good
standing in such jurisdiction.

 

(k)                                 Certificate of Directors’
Resolutions, Incumbency, Etc.  Agent shall have received a certificate of a
Responsible Officer of Borrower, in form and substance satisfactory to it,
certifying (i) that attached copies of the Organization Documents of Borrower
and its Subsidiaries are true and complete, and in full force and effect,
without amendment except as shown; (ii) that an attached copy of resolutions
authorizing execution, delivery and performance of the Loan Documents is true
and complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this Credit Facility; and (iii) to the
title, name and signature of each Person authorized to sign the Loan Documents.

 

(l)                                     Closing Certificate.  Agent shall have
received a certificate, signed by a Responsible Officer of Borrower, dated as of
the Closing Date, stating (i) that no Default or Event of Default exists or has
occurred and is continuing, (ii) all of the conditions to the closing of the
Credit Facility have been satisfied, (iii) the representations and warranties
contained in the Loan Documents are true and correct, (iv) the Credit Parties
have complied with all agreements and conditions to be satisfied by them under
the Loan Documents as of the Closing Date and (iv) certifying any other factual
matters as may be reasonably requested by Agent.

 

(m)                             Lien Searches.  Agent shall have received the
results of a recent lien search in each jurisdiction where the Credit Parties
are organized and where the assets of the Credit Parties are located, and such
search shall reveal no security interests, liens or other encumbrances on any of
the assets of the Credit Parties except for Permitted Liens or security
interests, liens or other

 

--------------------------------------------------------------------------------



 

encumbrances to be discharged on or prior to the Closing Date pursuant to a
pay-off letter or other documentation satisfactory to Agent.

 

(n)                                 Pay-Off Letter.  Agent shall have received
pay-off letters, in form and substance satisfactory to Agent, for all existing
Indebtedness to be repaid from the proceeds of the initial Revolving Loans
confirming that all security interests and liens upon any of the property of the
Credit Parties constituting Collateral will be terminated concurrently with such
payment.

 

(o)                                 Pledged Equity Interests; Stock Powers;
Pledged Notes.  Agent or Agent’s Bailee shall have received (i) the original
certificates representing Equity Interests pledged pursuant to the Pledge
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each original promissory note (if any) pledged to Agent for the benefit of
Agent and Lenders pursuant to this Agreement endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.

 

(p)                                 Insurance.  Agent shall have received
evidence of insurance coverage in form, scope and substance reasonably
satisfactory to Agent, and loss payee endorsements, in form and substance
reasonably satisfactory to Agent, and certificates of insurance policies and/or
endorsements naming Agent for the benefit of Agent and Lenders as lender loss
payee and additional insured and an assignment of credit insurance in an amount
acceptable to the Agent.

 

(q)                                 Tax Withholding.  Agent shall have received
a properly completed and signed IRS Form W-8 or W-9, as applicable, for the
Credit Parties.

 

(r)                                    Cash Management.  Borrower shall have
established a cash management system as provided in this Agreement.

 

(s)                                   Perfected Security Interest.  Agent shall
have received evidence, in form and substance reasonably satisfactory to Agent,
that Agent for the benefit of Agent and Lenders has a valid perfected first
priority security interest in the Collateral (except as to priority, subject to
the liens permitted under clauses (b), (c), (i), (j) and (m) of the definition
of Permitted Liens, to the extent that such liens have priority over the liens
of Agent for the benefit of Agent and Lenders under applicable law and except
for such items of Collateral as Agent may determine not to perfect its security
interest in and none of the Collateral shall be subject to any other pledges,
security interests, mortgages or assignments as security, except for Permitted
Liens.

 

(t)                                    [Reserved].

 

(u)                                 No Material Adverse Change. No material
adverse change in the business, operations, profits, assets or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole,
shall have occurred since October 31, 2017 (other than as disclosed in
Borrower’s public SEC filings to date).

 

(v)                                 Closing Date:  The Closing Date shall have
occurred on or before January 29, 2019.

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.7

 

Litigation

 

G3K Litigation Update - January 16, 2019

 

The Company made an effort to recoup some of its loss via contingency litigation
against G3K’s accountant, but the case was dismissed on the grounds MVC lacked
standing to sue the accountant. The case is subject to a contingency fee and, as
a result, the Company paid no material legal fees. We continue to pursue the
matter through an appeals process.

 

Spiritual Logistics Update — January 16, 2019

 

On April 12, 2018, Spiritual Logistics LLC (“Spiritual”) filed suit against RI
NU Environmental Services, Milano, LLC (“Milano”) and others, including MVC
Capital, Inc. alleging breach of an oral and written contract, common law fraud,
constructive fraud and negligent misrepresentation. Spiritual alleges that
Milano failed to pay make payments of $362,520 for hauling and transportation
services performed. Mr. Williams sits on the Board of Managers of Milano as one
of the two designated representatives of MVC Environmental, Inc. MVC
Environmental owns 30% of Milano. MVC Capital, Inc. is the 95% owner of MVC
Environmental, Inc. and indirectly an owner of Milano. By way of background,
Milano has been experiencing financial difficulties and was trying to work out a
payment arrangement with Spiritual Logistics and other creditors. No one has
been named personally. We are anticipating dissolving the Company imminently as
the business is insolvent. Waste Management, a third party, has taken over the
facilities through a Sherriff’s sale on January 3, 2019. We don’t anticipate
these lawsuits to continue.

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.9

 

Environmental Matters

 

None

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.12

 

Restrictive Agreements

 

Secured Revolving Credit Agreement, dated as of July 31, 2013, between MVC
Capital, Inc., as borrower, and Branch Banking and Trust Company, as lender, as
amended.

 

Security Agreement dated as of August 24, 2018 by and among Tuf-Tug, Inc., MVC
Capital, Inc., as Collateral Agent and Secured Party and TTGA C-I MMF LP, as a
Secured Party prohibits the pledge of MVC Capital, Inc.’s debt investment
without the prior written consent of each other Secured Party; consent has been
received from TTGA C-I MMF LP as of the date hereof

 

Security Agreement dated as of August 24, 2018 by and among Black Diamond
Equipment Rentals, LLC, Marcellus Equipment Rental Company, LLC, MVC
Capital, Inc., as Collateral Agent and Lender and TTGA C-I MMF LP, as a Lender
prohibits the pledge of MVC Capital, Inc.’s debt investment without the prior
written consent of each other Secured Party; consent has been received from TTGA
C-I MMF LP as of the date hereof

 

--------------------------------------------------------------------------------



SCHEDULE 7.15
INSURANCE

 

MVC Capital, Inc.

 

Line of Business

 

Limits

 

Coverage

 

Retention

 

Carrier

 

Policy Number

 

Policy Period

 

Premium

 

Executive Risk Program



Primary D&O/E&O

 

$5,000,000
$5,000,000
$500,000

 

Business Development Company Management and Professional Liability
Employment Practices
Shareholder Derivative Demand Investigation Cost

 

$500,000
$150,000
$0

 

Endurance American Insurance Company

 

FIP10008391202

 

2/15/2018-2/15/2019

 

$160,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess D&O/E&O

 

$5,000,000
$5,000,000
$5,000,000
$5,000,000
$5,000,000

 

Excess D&O/E&O
Excess D&O/E&O
Excess D&O/E&O
Excess D&O/E&O
Side A

 

$5,000,000
$10,000,000
$15,000,000
$20,000,000
$25,000,000

 

XL Specialty Insurance Company
Zurich American Insurance Company
Freedom specialty Insurance Company
Continental Casualty Company
Illinois National insurance Company

 

ELU154078-18
EOC-01425301
XMF1802026
596644712
01-178-15-90

 

2/15/2018-2/15/2019

 

$80,000
$50,400
$34,743
$30,000
$20,099



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FI Bond

 

$5,000,000

 

Investment Company Blanket Bond

 

$Nil Fidelity
$100,000

 

National Union Fire Insurance Co.

 

01-174-62-66

 

2/15/2018-2/15/2019

 

$16,505

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fiduciary - (The Tokarz Group Advisors, LLC)

 

$1,000,000

 

Fiduciary Liability

 

$0

 

Federal Insurance Company

 

8223-6133

 

2/15/2018-2/15/2019

 

$1,500

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.16

 

Subsidiaries

 

 

 

Type and

 

Authorized and

 

Owner/Percentage

 

Name

 

Jurisdiction

 

Issued

 

Owned

 

MVC Financial Services, Inc.

 

Delaware corporation

 

100 common shares, par value $0.01 per share

 

Borrower (100)%

 

 

 

 

 

 

 

 

 

MVC Cayman

 

Cayman Islands company

 

1 share, par value US$1.00

 

Borrower (100)%

 

MVC GP II, LLC (f/k/a MVC Financial Services, LLC)

 

Delaware limited liability company

 

membership interest

 

MVC Financial Services, Inc. (100)%

 

 

 

 

 

 

 

 

 

MVC Partners LLC

 

Delaware limited liability company

 

membership interest

 

MVC Cayman (100)%

 

 

 

 

 

 

 

 

 

MVC Private Equity Fund, L.P.

 

Delaware limited partnership

 

general partner and limited partnership interests

 

MVC GP II, LLC (0.48% - GP interest) and MVC Partners LLC (18.9% - LP interest)

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.19

 

Intellectual Property

 

United States of America

 

“MVC”                                                      Registered: April 20,
2010; Reg. No. 3,778,612; Filed Dec 21, 2007; Ser. No. 77358154 Renewal
April 20, 2020

 

Class 36

 

Services: Business development services, namely, providing long-term equity and
debt investment capital to fund growth, acquisitions and recapitalizations of
small and middle-market companies; venture capital investment management;
financial investment in the field of private equity and private lending funds;
financial portfolio management in the field of private equity and debt funds;
investment management; investment of funds for others; management of investments
of others through preferred and common stock, subordinated debt, term loans,
warrants or rights to acquire equity interests, senior and subordinated loans,
or convertible securities; purchase of securities and other financial
instruments for others; investment services, namely, asset acquisition,
development and management services

 

“MVC CAPITAL”                                            Registered: June 20,
2006; Reg. No. 3,107,427; Filed December 10, 2002; Ser. No. 76978091; Renewal:
June 20, 2026.

 

Class 36

 

Services: [Venture capital investment management,] management of private equity
and private lending funds, financial investment in the field of private equity
and private lending funds, financial portfolio management in the field of
private equity and debt funds

 

Canada

 

“MVC CAPITAL” Filed: June 30, 2014; Application No. 1683333 Pending/Advertised
for Opposition

 

Services: Services (1) Business development services, namely providing long-term
equity and debt investment capital to fund growth, acquisitions and
recapitalizations of small and middle-market companies; venture capital
investment management; financial investment in the field of private equity and
private lending funds; financial portfolio management in the field of private
equity and debt funds; investment management; investment of funds for others;
management of investments of others through preferred and common stock,
subordinated debt, term loans, warrants or rights to acquire equity interests,
senior and subordinated loans, or convertible securities; private financial
placement of securities and derivatives for others; investment services, namely
asset acquisition, development and management services. (2) Management of
private equity and private lending funds, financial investment in the field of
private equity and private lending funds, financial portfolio management in the
field of private equity and debt funds.

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.21

 

Collective Bargaining Agreements

 

None

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.26(a) 
Equity Investments

 

Equity Investments

 

Company

 

Industry

 

Investment

 

Array Information Technology, Inc.

 

Information Technology Products and Services

 

Warrants (1)

 

Black Diamond Equipment Rentals, LLC

 

Equipment Rental

 

Warrants (1)

 

Equus Total Return, Inc.

 

Registered Investment Company

 

Common Stock (4,444,644 shares)

 

GTM Intermediate Holdings, Inc.

 

Medical Equipment Manufacturer

 

Common Stock (1 share)

 

MVC Environmental, Inc.

 

Environmental Services

 

Common Stock (980 shares)

 

Tuf-Tug Inc.

 

Safety Equipment Manufacturer

 

Common Stock (24.6 shares)

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.26(b)

Debt Investments

 

All Debt, including foreign

 

Company

 

Industry

 

Investment

Apex Industrial Technologies, LLC

 

Supply Chain Equipment Manufacturer

 

First Lien Loan 12.0000% Cash, 03/09/2023

Array Information Technology, Inc.

 

Information Technology Products and Services

 

Second Lien Loan 12.0000% Cash, 4.0000% PIK, 10/03/2023

Black Diamond Equipment Rentals, LLC

 

Equipment Rental

 

Second Lien Loan 12.5000% Cash, 06/27/2022

Custom Alloy Corporation

 

Manufacturer of Pipe Fittings and Forgings

 

Second Lien Loan 10.0000% Cash, 12/31/2020, Second Lien Loan 11.00000%
12/23/2019

Dukane IAS, LLC

 

Welding Equipment Manufacturer

 

Second Lien Note 10.5000% Cash, 2.5000% PIK, 11/17/2020

Essner Manufacturing, LP

 

Defense/Aerospace Parts Manufacturing

 

First Lien Loan 11.5000% Cash, 12/20/2022

GTM Intermediate Holdings, Inc.

 

Medical Equipment Manufacturer

 

Second Lien Loan 11.0000% Cash, 1.0000% PIK, 06/07/2024

Highpoint Global LLC

 

Government Services

 

Second Lien Note 12.0000% Cash, 2.0000% PIK, 09/30/2022

HTI Technologies and Industries, Inc.

 

Electronic Component Manufacturing

 

Second Lien Note 12.0000% Cash, 2.0000% PIK, 06/21/2019

Initials, Inc.

 

Consumer Products

 

Senior Subordinated Loan 8.0000% Cash, 7.0000% PIK, 06/23/2020

Legal Solutions Holdings, Inc.

 

Business Services

 

Senior Subordinated Debt 12.0000% Cash, 3.0000% PIK, 03/18/2020

Morey’s Seafood International, LLC

 

Food Services

 

Second Lien Loan 10.0000% Cash, 3.0000% PIK, 08/12/2022

MVC Automotive Group GmbH

 

Automotive Dealerships

 

Bridge Loan 6.0000% Cash, 06/30/2019

MVC Environmental, Inc.

 

Environmental Services

 

Senior Secured Loan 9.0000% PIK 12/22/2020

RuMe Inc.

 

Consumer Products

 

Subordinated Debt 10.0000% PIK, 3/31/2020

 

 

 

 

Revolver 10.0000% Cash, 3/31/2020

Security Holdings B.V.

 

Electrical Engineering

 

Bridge Loan 5.0000% PIK, 12/31/2019

 

 

 

 

Senior Subordinated Loan 12.4500% PIK, 05/31/2020

Tin Roof Software, LLC

 

Software

 

Second Lien Loan 11.0000% Cash, 3.5000% PIK, 04/01/2024

Trientis GmbH

 

Environmental Services

 

First Lien Note 5.0000% PIK, 10/26/2024

Tuf-Tug Inc.

 

Safety Equipment Manufacturer

 

Second Lien Loan 11.0000% Cash, 2.0000% PIK, 02/24/2024

Turf Products, LLC

 

Distributor - Landscaping and Irrigation Equipment

 

Senior Subordinated Debt 10.0000% Cash, 08/07/2020

 

 

 

 

Third Lien Loan 10.0000% Cash, 08/07/2020

United States Technologies, Inc.

 

Electronics Manufacturing and Repair

 

Senior Lien Loan 10.5000% Cash, 07/17/2020

U.S. Spray Drying Holding Company

 

Specialty Chemicals

 

Secured Loan 12.0000% Cash, 04/30/2021

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.26(c)

 

Remaining Equity Interests and Debt Investments

 

Remaining Equity Interests:

 

1.              See Schedule 5.1(b) (Equity Interests subject to prohibitions on
pledge)

2.              See Schedule 9.2 (Third Party Pledged Equity Interests)

3.              Equity Interests in any Portfolio Companies not formed in the
United States of America:

a.              750,000 shares of Preferred Stock in Advantage Insurance, Inc.

b.              3,282,882 shares of Equity Units in Crius Energy Trust

c.               3,201 shares in Common Stock and 9,159,085 shares of Preferred
Stock of JSC Tekers Holdings

d.              Common Equity Interest in MVC Automotive Group GmbH

e.               Common Equity Interest in Security Holdings B.V.

f.                Warrant in Trientis GmbH

 

Debt Investments

 

Security Agreement dated as of August 24, 2018 by and among Tuf-Tug, Inc., MVC
Capital, Inc., as Collateral Agent and Secured Party and TTGA C-I MMF LP, as a
Secured Party prohibits the pledge of MVC Capital, Inc.’s debt investment
without the prior written consent of each other Secured Party; consent has been
received from TTGA C-I MMF LP as of the date hereof

 

Security Agreement dated as of August 24, 2018 by and among Black Diamond
Equipment Rentals, LLC, Marcellus Equipment Rental Company, LLC, MVC
Capital, Inc., as Collateral Agent and Lender and TTGA C-I MMF LP, as a Lender
prohibits the pledge of MVC Capital, Inc.’s debt investment without the prior
written consent of each other Secured Party; consent has been received from TTGA
C-I MMF LP as of the date hereof

 

Loan to U.S. Gas & Electric, Inc. constitutes Excluded Collateral as it cannot
be pledged due to its treatment as an installment sale contract.

 

--------------------------------------------------------------------------------



 

SCHEDULE 8.1

 

Financial and Collateral Reporting

 

Borrower shall deliver, or cause to be delivered to Agent (and Lenders as to
(a), (b), (c) and (d) herein below) each of the following:

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event within one hundred twenty (120) days after the end
of each fiscal year of Borrower and its Subsidiaries, their filed Form 10-K
together with their audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and the accompanying notes thereto, all in reasonable
detail, fairly presenting in all material respects the financial position and
results of operations of Borrower and its Subsidiaries;

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event within forty-five (45) days after the end of each of
the first three fiscal quarters of each fiscal year of Borrower and its
Subsidiaries, their filed Form 10-Q together with their consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter, all in reasonable detail, fairly
presenting in all material respects the financial position and the results of
the operations of Borrower and its Subsidiaries as of the end of and through
such fiscal month, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)                                  Year End Financial Statements.  As soon as
available, but in any event within thirty (30) days after the end of each fiscal
year of Borrower and its Subsidiaries, their unaudited consolidated balance
sheet and related statements of operations, stockholders’ equity, and cash flows
as of the end of and for such year (without any footnotes) and availability
projections for the quarterly periods for the current fiscal year, all in
reasonable detail, fairly presenting in all material respects the financial
position and the results of the operations of Borrower and its Subsidiaries as
of the end of and through such fiscal periods, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year,
subject to normal year-end audit adjustments and the absence of footnotes;

 

(d)                                 Accountant’s Certificate.  Concurrently with
the delivery of the financial statements referred to in clause (a) above:
(i) the unqualified opinion of independent certified public accountants with
respect to the audited combined financial statements, which independent
accounting firm shall be selected by Borrower and reasonably acceptable to
Agent, that such audited combined financial statements have been prepared in
accordance with GAAP, and present fairly in all material respects the results of
operations and financial condition of Borrower and its Subsidiaries as of the
end of and for the fiscal year then ended;

 

1

--------------------------------------------------------------------------------



 

(e)                                  Compliance Certificate.  Concurrently with
the delivery of the financial statements referred to in clauses (a) and
(b) above, a Compliance Certificate by Responsible Officer of Borrower,
(i) certifying, in the case of the financial statements delivered under clause
(b), as presenting fairly in all material respects the financial condition and
results of operations of Borrower and its Subsidiaries on a combined basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether an Event
of Default has occurred and, if an Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Section 10 and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in clause (a) above and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(f)                                   Borrowing Base Certificate.  As soon as
possible after the end of each calendar month (but in any event within thirty
(30) days after the end thereof), or more frequently as Agent may require at any
time in its Permitted Discretion, a Borrowing Base Certificate setting forth the
calculation of the Borrowing Base as of the last Business Day of the immediately
preceding calendar month, duly completed and executed by a Responsible Officer
of Borrower (and nothing contained in any Borrowing Base Certificate shall be
deemed to limit, impair or otherwise affect the rights of Agent and Lenders
contained herein and in the event of any conflict or inconsistency between the
calculation of the Borrowing Base as set forth in any Borrowing Base Certificate
and as determined by Agent in good faith, the determination of Agent shall
govern and, absent manifest error, be conclusive and binding upon Borrower)
together with a worksheet of calculations prepared by Borrower to determine
Eligible Debt Investments, such worksheets detailing the Debt Investments
excluded from Eligible Debt Investments and the reason for such exclusion and
sales and collection data for the prior calendar month;

 

(g)                                  Collateral Reports.  As soon as possible
after the end of each calendar month (but in any event within thirty (30) Days
after the end thereof), or more frequently as Agent may require at any time that
the Borrower has Excess Availability of less than Five Million Dollars
($5,000,000):

 

(i)                               a schedule detailing the Investments, in form
satisfactory to Agent, indicating who has possession of the loan documents or
certificates evidencing such Investments, by industry;

 

(ii)                            Borrower’s standard form of Portfolio Review
Sheet with respect to each Debt Investment;

 

(iii)                         a detailed loan delinquency report prepared in a
manner reasonably acceptable to Agent;

 

(iv)                        a summary of all Deposit Accounts not maintained
with the Agent, including month end balances and all deposits and withdrawals
for the prior month;

 

(v)                           a reconciliation of the loan balance per
Borrower’s general ledger to the loan balance under this Agreement; and

 

2

--------------------------------------------------------------------------------



 

(vi)                        such other reports as the Agent may require.

 

(h)                                 MVC Purchases and Sales Journal.  As soon as
possible after the end of each calendar month (but in any event within thirty
(30) Days after the end thereof), or more frequently as Agent may require at any
time, a detailed report of all Portfolio Company acquisitions and sales, all
prepared in a manner reasonably acceptable to Agent;

 

(i)                                     Tax Returns.  As soon as possible and in
any event within twenty (20) days of filing thereof, copies of all tax returns
filed by Borrower and all Guarantors;

 

(j)                                    Public Information.  Promptly after the
same are available, copies of each annual report, proxy or annual or quarterly
financial statement or other report or communication sent to the equity holders
of Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934;

 

(k)                                 Management Letters, Etc.  Promptly after any
request by Agent, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors or equivalent governing body
(or the audit committee of the board of directors or such equivalent governing
body) of Borrower by independent accountants in connection with the accounts or
books of Borrower and its Subsidiaries, or any audit of any of them;

 

(l)                                     Notices of Investigations. Promptly, and
in any event within five (5) Business Days after receipt thereof by Borrower,
copies of each notice or other correspondence received from the Securities and
Exchange Commission  (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of the
Credit Parties;

 

(m)                             Insurance.  Concurrently with the delivery of
the financial statements referred to in clause (a) above, a certificate by a
Responsible Officer of Borrower attaching the insurance binder or other evidence
of insurance for any insurance coverage of Borrower that was renewed, replaced
or modified during the period covered by such financial statements.

 

(n)                                 Within ten (10) Business Days of receipt
thereof by the Borrower, notice of any material issues that impact the Borrower
and its operations which are cited in the Borrower’s compliance and similar
reports regarding the operations and affairs of the Borrower prepared by third
parties, including, without limitation, the US Bancorp Fund Services, LLC
quarterly Fund Compliance Report and summary of compliance statistics and the
U.S. Bancorp Fund Services Risk Management/Compliance Review of Compliance
Controls; and

 

(o)                                 Additional Information.  As soon as possible
after the end of each calendar month (but in any event within ten (10) Business
Days after the end thereof), in any month when any of the following events
occurs or upon the written request of the Agent,

 

(i)                               a certificate by a Responsible Officer of
Borrower consisting of a report of any new Deposit Account established or used
by Borrower with any bank or other financial institution and any existing
Deposit Account currently established or used by Borrower

 

3

--------------------------------------------------------------------------------



 

with any bank or other financial institution that is at any time identified
after the date hereof and was not set forth in the Perfection Certificate,
including in each case, the account number, the name and address of the
financial institution at which such account is maintained, the purpose of such
account and, if any, the amount held in such account on or about the date of
such report,

 

(ii)                            true, correct and complete copies of all
agreements, documents or instruments evidencing or otherwise related to
Indebtedness that Agent has not otherwise received; and

 

(p)                                 Additional Debt Investments Information.  As
soon as possible, and in any event within ten (10) Business days after the
Borrower’s Chief Executive Officer or Chief Financial Officer obtaining
knowledge thereof, a written notice from the Borrower describing their knowledge
of a Debt Investment Obligor Material Adverse Effect, the acceleration of any
Debt Investment and any event or circumstance which, to the best of any
Borrower’s knowledge, would cause Agent to consider any then existing Debt
Investment as no longer constituting an Eligible Debt Investment;

 

(q)                                 Additional Portfolio Company Information. 
As soon as possible, and in any event within ten (10) Business days after the
Borrower’s Chief Executive Officer or Chief Financial Officer obtaining
knowledge thereof, a written notice from the Borrower describing their knowledge
of a Portfolio Company Material Adverse Effect, a material decrease in the value
of any Equity Interest in any Portfolio Company; and

 

(r)                                    General.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of Borrower or compliance with the terms of this Agreement,
as Agent may reasonably request.

 

4

--------------------------------------------------------------------------------



 

SCHEDULE 8.5

 

Permitted Investments

 

None

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 8.10

 

Bank Accounts

 

Credit Party

 

Bank Name

 

Account #

 

 

 

 

 

MVC Financial Services, Inc.

 

US Bank

 

190006154100

 

 

 

 

 

MVC Financial Services, Inc.

 

US Bank

 

19000615410S

 

 

 

 

 

MVC Capital, Inc.

 

US Bank

 

19-5290

 

 

 

 

 

MVC Capital, Inc.

 

US Bank

 

19-5290D

 

 

 

 

 

MVC Capital, Inc.

 

US Bank

 

19-5290E

 

 

 

 

 

MVC Capital, Inc.

 

US Bank

 

19-5290S

 

 

 

 

 

MVC Capital, Inc.

 

US Bank

 

19-5291

 

 

 

 

 

MVC Capital, Inc.

 

US Bank

 

19-5291S

 

 

 

 

 

MVC Capital, Inc.

 

BB&T

 

1182000648

 

 

 

 

 

MVC Capital, Inc.

 

BB&T

 

1182000602

 

 

 

 

 

MVC Capital, Inc.

 

BB&T

 

30689144

 

 

 

 

 

MVC Capital, Inc.

 

BB&T

 

1182001184

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 9.1

 

Permitted Indebtedness

 

None

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 9.2

 

Permitted Liens

 

As of the Closing Date, none

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 12.1(b)

 

Disqualified Lenders

 

Highland Capital Management, L.P.

Longroad Asset Management, LLC

Black Diamond Capital Management, L.L.C.

and any known Affiliate of any of the foregoing.

 

2

--------------------------------------------------------------------------------